EXHIBIT 10.1


 


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION


among:
 
Kratos Defense & Security Solutions, Inc.,
a Delaware corporation;
 
White & Shadow, Inc.,
a California corporation; and
 
SYS,
a California corporation
 
___________________________
 
Dated as of February 20, 2008
___________________________
 


 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section
 
Page
 
 
SECTION 1    DESCRIPTION OF TRANSACTION
 
 
 
   1.1 Merger of Merger Sub into the Company 
 2
   1.2 Effect of the Merger 
 3
   1.3 Closing; Effective Time 
 3 
   1.4 Articles of Incorporation and Bylaws; Directors and Officers 
 3
   1.5 Conversion of Shares 
 3 
   1.6 Closing of the Company’s Transfer Books 
 4
   1.7 Exchange of Certificates 
 4
   1.8 Treatment of Company Options and Other Equity-Based Awards 
 5
   1.9 Tax Consequences 
 6
   1.10 Further Action 
 6
 
SECTION 2    REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
   2.1 Organization and Good Standing 
 6
   2.2 Authority; No Conflict 
 6
   2.3 Capitalization 
 7
   2.4 SEC Reports 
 8
   2.5 Financial Statements 
 9
   2.6 Property 
 9
   2.7 Real Property; Equipment; Leasehold 
 10 
   2.8 Proprietary Rights 
 10
   2.9 No Undisclosed Liabilities 
 13
   2.10 Taxes 
 14
   2.11 Employee Benefits 
 16
   2.12 Compliance with Legal Requirements; Governmental Authorizations 
 19
   2.13 Environmental Matters 
 19
   2.14 Legal Proceedings 
 19
   2.15 Absence of Certain Changes and Events 
 20
   2.16 Contracts; No Defaults 
 20
   2.17 Insurance 
 22
   2.18 Labor Matters 
 23
   2.19 Government Contracting 
 23
   2.20 Interests of Officers and Directors 
 24
   2.21 Export Control Laws; Encryption and Other Restricted Technology 
 24
   2.22 Business Relationships 
 24
   2.23 International Trade Matters 
 24
   2.24 Rights Plan 
 24
   2.25 Opinion of Financial Advisor 
 25
   2.26 Brokers 
 25
   2.27 Full Disclosure 
 25
   2.28 Sale of Products; Performance of Services 
 25
 
SECTION 3    REPRESENTATIONS AND WARRANTIES OF PARENT
 
 
   3.1 Organization and Good Standing 
 26
   3.2 Authority; No Conflict 
 26
   3.3 Capitalization 
 28
   3.4 SEC Reports 
 28
   3.5 Financial Statements 
 29
   3.6 Absence of Certain Changes and Events 
 30
   3.7 Operation of Merger Sub 
 30
   3.8 Property 
 30
   3.9 Proprietary Rights 
 31
   3.10 No Undisclosed Liabilities 
 31
   3.11 Taxes 
 31
   3.12 Employee Benefits 
 34
   3.13 Compliance with Legal Requirements; Governmental Authorizations 
 36 
   3.14 Environmental Matters 
 36
   3.15 Legal Proceedings 
 37
   3.16 Real Property; Equipment; Leasehold 
 37
   3.17 Contracts; No Defaults 
 37
   3.18 Insurance 
 39
   3.19 Labor Matters 
 39
   3.20 Government Contracting 
 39
   3.21 Interests of Officers and Directors 
 40
   3.22 Export Control Laws; Encryption and Other Restricted Technology 
 40
   3.23 International Trade Matters 
 40
   3.24 Brokers 
 40
   3.25 Full Disclosure 
 41
   3.26 Sale of Products; Performance of Services 
 41
 
SECTION 4    CONDUCT OF BUSINESS
 
 
 
   4.1 Covenants of the Company 
 41
   4.2 Covenants of Parent 
 44
   4.3 Confidentiality 
 45
 
SECTION 5    ADDITIONAL AGREEMENTS
 
 
   5.1 No Solicitation 
 45
   5.2 Joint Proxy Statement/Prospectus; Registration Statement 
 47
   5.3 NASDAQ Quotation; AMEX Quotation 
 48
   5.4 Access to Information 
 48
   5.5 Stockholders’ Meeting 
 48
   5.6 Legal Conditions to the Merger 
 49
   5.7 Public Disclosure 
 50
   5.8 Section 368(a) Reorganization 
 51
   5.9 NASDAQ Stock Market Listing 
 51
   5.10 Shareholder Litigation 
 51
   5.11 Indemnification 
 51
   5.12 Employee Matters 
 52
   5.13 Employee Benefit Plan – 401(k) Plan 
 52
   5.14 Notification of Certain Matters 
 52
   5.15 Exemption from Liability Under Section 16(b) 
 52
   5.16 Tax Matters 
 53
   5.17 Obligations of Merger Sub 
 53
 
SECTION 6    CONDITIONS TO MERGER
 
 
   6.1 Conditions to Each Party’s Obligation To Effect the Merger 
 53
   6.2 Additional Conditions to Obligations of Parent and the Merger Sub 
 54
   6.3 Additional Conditions to Obligations of the Company 
 55
 
SECTION 7    TERMINATION AND AMENDMENT
 
 
   7.1 Termination 
 56 
   7.2 Effect of Termination 
 57
   7.3 Fees and Expenses 
 57
 
SECTION 8    MISCELLANEOUS PROVISIONS
 
 
   8.1 Amendment 
 58
   8.2 Remedies Cumulative; Waiver 
 59
   8.3 No Survival 
 59
   8.4 Entire Agreement 
 59
   8.5 Execution of Agreement; Counterparts; Electronic Signatures80
 59
   8.6 Governing Law 
 59
   8.7 Consent to Jurisdiction; Venue 
 59
   8.8 WAIVER OF JURY TRIAL 
 59
   8.9 Disclosure Schedules 
 60
   8.10 Attorneys’ Fees 
 60
   8.11 Assignments and Successors 
 60
   8.12 No Third Party Rights 
 60
   8.13 Notices 
 61
   8.14 Construction; Usage 
 62
   8.15 Enforcement of Agreement 
 63
   8.16 Severability 
 63
   8.17 Time of Essence 
 63

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

EXHIBITS
 
Exhibit A
Certain Definitions

 
Exhibit B
Form of Company Voting Undertaking

 
Exhibit C
Form of Parent Voting Undertaking

 
Exhibit D
Articles of Incorporation

 
Exhibit E
Agreement of Merger

 
Exhibit F
Form of Letter of Transmittal from Parent Exchange Agent

 
Exhibit G
Employment Agreement for Key Employees

 
Schedule A
List of Signatories for Company Voting Undertakings

 
Schedule B
List of Signatories for Parent Voting Undertakings

 
Schedule 6.2(c)
Key Employees

 

 
 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
 
This Agreement and Plan of Merger and Reorganization (“Agreement”) is made and
entered into as of February 20, 2008, by and among:  Kratos Defense & Security
Solutions, Inc, a Delaware corporation (“Parent”); White Shadow, Inc., a
California corporation and a wholly owned subsidiary of Parent (“Merger Sub”);
and SYS, a California corporation (the “Company”).  Capitalized terms used in
this Agreement are defined in Exhibit A.
 
RECITALS
 
A.           Parent, Merger Sub and the Company intend to effect a merger of
Merger Sub into the Company in accordance with this Agreement, Delaware Law and
California Law (the “Merger”).  Upon consummation of the Merger, Merger Sub will
cease to exist, and the Company will become a wholly owned subsidiary of Parent.
 
B.           The respective Boards of Directors of Parent, Merger Sub and the
Company have deemed it advisable and in the best interests of their respective
corporations and shareholders that Merger Sub and the Company consummate the
Merger provided for herein.
 
C.           For U.S. federal income tax purposes, the parties intend that the
Merger will qualify as a tax free reorganization within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”) and
intend for this Agreement to constitute a “plan of reorganization” within the
meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations.
 
D.           Concurrent with the execution of this Agreement and as a condition
to and inducement of Parent’s willingness to enter into this Agreement, the
executive officers and certain directors of the Company set forth on Schedule A
are entering into voting undertakings in substantially the form attached as
Exhibit B (the “Company Voting Undertakings”).
 
E.           Concurrent with the execution of this Agreement and as a condition
to and inducement of the Company’s willingness to enter into this Agreement, the
directors and executive officers of Parent set forth on Schedule B are entering
into voting undertakings in substantially the form attached as Exhibit C (the
“Parent Voting Undertakings,” and, with the Company Voting Undertakings, the
“Voting Undertakings”).
 
F.           The respective boards of directors of Parent, Merger Sub and the
Company have approved this Agreement and approved the Merger.
 
G.           Parent, Merger Sub and the Company desire to make
certain  representations and warranties and other agreements in connection with
the Merger.
 
AGREEMENT
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
SECTION 1 DESCRIPTION OF TRANSACTION.
 
1.1 Merger of Merger Sub into the Company.  Upon the terms and subject to the
conditions set forth in this Agreement, the Agreement of Merger (the “Merger
Agreement”) attached hereto as Exhibit D and the applicable provisions of
Delaware Law and California Law, at the Effective Time, Merger Sub shall be
merged with and into the Company, and the separate existence of Merger Sub shall
cease.  Following the Effective Time, the Company shall continue as the
surviving corporation (the “Surviving Corporation”).
 
2

--------------------------------------------------------------------------------


 
1.2 Effect of the Merger.  The Merger shall have the effects set forth in this
Agreement, the Merger Agreement and in the applicable provisions of Delaware Law
and California law.  Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time all the property, rights, privileges,
powers and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.
 
1.3 Closing; Effective Time.  The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of DLA Piper
US LLP, 4365 Executive Drive, San Diego, CA 92121, at 10:00 a.m. on a date to be
designated by Parent (the “Closing Date”), which shall be no later than the
third business day after the satisfaction or waiver of the last to be satisfied
or waived of the conditions set forth in Section 6 (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions).  Subject to the provisions of this
Agreement, the Merger Agreement shall be duly executed by the Company and Merger
Sub and, simultaneously with or as soon as practicable following the Closing,
filed with the Secretary of State of the State of California (the “California
Secretary of State”).  The Merger shall become effective upon the later
of:  (a) the date and time of the filing of the Agreement of Merger with the
California Secretary of State, or (b) such later date and time as may be
specified in the Merger Agreement.  The date and time the Merger becomes
effective is referred to in this Agreement as the “Effective Time.”
 
1.4 Articles of Incorporation and Bylaws; Directors and Officers.  At the
Effective Time:
 
1.4(a) the Articles of Incorporation of the Surviving Corporation shall be
amended and restated in its entirety to read as set forth in Exhibit E;
 
1.4(b) the Bylaws of the Surviving Corporation shall be the Bylaws of the Merger
Sub, as in effect immediately prior to the Effective Time, until thereafter
amended; and
 
1.4(c) the directors and officers of the Surviving Corporation immediately after
the Effective Time shall be the respective individuals who are the directors and
officers of Merger Sub immediately prior to the Effective Time.
 
1.5 Conversion of Shares.
 
1.5(a) At the Effective Time, by virtue of the Merger and without any further
action on the part of Parent, Merger Sub, the Company or any shareholder of the
Company:
 
(i) any shares of Company Common Stock then held by the Company or any wholly
owned Subsidiary of the Company shall be canceled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor;
 
(ii) any shares of Company Common Stock then held by Parent, Merger Sub or any
other Subsidiary of Parent shall be canceled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor;
 
(iii) except as provided in clauses (i) and (ii) above and subject to
Sections 1.5(b) and 1.5(c), each share of Company Common Stock then outstanding
shall be converted into the right to receive 1.2582 shares of Parent Common
Stock;
 
(iv) each share of the common stock, $0.001 par value per share, of Merger Sub
then outstanding shall be converted into one share of common stock of the
Surviving Corporation.
 
3

--------------------------------------------------------------------------------


 
The fraction determined by the number of shares of Parent Common Stock to be
issued for each share of Company Common Stock as specified in Section
1.5(a)(iii) (as such fraction may be adjusted in accordance with Section 1.5(b))
is referred to as the “Exchange Ratio.”
 
1.5(b) If, between the date of this Agreement and the Effective Time, the
outstanding shares of Company Common Stock or Parent Common Stock are changed
into a different number or class of shares by reason of any stock split, stock
dividend, reverse stock split, reclassification, recapitalization or other
similar transaction, then the Exchange Ratio shall be appropriately adjusted.
 
1.5(c) No fractional shares of Parent Common Stock shall be issued in connection
with the Merger, and no certificates or scrip for any such fractional shares
shall be issued.  Any holder of Company Common Stock who would otherwise be
entitled to receive a fraction of a share of Parent Common Stock (after
aggregating all fractional shares of Parent Common Stock issuable to such
holder) shall, in lieu of such fraction of a share and upon surrender of such
holder’s Company Stock Certificate(s) (as defined in Section 1.6), be paid in
cash the dollar amount (rounded to the nearest whole cent), without interest,
determined by multiplying such fraction by the average closing price of Parent
Common Stock during the three trading days immediately preceding the Closing
Date.
 
1.5(d) Prior to the Effective Time, Parent shall reserve for issuance a
sufficient number of shares of Parent Common Stock adequate for the purpose of
issuing its shares to the shareholders of the Company in accordance with this
Agreement and the Company Warrants.
 
1.6 Closing of the Company’s Transfer Books.  At the Effective Time:  (a) all
holders of certificates representing shares of Company Common Stock that were
outstanding immediately prior to the Effective Time shall cease to have any
rights as shareholders of the Company other than the right to receive shares of
Parent Common Stock (and cash in lieu of any fractional share of Parent Common
Stock) as contemplated by Section 1.5; and (b) the stock transfer books of the
Company shall be closed with respect to all shares of Company Common Stock
outstanding immediately prior to the Effective Time.  No further transfer of any
such shares of Company Common Stock shall be made on such stock transfer books
after the Effective Time.  If, after the Effective Time, a valid certificate
previously representing shares of Company Common Stock (a “Company Stock
Certificate”) is presented to the Exchange Agent or to the Surviving Corporation
or Parent, such Company Stock Certificate shall be canceled and shall be
exchanged as provided in Section 1.7.
 
1.7 Exchange of Certificates.
 
1.7(a) On or prior to the Closing Date, Parent shall select a reputable bank or
trust company to act as exchange agent in the Merger (the “Exchange
Agent”).  Promptly after the Effective Time, but in no event later than two
business days thereafter, Parent shall deposit with the Exchange Agent
(i) certificates representing the shares of Parent Common Stock issuable
pursuant to this Section 1, and (ii) cash sufficient to make payments in lieu of
fractional shares in accordance with Section 1.5(c).  The shares of Parent
Common Stock and cash amounts so deposited with the Exchange Agent, together
with any dividends or distributions received by the Exchange Agent with respect
to such shares, are referred to collectively as the “Exchange Fund.”
 
1.7(b) As soon as reasonably practicable after the Effective Time but in any
event not later than five business days after the Effective Time, the Exchange
Agent will mail to the record holders of Company Stock Certificates (i) a letter
of transmittal in the form attached hereto as Exhibit F, and (ii) instructions
for use in effecting the surrender of Company Stock Certificates in exchange for
certificates representing Parent Common Stock.  Upon surrender of a Company
Stock Certificate to the Exchange Agent for exchange, together with a duly
executed letter of transmittal and such other documents as may be reasonably
required by the Exchange Agent or Parent, (1) the holder of such Company Stock
Certificate shall be entitled to receive in exchange therefor a certificate or
evidence of shares in book entry form representing the number of whole shares of
Parent Common Stock that such holder has the right to receive pursuant to the
provisions of Section 1.5 (and cash in lieu of any fractional share of Parent
Common Stock), and (2) the Company Stock Certificate so surrendered shall be
canceled.  Until surrendered as contemplated by this Section 1.7, each Company
Stock Certificate shall be deemed, from and after the Effective Time, to
represent only the right to receive shares of Parent Common Stock (and cash in
lieu of any fractional share of Parent Common Stock) as contemplated by this
Section 1.  If any Company Stock Certificate shall have been lost, stolen or
destroyed, Parent may, in its discretion and as a condition precedent to the
issuance of any certificate representing Parent Common Stock, require the owner
of such lost, stolen or destroyed Company Stock Certificate to provide an
appropriate affidavit and to deliver a bond (in such sum as Parent may
reasonably direct) as indemnity against any claim that may be made against the
Exchange Agent, Parent or the Surviving Corporation with respect to such Company
Stock Certificate.
 
4

--------------------------------------------------------------------------------


 
1.7(c) No dividends or other distributions declared or made with respect to
Parent Common Stock with a record date after the Effective Time shall be paid to
the holder of any unsurrendered Company Stock Certificate with respect to the
shares of Parent Common Stock that such holder has the right to receive in the
Merger until such holder surrenders such Company Stock Certificate in accordance
with this Section 1.7 (at which time such holder shall be entitled, subject to
the effect of applicable abandoned property laws, escheat laws or similar laws,
to receive all such dividends and distributions, without interest).
 
1.7(d) Any portion of the Exchange Fund that remains undistributed to holders of
Company Stock Certificates as of the date 180 days after the Effective Time
shall be delivered to Parent upon demand, and any holders of Company Stock
Certificates who have not theretofore surrendered their Company Stock
Certificates in accordance with this Section 1.7 shall thereafter look only to
Parent for satisfaction of their claims for Parent Common Stock, cash in lieu of
fractional shares of Parent Common Stock and any dividends or distributions with
respect to Parent Common Stock.
 
1.7(e) Each of the Exchange Agent, Parent and the Surviving Corporation shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of Company
Common Stock such amounts as may be required to be deducted or withheld
therefrom under the Code or any provision of state, local or foreign tax law or
under any other applicable Legal Requirement.  To the extent such amounts are so
deducted or withheld and paid over to the proper Governmental Body, such amounts
shall be treated for all purposes under this Agreement as having been paid to
the Person to whom such amounts would otherwise have been paid.
 
1.7(f) Neither Parent nor the Surviving Corporation shall be liable to any
holder or former holder of Company Common Stock or to any other Person with
respect to any shares of Parent Common Stock (or dividends or distributions with
respect thereto), or for any cash amounts properly delivered to any public
official pursuant to any applicable abandoned property law, escheat law or
similar Legal Requirement.
 
1.8 Treatment of Company Options and Other Equity-Based Awards.
 
1.8(a) At the Effective Time each option granted (or previously assumed) by the
Company to purchase shares of Company Common Stock (each a “Company Option”),
which is outstanding and unexercised immediately prior to the Effective Time
(each an “Outstanding Company Option”), other than the Company Warrants, shall
cease to represent a right to acquire shares of Company Common Stock and shall
be terminated.  Prior to the Closing Date, the Company shall take all action
necessary to effect the termination of all Company Options as contemplated by
this Section 1.8(a), including without limitation acceleration of the vesting of
Outstanding Company Options in accordance with their terms.
 
1.8(b) Prior to the Effective Time, the Company shall take all actions
(including, if appropriate, amending the terms of the Company’s Employee Stock
Purchase Plan (the “ESPP”)) that are necessary to (i) cause the ending date of
the then current purchase period under the ESPP to occur on or before the last
trading day prior to the Effective Time (the “Final Purchase Date”), (ii) cause
all then existing offerings under the ESPP to terminate immediately following
the purchase on the Final Purchase Date, (iii) suspend all future offerings that
would otherwise commence under the ESPP following the Final Purchase Date and
(iv) cease all further payroll deductions under the ESPP effective as of the
Final Purchase Date.  On the Final Purchase Date, the Company shall apply the
funds credited as of such date under the ESPP within each participant’s payroll
withholding account to the purchase of whole shares of Company Common Stock in
accordance with the terms of the ESPP, which shares shall be treated in the
manner described in Section 1.5.
 
1.8(c) No Company Options, or any other equity compensation plans of the
Company, including plan documents governing options or any other equity-based
award which may have been assumed as a result of corporate acquisition
transactions by the Company, as applicable (collectively, and in each case as
the same may be amended to the date hereof, the “Company Stock Plans”) will
continue after the Effective time or be assumed or continued by Parent or the
Surviving Corporation; provided that Company Warrants will continue to be in
effect pursuant to their terms.
 
5

--------------------------------------------------------------------------------


 
1.9 Tax Consequences.  For federal income tax purposes, the Merger is intended
to constitute a reorganization within the meaning of Section 368(a) of the
Code.  The parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations.
 
1.10 Further Action.  If, at any time after the Effective Time, any further
action is determined by Parent to be necessary or desirable to carry out the
purposes of this Agreement or to vest the Surviving Corporation with full right,
title and possession of and to all rights and property of Merger Sub and the
Company, the officers and directors of the Surviving Corporation and Parent
shall be fully authorized (in the name of Merger Sub, in the name of the Company
and otherwise) to take such action.
 
SECTION 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth in the Company Disclosure Schedule, the Company represents
and warrants to Parent and Merger Sub as follows:
 
2.1 Organization and Good Standing.
 
2.1(a) The Acquired Corporations are corporations or other Entities duly
organized, validly existing, and in good standing (where such concept is
applicable) under the laws of their respective jurisdictions of incorporation or
organization, with full corporate power or other Entity authority to conduct
their respective businesses as now being conducted, to own or use the respective
properties and assets that they purport to own or use, and to perform all their
respective obligations under Acquired Corporation Contracts.  Each of the
Acquired Corporations is duly qualified to do business as a foreign corporation
or other Entity and is in good standing (where such concept is applicable) under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the failure to be so
qualified could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect on the Acquired Corporations.
 
2.1(b) Part 2.1(b) of the Company Disclosure Schedule lists, as of the date
hereof, all Acquired Corporations and indicates as to each the type of Entity,
its jurisdiction of organization and, except in the case of the Company, its
shareholders or other equity holders.  Part 2.1(b) of the Company Disclosure
Schedule lists, and the Company has made available to Parent copies of, the
certificate or articles of incorporation, bylaws and other organizational
documents (collectively, the “Organizational Documents”) of each of the Acquired
Corporations, as currently in effect.  For the purposes of this Agreement, the
phrase “made available” when used in connection with either party shall
constitute the production by that party of such document(s) in an electronic
dataroom for purposes of review by the other party and its legal counsel and
advisors in connection with the negotiation of this Agreement.
 
2.1(c) The Company has made available to Parent copies of, the charters of each
committee of the Company’s Board of Directors (the “Company Board”) and any code
of conduct or similar policy adopted by the Company.
 
2.2 Authority; No Conflict.
 
2.2(a) The Company has all necessary corporate power and authority to execute
and deliver this Agreement and the other agreements referred to in this
Agreement to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Merger and the other transactions contemplated
hereby and thereby (collectively, and including the transactions contemplated by
the Company Voting Undertakings, the “Contemplated Transactions”).  The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the Contemplated Transactions have been duly and validly
authorized by all necessary corporate action and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or to
consummate the Contemplated Transactions (other than, with respect to the
Merger, the Required Company Shareholder Vote and the filing of appropriate
merger documents as required by Delaware Law and California Law).  The Board of
Directors of the Company has unanimously approved this Agreement, declared it to
be advisable and resolved to recommend to the shareholders of the Company that
they vote in favor of the adoption of this Agreement in accordance with Delaware
Law and California Law.  This Agreement has been duly and validly executed and
delivered by the Company and, assuming the due execution and delivery of this
Agreement by Parent and Merger Sub, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors generally and (ii) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
 
6

--------------------------------------------------------------------------------


 
2.2(b) Neither the execution and delivery of this Agreement nor the consummation
of any of the Contemplated Transactions do or will, directly or indirectly (with
or without notice or lapse of time or both), (i) contravene, conflict with, or
result in a violation of (A) any provision of the Organizational Documents of
any of the Acquired Corporations, or (B) any resolution adopted by the board of
directors or the stockholders of any of the Acquired Corporations;
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief (other than
dissenter’s rights) under, any Legal Requirement or any order to which any of
the Acquired Corporations, or any of the assets owned or used by any of the
Acquired Corporations, is or may be subject; (iii) contravene, conflict with, or
result in a violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate, or
modify, any Governmental Authorization that is held by any of the Acquired
Corporations or to which any Acquired Corporation is a party or by which any
Acquired Corporation or its assets are bound; (iv) cause any of the Acquired
Corporations to become subject to, or to become liable for the payment of, any
Tax; (v) cause any of the assets owned by any of the Acquired Corporations to be
reassessed or revalued by any Governmental Body; (vi) contravene, conflict with,
or result in a violation or breach of any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Acquired
Corporation Contract; (vii) require a Consent from any Person; or (viii) result
in the imposition or creation of any Encumbrance upon or with respect to any of
the assets owned or used by any of the Acquired Corporations, except, in the
case of clauses (ii), (iii), (iv), (v), (vi), (vii) and (viii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not
prevent or delay consummation of the Merger in any material respect, or
otherwise prevent the Company from performing its obligations under this
Agreement in any material respect, or would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect on the
Acquired Corporations.
 
2.2(c) The execution and delivery of this Agreement by the Company do not, and
the performance of this Agreement and the consummation of the Contemplated
Transactions by the Company will not, require any Consent of, or filing with or
notification to, any Governmental Body, except for (i) (A) applicable
requirements, if any, of the Exchange Act, the Securities Act, the American
Stock Exchange and state securities or “blue sky” laws (“Blue Sky Laws”),
(B) the pre-merger notification requirements of the HSR Act, (C) the filing of
the Certificate of Merger as required by Delaware Law and California Law and
(D) any applicable non-United States competition, antitrust and investment laws,
and (ii) such other Consents, filings or notifications where failure to obtain
such Consents, or to make such filings or notifications, would not prevent or
delay the consummation of the Merger in any material respect, or otherwise
prevent the Company from performing its obligations under this Agreement in any
material respect, and would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect on the Acquired Corporations.
 
2.3 Capitalization.  The authorized capital stock of the Company consists of
48,000,000 shares of Company Common Stock, 2,000,000 shares of Company
Preference Stock, and 250,000 shares of Company Preferred Stock.  As of the date
hereof, (a) 19,722,108 shares of Company Common Stock are issued and
outstanding, all of which have been duly authorized and validly issued, and are
fully paid and nonassessable, (b) 2,140,200  shares of Company Common Stock are
reserved for issuance upon the exercise of outstanding Company Options or the
exercise, settlement or conversion of any other equity-based awards outstanding
under the Company Stock Plans, (c) 1,554,900 shares of Company Common Stock are
reserved for issuance and available for the future grant of equity-based awards
under the Company Stock Plans, (d) 508,401 shares of Company Common Stock are
reserved for issuance upon the exercise of the Company Warrants, (e) 1,118,261
shares of Company Common Stock are reserved for issuance under the ESPP, (f)
868,000 shares of Company Common Stock reserved for issuance upon the conversion
of the outstanding convertible debt of the Company, and (g) 877,406 shares of
Company Common Stock reserved for issuance under the Company’s 401(k)
Plan.  Except as described above, there are not any bonds, debentures, notes or
other indebtedness or other securities of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which shareholders of the Company may vote.  Except as set
forth in this Section 2.3, as of the date hereof no shares of capital stock or
other voting securities of the Company are issued, reserved for issuance or
outstanding, and no shares of capital stock or other voting securities of the
Company will be issued or become outstanding after the date hereof and before
the Effective Time other than upon exercise of the Company Options or the
exercise, settlement or conversion of any other equity-based awards under the
Company Stock Plans outstanding as of the date hereof, the exercise of Company
Warrants, the conversion of outstanding convertible debt of the Company, or
issuances under the ESPP or the Company 401(k) Plan.  Except as set forth in
this Section 2.3, as of the date hereof, there are no Options relating to the
issued or unissued capital stock of any of the Acquired Corporations, or
obligating any of the Acquired Corporations to issue, grant or sell any shares
of capital stock of, or other equity interests in, or securities convertible
into, or exercisable or exchangeable for, equity interests in, the Company or
any of its Subsidiaries.  Since December 28, 2007 through the date of this
Agreement, the Company has not issued any shares of its capital stock or Options
in respect thereof except upon the exercise of the Company Options, the
exercise, settlement or conversion of any other equity-based awards, or
issuances under the ESPP or the Company 401(k) Plan referred to above.  All
shares of Company Common Stock subject to issuance as described above will, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, be duly authorized, validly issued, fully paid and
nonassessable.  None of the Acquired Corporations has any Contract or other
obligation to repurchase, redeem or otherwise acquire any shares of Company
Common Stock or any capital stock of any of the Company’s Subsidiaries, or make
any investment (in the form of a loan, capital contribution or otherwise) in any
of the Company’s Subsidiaries or any other Person.  Each outstanding share of
capital stock of each of the Company’s Subsidiaries is duly authorized, validly
issued, fully paid and nonassessable and is owned by the Company or one of its
Subsidiaries free and clear of all Encumbrances other than Permitted
Encumbrances.  None of the outstanding equity securities or other securities of
any of the Acquired Corporations was issued in violation of the Securities Act
or any other Legal Requirement.  None of the Acquired Corporations owns, or has
any Contract or other obligation to acquire, any equity securities or other
securities of any Person (other than Subsidiaries of the Company) or any direct
or indirect equity or ownership interest in any other business.  None of the
Acquired Corporations is a general partner of any general or limited
partnership.  Each Company Option or other right to acquire Company Common Stock
or other equity of the Company has at all times since July 1, 2004 been properly
accounted for in accordance with GAAP in the Company’s audited financial
statements.
 
7

--------------------------------------------------------------------------------


 
2.4 SEC Reports.
 
2.4(a) The Company has filed on a timely basis all forms, reports and documents
required to be filed by it with the SEC since July 1, 2004.  Except to the
extent available in full without redaction on the SEC’s web site through the
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) two days
prior to the date of this Agreement, the Company has made available to Parent
copies in the form filed with the SEC (including the full text of any document
filed subject to a request for confidential treatment) of all of the following
that have been filed with the SEC prior to the date hereof:  (i) the Company’s
Annual Reports on Form 10-K for each fiscal year of the Company beginning on or
after July 1, 2004, (ii) the Company’s Quarterly Reports on Form 10-Q for each
of the first three fiscal quarters in each of the fiscal years of the Company
referred to in clause (i), (iii) all proxy and information statements relating
to the Company’s meetings of shareholders (whether annual or special) held, and
all information statements relating to shareholder consents, since the beginning
of the first fiscal year referred to in clause (i), (iv) the Company’s Current
Reports on Form 8-K filed since the beginning of the first fiscal year referred
to in clause (i), (v) all other forms, reports, registration statements and
other documents (other than drafts of such materials if the corresponding
definitive materials have been provided to Parent pursuant to this Section 2.4)
filed by the Company with the SEC since the beginning of the first fiscal year
referred to in clause (i) (the forms, reports, registration statements and other
documents referred to in clauses (i), (ii), (iii), (iv) and (v) above, whether
or not available through EDGAR, are, collectively, the “Company SEC Reports,”
and, to the extent available in full without redaction through EDGAR at least
two business days prior to the date of this Agreement, the “Filed Company SEC
Reports,” (vi) all certifications and statements required by Rules 13a-14 and
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
of 2002 (“SOX”), and the rules and regulations of the SEC promulgated
thereunder, with respect to any report referred to in clause (i) or
(ii) (collectively, the “Company Certifications”), and (vii) all comment letters
received by the Company from the staff of the SEC since July 1, 2004 and all
responses to such comment letters by or on behalf of the Company.  No Subsidiary
of the Company is, or since July 1, 2004 has been, required to file any form,
report, registration statement or other document with the SEC.  As used in this
Section 2.4, the term “file” shall be broadly construed to include any manner in
which a document or information is furnished, transmitted or otherwise made
available to the SEC.
 
2.4(b) Each of the Company SEC Reports (i) as of the date of the filing of such
report, complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and, to the extent then
applicable, SOX, including in each case, the rules and regulations thereunder,
and (ii) as of its filing date (or, if amended or superseded by a subsequent
filing prior to the date hereof, on the date of such filing) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading.
 
2.4(c) The Company Certifications complied with Rules 13a-14 and 15d-14 under
the Exchange Act and Sections 302 and 906 of SOX and the rules and regulations
of the SEC promulgated thereunder, and the statements contained in the Company
Certifications were true and correct as of the date of the filing thereof.
 
2.4(d) The Acquired Corporations have implemented and maintain disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), and such controls and procedures are effective to ensure that
(i) all material information required to be disclosed by the Company in the
reports that it files under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms, and
(ii) all such information is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate to allow timely decisions regarding required disclosure.
 
2.4(e) The Company is, and since January 1, 2005 has been, in compliance in all
material respects with (i) the applicable listing and corporate governance rules
and regulations of the American Stock Exchange, and (ii) the applicable
provisions of SOX.  The Company has made available to Parent true, correct and
complete copies of (i) all correspondence between the Acquired Corporations and
the SEC since July 1, 2004 and (ii) all correspondence between the Acquired
Corporations and the American Stock Exchange since January 1, 2005.
 
8

--------------------------------------------------------------------------------


 
2.4(f) The Acquired Corporations have implemented and maintain a system of
internal control over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) sufficient to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
without limitation, that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  Since December 28, 2007, (a) there have not been any changes in
the Acquired Corporations’ internal control over financial reporting that have
materially affected, or are reasonably likely to materially affect, the Acquired
Corporations’ internal control over financial reporting, and (b) all
“significant deficiencies” and “material weaknesses” (as such terms are defined
by the Public Accounting Oversight Board) have been disclosed to the Company’s
outside auditors and the audit committee of the Company Board.
 
2.5 Financial Statements.
 
2.5(a) Each of the financial statements (including, in each case, any notes
thereto) contained or incorporated by reference in the Company SEC Reports
complied with the rules and regulations of the SEC (including Regulation S-X) as
of the date of the filing of such reports, was prepared in accordance with GAAP,
and fairly presents in all material respects the financial condition and the
results of operations, changes in stockholders’ equity and cash flow of the
Company and its consolidated Subsidiaries as at the respective dates of and for
the periods referred to in such financial statements, subject, in the case of
interim financial statements, to (i) the omission of notes to the extent
permitted by Regulation S-X (that, in the case of interim financial statements
included in the Company SEC Reports since the Company’s most recent Annual
Report on Form 10-K, would not differ materially from the notes to the financial
statements included in such Annual Report) (the consolidated balance sheet
included in such Annual Report, the “Company Balance Sheet”), and (ii) normal,
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be materially adverse to the Acquired Corporations, taken as a
whole).  The financial statements referred to in this Section 2.5 reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements.  No
financial statements of any Person other than the Subsidiaries of the Company
are, or, since July 1, 2004 have been, required by GAAP to be included in the
consolidated financial statements of the Company.
 
2.5(b) Part 2.5(b) of the Company Disclosure Schedule lists, and the Company has
made available to Parent copies of, the documents creating or governing all of
the Company’s Off-Balance Sheet Arrangements.
 
2.6 Property.  The Acquired Corporations (i) have good and valid title to all
property material to the business of the Acquired Corporations and reflected in
the latest audited financial statements included in the Filed Company SEC
Reports as being owned by the Acquired Corporations or acquired after the date
thereof (except for property sold or otherwise disposed of in the Ordinary
Course of Business since the date thereof), free and clear of all Encumbrances
except (A) the lien of the Company’s principal lender, (B) Permitted
Encumbrances and (C) such imperfections or irregularities of title or
Encumbrances as do not affect the use of the properties or assets subject
thereto or affected thereby or otherwise materially impair the business
operations in which such properties are used, in either case in such a manner as
to have a Material Adverse Effect on the Acquired Corporations, and (ii) are
collectively the lessee of all property material to the business of the Acquired
Corporations and reflected as leased in the latest audited financial statements
included in the Company SEC Reports (or on the books and records of the Company
as of the date thereof) or acquired after the date thereof (except for leases
that have expired by their terms) and are in possession of the properties
purported to be leased thereunder, and each such lease is valid and in full
force and effect without default thereunder by the lessee or, to the Knowledge
of the Company, the lessor, other than defaults that would not have a Material
Adverse Effect on the Acquired Corporations.  For the avoidance of doubt, the
representations and warranties set forth in this Section 2.6 do not apply to
Proprietary Rights, which matters are specifically addressed in Section 2.8.
 
9

--------------------------------------------------------------------------------


 
2.7 Real Property; Equipment; Leasehold.  All material items of equipment and
other tangible assets owned by or leased to the Acquired Corporations are
adequate for the uses to which they are being put, are in good and safe
condition and repair (ordinary wear and tear excepted) and are adequate for the
conduct of the business of the Acquired Corporations in the manner in which such
business is currently being conducted.  None of the Acquired Corporations own
any material real property or any material interest in real property.  Part 2.7
of the Company Disclosure Schedule contains an accurate and complete list of all
the Acquired Corporations’ material real property leases.
 
2.8 Proprietary Rights. 
 
2.8(a) Part 2.8(a) of the Company Disclosure Schedule lists the following with
respect to Proprietary Rights of each Acquired Corporation:
 
(i) Part 2.8(a)(i)(A) lists all of the Patents and Patent Applications owned by
any of the Acquired Corporations and relating to any Acquired Corporation
Product, setting forth in each case the applicable jurisdiction.  Part
2.8(a)(i)(B) lists all of the Patents and Patent Applications relating to any
Acquired Corporation Product in which, any of the Acquired Corporations has any
right, title or interest (including, without limitation, any interest acquired
through a license, other right to use or any covenant not to sue/assert or other
immunity from suit granted to any Acquired Corporation) other than those owned
by the Acquired Corporations, and excluding nonexclusive licenses for “off the
shelf” software widely available through regular commercial distribution
channels on standard terms and conditions, setting forth in each case the
applicable jurisdiction and the nature of the right, title or interest held by
any of the Acquired Corporations.  As used in this Section 2.8, “Knowledge” or
“knowledge” as it relates to an Acquired Corporation Product acquired by the
Acquired Corporations from a third-party shall limited to the actual knowledge
either: (i) acquired from materials and information provided during due
diligence undertaken during the acquisition; or (ii) acquired since acquisition
of the applicable Acquired Corporation Product.  As used in this Section 2.8 and
in Section 2.16, the phrase “related to” (and any substantially similar phrase
(e.g., “relating to”)) shall mean that absent the ownership of or a license to
such Proprietary Right, the using, making, selling, offering for sale,
marketing, importing, reproducing, modifying or distributing the Acquired
Corporation Product would infringe or misappropriate such Proprietary Right.
 
(ii) Part 2.8(a)(ii)(A) lists all of the Registered Trademarks owned by any of
the Acquired Corporations and relating to any Acquired Corporation Product,
setting forth in each case the applicable jurisdiction.  Part 2.8(a)(ii)(B)
lists all of the Registered Trademarks relating to any Acquired Corporation
Product in which, to the Knowledge of the Company, any of the Acquired
Corporations has any right, title or interest, other than those owned by the
Acquired Corporations (including, without limitation, any interest acquired
through a license or other right to use), setting forth in each case the
applicable jurisdiction and the nature of the right, title or interest held by
any of the Acquired Corporations.
 
(iii) Part 2.8(a)(iii)(A) lists all of the Registered Copyrights and
applications for copyright registration owned by any of the Acquired
Corporations and relating to any Acquired Corporation Product, setting forth in
each case the applicable jurisdiction. Part 2.8(a)(iii)(B) lists all of the
Registered Copyrights relating to any Acquired Corporation Product in which, to
the Knowledge of the Company, any of the Acquired Corporations has any right,
title or interest, other than those owned by the Acquired Corporations
(including, without limitation, any interest acquired through a license or other
right to use), and excluding nonexclusive licenses for “off the shelf” software
widely available through regular commercial distribution channels on standard
terms and conditions, setting forth in each case the applicable jurisdiction.
 
2.8(b) The Acquired Corporations are the sole and exclusive owners of and have
good and valid title to all of the Acquired Corporation Proprietary Rights
identified in Parts 2.8(a)(i)(A), 2.8(a)(ii)(A) and 2.8(a)(iii)(A) of the
Company Disclosure Schedule and all Trade Secrets owned by any Acquired
Corporation and relating to any Acquired Corporation Product, free and clear of
all Encumbrances, except for (i) any lien for current taxes not yet due and
payable, (ii) minor liens that have arisen in the Ordinary Course of Business
and that do not (individually or in the aggregate) materially detract from the
value of the assets subject thereto or materially impair the operations of the
Acquired Corporations and (iii) general or blanket liens identified elsewhere in
the Company Disclosure Schedule.  To the Knowledge of the Company, the Acquired
Corporations have the rights set forth in the Company Disclosure Schedule to
exploit the Proprietary Rights identified in Parts 2.8(a)(i)(B), 2.8(a)(ii)(B),
and 2.8(c)(iii)(B) of the Company Disclosure Schedule and all Trade Secrets used
by any Acquired Corporation and relating to any Acquired Corporation Product,
other than those owned by the Acquired Corporations (including without
limitation interest acquired through a license or other right to use).  With
respect to any Proprietary Rights licensed from a third party, to the Knowledge
of the Company, no third party that has licensed Proprietary Rights to any
Acquired Corporation has any ownership or license rights to improvements or
derivative works to such Proprietary Rights made by or on behalf of such
Acquired Corporation.  The Acquired Corporation Proprietary Rights identified in
Part 2.8(a), together with the Trade Secrets used by any Acquired Corporation
and relating to any Acquired Corporation Product, constitutes, to the Knowledge
of the Company all Proprietary Rights used or currently proposed to be used in
the business of any of the Acquired Corporations relating to any Acquired
Corporation Technology or to any Acquired Corporation Product as such business
was conducted prior to or on the date of this Agreement.
 
10

--------------------------------------------------------------------------------


 
2.8(c) Part 2.8(c) lists all Company Material Contracts relating to any Acquired
Corporation Proprietary Rights and any Acquired Corporation Technology, as
follows:
 
(i) Part 2.8(c)(i) lists Contracts that grant, transfer or license any rights in
any Acquired Corporation Proprietary Rights to any Person, provided that Part
2.8(c)(i) does not list any Acquired Corporation Contract entered into with
customers in the Ordinary Course of Business which Contracts are in the form of
the Acquired Corporations’ standard form agreement without material modification
and copies of such standard forms have been provided to Parent or its counsel;
and
 
(ii) Part 2.8(c)(ii) lists Contracts, other than nonexclusive licenses for “off
the shelf” software widely available through regular commercial distribution
channels on standard terms and conditions, that grant, transfer or license to
any Acquired Corporation any rights in any Proprietary Rights or Technology
relating to any Acquired Corporation Product or any Acquired Corporation
Technology that are not owned by the Company.  To the Knowledge of the Company,
other than as provided in the Contracts listed in Part 2.8(c)(ii), there are no
royalties, fees or other amounts payable by any of the Acquired Corporations to
any Person by reason of the ownership, use, sale or disposition of Acquired
Corporation Proprietary Rights, Acquired Corporation Technology or Acquired
Corporation Products; and
 
(iii) Except as provided for in Contracts of the types listed in Part
2.8(c)(i-ii), none of the Acquired Corporations has entered into any written or
oral Contract, or other arrangement to indemnify any other person against any
charge of infringement by any Acquired Corporation Proprietary Rights, Acquired
Corporation Technology or Acquired Corporation Product other than unaltered
indemnification provisions contained in standard form sales or other agreements
with customers, end users or distributors arising in the Ordinary Course of
Business, the forms of which have been made available to Parent or its
counsel.  No Acquired Corporation is a party to any Contract limiting any
Acquired Corporation’s ability to market, sell or distribute an Acquired
Corporation Product in any market, field or geographical area or that restricts
the use, transfer, delivery or licensing of any Acquired Corporation Proprietary
Rights or Acquired Corporation Technology; and
 
(iv) Part 2.8(c)(iv) lists each Acquired Corporation Product that, to the
Knowledge of the Company, contains any software that is subject to an open
source license and lists the open source license applicable to such Acquired
Corporation Product.  For purposes of the foregoing the term “open source
license” means any software that is distributed as free software, open source
software, or general public software (e.g., Linux), including without limitation
software licensed or distributed under any of the following licenses:  (i) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the Artistic
License (e.g., PERL); (iii) the Mozilla Public License; (iv) the Netscape Public
License); (v) the Sun Community Source License (SCSL); (vi) the Sun Industry
Standards License (SISL); (vii) the BSD License; and (viii) the Apache
License.  The Acquired Corporations have complied with the terms and conditions
in each such open source license Contract.
 
2.8(d) Except as listed in Part 2.8(d) of the Company Disclosure Schedule,
 
(i) None of the Acquired Corporations jointly owns, licenses or claims any
right, title or interest with any other Person any Acquired Corporation
Proprietary Rights or Acquired Corporation Technology,
 
(ii) No Person has asserted or threatened a claim, against an Acquired
Corporation, nor to the Knowledge of the Company are there any facts which could
give rise to a claim, which would adversely affect (i) any Acquired
Corporation’s ownership rights to, or rights under, any Acquired Corporation
Proprietary Rights or Acquired Corporation Technology or (ii) any Contract under
which any Acquired Corporation claims any right, title or interest under any
Acquired Corporation Proprietary Rights or Acquired Corporation Technology;
 
(iii) None of the Acquired Corporations is subject to any proceeding or
outstanding decree, order, judgment or stipulation restricting the use, transfer
or licensing of any Acquired Corporation Proprietary Rights, Acquired
Corporation Technology or any Acquired Corporation Products by any of the
Acquired Corporations, or which adversely affects the validity, use or
enforceability of any Acquired Corporation Proprietary Rights;
 
11

--------------------------------------------------------------------------------


 
(iv) To the Knowledge of the Company, no Acquired Corporation Proprietary Rights
or Acquired Corporation Technology owned by an Acquired Corporation have been
infringed or misappropriated by any Person.  To the Knowledge of the Company,
there is no unauthorized use, disclosure or misappropriation of any Acquired
Corporation Proprietary Rights or Acquired Corporation Technology; and
 
(v) To the Knowledge of the Company, all Registered Copyrights, Registered
Trademarks and domain names owned by any Acquired Corporation and relating to
any Acquired Corporation Product (A) have been duly filed or registered (as
applicable) with the applicable Governmental Body, and maintained in accordance
with the legal and administrative requirements in the applicable jurisdictions,
(B) have not lapsed, expired or been abandoned and (C) no opposition proceedings
have been commenced related thereto.  To the Knowledge of the Company, there
does not exist any fact with respect to the Trademarks owned by the Acquired
Corporations that would (i) preclude the issuance of any Registered Trademarks
from any trademark applications, or (ii) render any such Registered Trademarks
invalid or unenforceable.  To the Knowledge of the Company, there does not exist
any fact with respect to any Copyrights owned by the Acquired Corporations and
relating to any Acquired Corporation Product that would (i) preclude the
issuance of any Registered Copyright from any copyright applications, or (ii)
render any such Copyrights invalid or unenforceable.
 
2.8(e) Except as listed in Parts 2.8 (a)-(d) of the Company Disclosure Schedule,
 
(i) (A)  To the Knowledge of the Company, all Patents in which any of the
Acquired Corporations has any ownership interest and relating to any Acquired
Corporation Product, have been prosecuted in good faith and are in good
standing, (B) there are no inventorship challenges, opposition or interference
proceedings relating to any such Patents, (C) to the Knowledge of the Company,
all such Patents are valid and enforceable, and (D) to the Knowledge of the
Company, all prosecution, maintenance and annual fees have been fully paid when
due in the correct entity status amount;
 
(ii)  To the Knowledge of the Company, there is no material fact with respect to
any Patent Application in which any of the Acquired Corporations has any
ownership interest and relating to any Acquired Corporation Product that would
(i) preclude the issuance of an Issued Patent from such Patent Application or
(ii) render any Issued Patent issuing from such Patent Application invalid or
unenforceable;
 
(iii) No Person has asserted or threatened a claim against an Acquired
Corporation, nor to the Knowledge of the Company are there any facts which could
give rise to a claim, that any Acquired Corporation Product (or any Acquired
Corporation Proprietary Right or Acquired Corporation Technology embodied in any
Acquired Corporation Product) infringes or misappropriates or constitutes
unlawful use of any Person’s Proprietary Rights.  Other than: (i) the parties
granting rights and identified in Part 2.8(c)(ii) or (ii) licensees for “off the
shelf” software widely available through regular commercial distribution
channels on standard terms and conditions, no Person has notified any Acquired
Corporation that the Acquired Corporation requires a license to any of that
Person’s Proprietary Rights and no Acquired Corporation has received any
unsolicited written offer to license (or any other notice of) any Person’s
Proprietary Rights.
 
(iv) To the knowledge of the Company, each of the Acquired Corporations has
taken commercially reasonable and customary measures and precautions necessary
to protect and maintain the confidentiality and restrict the use of all Trade
Secrets in which any of the Acquired Corporations has any right, title or
interest and which relate to any Acquired Corporation Product or any Acquire
Corporation Technology.
 
2.8(f) The Acquired Corporations have not inserted into any Acquired Corporation
Product or system, program or software module included therein, any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components designed to permit unauthorized access
or to disable or erase software, hardware or data without the consent of the
user.  To the knowledge of the Company, no Acquired Corporation Product or
system, program or software module included therein, includes any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components designed to permit unauthorized access
or to disable or erase software, hardware or data without the consent of the
user.
 
12

--------------------------------------------------------------------------------


 
2.8(g) None of the Acquired Corporations are and never have been a member or
promoter of, or a contributor to or made any commitments or agreements regarding
any patent pool, industry standards body, standard setting organization,
industry or other trade association or similar organization, in each case that
could or does require or obligate an Acquired Corporation to grant or offer to
any other Person any license or right to the Acquired Corporation Proprietary
Rights and/or Acquired Corporation Technology.
 
2.8(h) To the knowledge of the Company, the execution, delivery or performance
of this Agreement or any ancillary agreement contemplated hereby, the
consummation of the transactions contemplated by this Agreement or such
ancillary agreements and the satisfaction of any closing condition will not
contravene, conflict with or result in any limitation on any Acquired
Corporation’s, or the Parent’s right, title or interest in or to the Acquired
Corporation Proprietary Rights and/or Acquired Corporation Technology.
 
2.8(i) The Acquired Corporations have provided to Parent copies of all Contracts
with Governmental Bodies pursuant to which any Acquired Corporation Product or
Acquired Corporation Technology was developed or created, in whole or in part,
using the funding, facilities or personnel of any Governmental Body.  For such
Acquired Corporation Products and the Acquired Corporation Technology, the
applicable Acquired Corporation has (i) timely made all required disclosures
regarding any Patents or patentable inventions resulting from or conceived
during the development of any portion of such Acquired Corporation Technology or
Acquired Corporation Products developed under a Contract with any Governmental
Body such that the Governmental Body does not have the right to take or claim
title to such Patents or patentable inventions and (ii) timely made all required
disclosures (on the appropriate Governmental Body schedule) of all technical
data and technical information resulting from the development of any portion of
any such Acquired Corporation Technology or Acquired Corporation Products
developed under any Contract with any Governmental Body in which the
Governmental Body has unlimited, limited, restricted, government purpose or
specifically negotiated rights.  The Acquired Corporations will provide to
Parent prior to the Closing copies of any such disclosures described in (i) and
(ii) above.
 
2.8(j) Company Products.
 
(i) To the knowledge of the Company, all Technology and all Proprietary Rights
that are incorporated into or part of any Acquired Corporation Product or that
are necessary for the manufacture, test, sale and use of the Acquired
Corporation Products is owned or licensed by the Acquired Corporation.
 
(ii) To the knowledge of the Company, no customer or other Person has asserted
or, to the Knowledge of the Company, threatened to assert any claim against any
Acquired Corporation under or based upon any other warranty relating to any
Acquired Corporation Product.
 
(iii) No product liability claims have been threatened, alleged or filed against
any Acquired Corporation related to any Acquired Corporation Product.
 
2.9 No Undisclosed Liabilities.  The Acquired Corporations have no liabilities
or obligations of any nature (whether absolute, accrued, contingent, determined,
determinable, choate, inchoate or otherwise), except for (i) liabilities or
obligations reflected or reserved against in the Company Balance Sheet, or
(ii) current liabilities incurred in the Ordinary Course of Business since the
date of the Company Balance Sheet that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations.
 
13

--------------------------------------------------------------------------------


 
2.10 Taxes.
 
2.10(a) Timely Filing of Tax Returns.  The Acquired Corporations have filed or
will cause to be filed all Tax Returns that are or were required to be filed by
or with respect to any of them, either separately or as a member of a group of
corporations, pursuant to applicable Legal Requirements for periods ending on or
prior to the Closing.  All Tax Returns filed by (or that are included on a
consolidated basis) any of the Acquired Corporations were (and, as to Tax
Returns not filed as of the date hereof, will be) in all respects true, complete
and correct and filed on a timely basis.
 
2.10(b) Payment of Taxes.  The Acquired Corporations have, within the time and
in the manner prescribed by law, paid (and until Closing will pay within the
time and in the manner prescribed by law) all Taxes that are due and payable by
the Acquired Corporations.
 
2.10(c) Withholding Taxes.  Each of the Acquired Corporations have complied (and
until the Closing will comply) with all applicable laws, rules and regulations
relating to the withholding of Taxes and have, within the times and in the
manner prescribed by law, paid over (and until the Closing will pay over) to the
proper Governmental Body all amounts required to be paid under applicable laws,
rules and regulations relating to the paying over of Taxes.
 
2.10(d) Audits.  To Company’s Knowledge, no Tax Return of any of the Acquired
Corporations is under audit or examination by any Governmental Body, and no
notice of such an audit or examination has been received by any of the Acquired
Corporations and none of the Acquired Corporations has Knowledge of any
threatened audits, investigations or claims for or relating to Taxes, and there
are no matters under discussion with any Governmental Body with respect to
Taxes.  No issues relating to Taxes were raised in writing by the relevant
Governmental Body during any presently pending audit or examination, and no
issues relating to Taxes were raised in writing by the relevant Governmental
Body in any completed audit or examination that can reasonably be expected to
recur in a later taxable period.  Part 2.10(d) of the Company Disclosure
Schedule lists, and the Company has made available to Parent copies of, all
examiner’s or auditor’s reports, notices of proposed adjustments or similar
commissions received by any of the Acquired Corporations from any Governmental
Body since December 31, 2004.
 
2.10(e) Tax Reserves.  The charges, accruals, and reserves with respect to Taxes
on the respective books of each of the Acquired Corporations are adequate (and
until Closing will continue to be adequate) to pay all Taxes not yet due and
payable and have been determined in accordance with generally accepted United
States accounting principles.  No differences exist between the amounts of the
book basis and the tax basis of assets (net of liabilities) that are not
accounted for on any accrual on the books of the Acquired Corporations for
federal income tax purposes.  There exists no proposed assessment of Taxes
against any of the Acquired Corporations.
 
2.10(f) Tax Liens.  No Encumbrance for Taxes exists with respect to any assets
or properties of any of the Acquired Corporations, nor will any such
encumbrances exist at Closing except for statutory liens for Taxes not yet due.
 
2.10(g) Tax Sharing Agreements.  Part 2.10(g) of the Company Disclosure Schedule
lists, and the Company has made available to Parent copies of, any Tax sharing
agreement, Tax allocation agreement, Tax indemnity obligation or similar written
or unwritten agreement, arrangement, understanding or practice with respect to
Taxes (including any advance pricing agreement, closing agreement or other
agreement relating to Taxes with any Governmental Body) to which any of the
Acquired Corporations is a party or by which any of the Acquired Corporations is
bound.  No such agreements shall be modified or terminated prior to Closing
without the consent of Parent.
 
2.10(h) Extensions of Time for Filing Tax Returns.  None of the Acquired
Corporations has requested any extension of time within which to file any Tax
Return, which Tax Return has not since been filed.
 
14

--------------------------------------------------------------------------------


 
2.10(i) Waiver of Statutes of Limitations.  None of the Acquired Corporations
has executed any outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns.
 
2.10(j) Powers of Attorney.  No power of attorney currently in force has been
granted by any of the Acquired Corporations concerning any Taxes or Tax Return.
 
2.10(k) Tax Rulings.  None of the Acquired Corporations has received or been the
subject of a Tax Ruling (as defined below) or a request for Tax Ruling.  None of
the Acquired Corporations has entered into a Closing Agreement (as defined
below) with any Governmental Authority that would have a continuing effect after
the Closing Date.  “Tax Ruling” shall mean a written ruling of a Governmental
Authority relating to Taxes.  “Closing Agreement” shall mean a written and
legally binding agreement with a Governmental Authority relating to Taxes.
 
2.10(l) Availability of Tax Returns.  Part 2.10(l) of the Company Disclosure
Schedule lists, and Company has made available to Parent complete and accurate
copies of all Tax Returns, and any amendments thereto, filed by or on behalf of,
or which include, any of the Acquired Corporations, for all taxable periods
ending after December 31, 2004 and on or prior to the Closing Date.
 
2.10(m) Opinions of Counsel.  Part 2.10(m) of the Company Disclosure Schedule
lists, and Company has provided to Parent true and complete copies of all
memoranda and opinions of counsel, whether inside or outside counsel, and all
memoranda and opinions of accountants or other tax advisors, which have been
received by any of the Acquired Corporations with respect to Taxes.
 
2.10(n) Section 481 Adjustments.  None of the Acquired Corporations is required
to include in income any adjustment pursuant to Internal Revenue Code
Section 481 by reason of a voluntary change in accounting method initiated by
any of the Acquired Corporations, and the Internal Revenue Service has not
proposed any such change in accounting method.
 
2.10(o) Net Operating Loss Carryovers.  The amount of each Acquired
Corporation’s net operating losses, and the dates on which they arose, are set
forth in Part 2.10(o) of the Company Disclosure Schedule.
 
2.10(p) Tax Credit Carryovers.  The amount of each Acquired Corporation’s tax
credit carryover, and the nature of those tax credits and years in which they
arose, are set forth in Part 2.10(p) of the Company Disclosure Schedule.
 
2.10(q) Section 338 Election.  No election under Section 338 of the Code has
been made by or with respect to any of the Acquired Corporations or any of their
respective assets or properties.
 
2.10(r) Intercompany Transactions.  None of the Acquired Corporations has
engaged in any transactions with Affiliates which would require the recognition
of income by any of the Acquired Corporations with respect to such transaction
for any period ending on or after the Closing Date.
 
2.10(s) Real Property Transfer Tax.  None of the Acquired Corporations owns any
interest in real estate as a result of which ownership the Merger or any related
transaction contemplated by this Agreement would be subject to any realty
transfer Tax or similar tax.
 
2.10(t) Section 162(m).  The disallowance of a deduction under Section 162(m) of
the Code for employee remuneration will not apply to any amount paid or payable
by any of the Acquired Corporations under any Acquired Corporation Contract,
Benefit Plan, program, arrangement or understanding currently in effect.
 
15

--------------------------------------------------------------------------------


 
2.10(u) Section 280(G).  None of the Acquired Corporations is a party to any
agreement, contract or arrangement that could result separately or in the
aggregate, in the payment of an “excess parachute payment” within the meaning of
Section 280G of the Code.
 
2.10(v) Qualification as a Reorganization.  None of the Acquired Corporations
has taken any action, nor to the Company’s Knowledge is there any fact or
circumstance, that could reasonably be expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code.
 
2.10(w) Deferred Revenue.  None of the Acquired Corporations has any material
deferred or unearned income that will be reportable in a taxable period
beginning after the Closing that is attributable to a transaction that occurred
prior to the Closing.
 
2.10(x) Tax Shelters.  None of the Acquired Corporations has participated in any
transaction that is either a “listed transaction” or that the Acquired
Corporation believes in good faith is a “reportable transaction” or a
“transaction of interest” (all as defined in Treas. Reg. § 1.6011-4).
 
2.10(y) Taxable Presence.  None of the Acquired Corporations has a permanent
establishment in any country other than its country of organization or is
subject to Tax in a jurisdiction outside its country of organization.
 
2.10(z) Deferred Compensation.  No Acquired Corporation is a party to any
“nonqualified deferred compensation plan” subject to Section 409A of the Code
that would subject any Person to tax pursuant to Section 409A of the Code based
upon a good faith interpretation of all applicable regulations, notices and
regulatory guidance.
 
2.10(aa) Transfer Pricing.  All material related party transactions involving
any Acquired Corporation is in compliance with applicable U.S. and foreign
transfer pricing principles and is supported by a study prepared in compliance
with transfer pricing documentation requirements and, to the extent applicable,
Section 482 of the Code and the Treasury Regulations promulgated thereunder, as
well as any comparable provisions of state, local, or foreign law, to the extent
applicable.
 
2.10(bb) Joint Venture.  To the Knowledge of the Company, none of the Acquired
Corporations has ever been a party to any joint venture, partnership or other
agreement that could be treated as a partnership for Tax purposes.
 
2.10(cc) USRPHC.  None of the acquired corporations has ever been a “United
States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.
 
2.10(dd) FIN 48.  Part 2.10(dd) of the Company Disclosure Schedule lists all
open or uncertain tax positions (as defined in Financial Accounting Standards
Board Interpretation No. 48) taken by the Company, if any.
 
2.11 Employee Benefits.
 
2.11(a) There has not been (i) any adoption or material amendment by any of the
Acquired Corporations of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, stock appreciation
right, retirement, vacation, severance, disability, death benefit,
hospitalization, medical, worker’s compensation, supplementary unemployment
benefits, or other plan, arrangement or understanding (whether or not legally
binding, written or unwritten) or any employment or service agreement providing
compensation or benefits to any current or former employee, officer, director or
independent contractor of the Company or any of its Subsidiaries or any
beneficiary thereof or entered into, maintained or contributed to, as the case
may be, by any of the Acquired Corporations (collectively, “Benefit Plans”), or
(ii) any adoption of, or amendment to, or change in employee participation or
coverage under, any Benefit Plans which would increase materially the expense of
maintaining such Benefit Plans above the level of the expense incurred in
respect thereof for the fiscal year ended on December 31, 2006.  Neither the
execution and delivery of this Agreement nor the consummation of the
Contemplated Transactions will (either alone or in conjunction with any other
event) result in, cause the accelerated vesting or delivery of, or increase the
amount or value of, any payment or benefit to any employee of the Acquired
Corporations, and all Benefit Plans permit assumption by Parent upon
consummation of the Contemplated Transactions without the consent of any
participant or other party.
 
16

--------------------------------------------------------------------------------


 
2.11(b) For purposes of this Agreement, the following definitions
apply:  “Controlled Group Liability” means any and all liabilities under
(i) Title IV of ERISA, (ii) section 302 of ERISA, (iii) sections 412 and 4971 of
the Code, (iv) the continuation coverage requirements of section 601 et seq. of
ERISA and section 4980B of the Code, and (v) corresponding or similar provisions
of foreign laws or regulations, other than such liabilities that arise solely
out of, or relate solely to, the Plans; “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, and the regulations thereunder; “ERISA
Affiliate” means, with respect to any entity, trade or business, any other
entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
 
2.11(c) Part 2.11(c) of the Company Disclosure Schedule includes a complete list
of all employee benefit plans, programs, policies, practices, and other
arrangements providing benefits to any current or former employee, officer or
director of any of the Acquired Corporations or beneficiary or dependent
thereof, whether or not written, and whether covering one person or more than
one person, including the Benefit Plans, sponsored or maintained by any Acquired
Corporation, to which any Acquired Corporation contributes or is obligated to
contribute, or with respect to which an Acquired Corporation has or may have any
liability (“Plans”).  Without limiting the generality of the foregoing, the term
“Plans” includes all employee welfare benefit plans within the meaning of
Section 3(1) of ERISA, all employee pension benefit plans within the meaning of
Section 3(2) of ERISA, and all other employee benefit, bonus, incentive,
deferred compensation, stock purchase, stock option, severance (or restriction
on termination in the absence of a notice period), change of control and fringe
benefit plans, programs or agreements.
 
2.11(d) With respect to each Plan, the Company has made available to Parent a
true, correct and complete copy of:  (i) each writing constituting a part of
such Plan, including without limitation all plan documents, benefit schedules,
trust agreements, and insurance contracts and other funding vehicles, and a
written description of any unwritten Plan; (ii) the three most recently filed
Annual Reports (Form 5500 Series) and accompanying schedules, if any, and audit
reports; (iii) the current summary plan description and any material
modifications thereto, if any; (iv) the most recent annual financial report, if
any; (v) the most recent actuarial report, if any; (vi) the most recent
advisory, opinion, and/or determination letter from the IRS, as applicable; and
(vii) all discrimination tests for the three most recent plan years.  Except as
specifically provided in the foregoing documents made available to Parent, there
are no amendments to any Plan or any new Plan that have been adopted or approved
nor has the Company undertaken to make any such amendments or adopt or approve
any new Plan.
 
2.11(e) Part 2.11(e) of the Company Disclosure Schedule identifies each Plan
that is intended to be a “qualified plan” within the meaning of Section 401(a)
of the Code (“Qualified Plans”).  Each Qualified Plan is so qualified, and the
Internal Revenue Service has issued a currently applicable favorable
determination letter with respect to each Qualified Plan that has not been
revoked or the Plan is a prototype plan which may rely on a currently applicable
opinion letter issued with respect to the Plan, and, to the Knowledge of the
Company, there are no existing circumstances nor any events that have occurred
that could adversely affect the qualified status of any Qualified Plan or the
related trust.  No act or omission has occurred with respect to any Qualified
Plan which could increase the cost of any such plan or result in the imposition
of any liability, lien, penalty, or tax under ERISA or the Code.
 
2.11(f) All contributions required to be made to any Plan by applicable law or
regulation or by any plan document or other contractual undertaking, and all
premiums due or payable with respect to insurance policies funding any Plan, for
any period through the date hereof have been timely made or paid in full or, to
the extent not required to be made or paid on or before the date hereof, have
been fully reflected on the financial statements contained in the Company SEC
Reports.
 
2.11(g) The Company has complied, and is now in compliance, in all material
respects with all provisions of ERISA, the Code and all laws and regulations
applicable to the Plans, and each Plan has been maintained, funded, and
administered in accordance with its terms.  There is not now, nor do any
circumstances exist that could give rise to, any requirement for the posting of
security with respect to a Plan or the imposition of any Encumbrance on the
assets of the Company under ERISA or the Code.  No prohibited transaction has
occurred with respect to any Plan.
 
17

--------------------------------------------------------------------------------


 
2.11(h) Neither the Acquired Companies nor any ERISA Affiliate maintains,
contributes to (or has ever maintained, contributed to or been required to
contribute to), or has any liability or potential liability under (or with
respect to) any (a) plan or arrangement which is subject to (i) the minimum
funding requirements of Code Section 412, (ii) Part 3 of Title I of ERISA, or
(iii) Title IV of ERISA, (b) “multiemployer plan” (as defined in Section 3(37)
of ERISA), (c) multiple employer plan, including any multiple employer welfare
arrangement (as defined in Section 3(40) of ERISA), (d) voluntary employees’
beneficiary association (within the meaning of Code Section 501(c)(9)),
(e) welfare benefit fund (within the meaning of Code Section 419),
(f) nonqualified deferred compensation plan as described in Code Section 409A,
or (g) self-funded group health plan.
 
2.11(i) All liabilities in connection with the termination of any employee
pension benefit plan that was sponsored, maintained or contributed to by any
Acquired Corporation at any time within the past three years have been fully
satisfied.  Each Plan can be amended, terminated or otherwise discontinued at
any time in accordance with its terms without liability on the part of the
Acquired Companies or any ERISA Affiliate.
 
2.11(j) To the Knowledge of the Company, there does not now exist, nor do any
circumstances exist that could result in, any Controlled Group Liability that
could be a liability of any Acquired Corporation following the Closing.  Without
limiting the generality of the foregoing, neither any Acquired Corporation nor
any ERISA Affiliate of any Acquired Corporation has engaged in any transaction
described in Section 4069 or Section 4204 of ERISA.
 
2.11(k) No Acquired Corporation has any liability for life, health, medical or
other welfare benefits to former employees or beneficiaries or dependents
thereof, except for health continuation coverage as required by Section 4980B of
the Code or Part 6 of Title I of ERISA and at no expense to any Acquired
Corporation.
 
2.11(l) All Plans covering foreign employees of the Acquired Corporations comply
with applicable local law and are fully funded and/or book reserved to the
extent applicable.
 
2.11(m) No labor organization or group of employees of the Acquired Corporations
has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened to be brought or
filed, with the National Labor Relations Board or any other labor relations
tribunal or authority.  Each of the Acquired Corporations has complied with the
Worker Adjustment and Retraining Notification Act.
 
2.11(n) There are no pending or threatened claims (other than claims for
benefits in the ordinary course), lawsuits or arbitrations which have been
asserted or instituted against the Plans, any fiduciaries thereof with respect
to their duties to the Plans or the assets of any of the trusts under any of the
Plans which could reasonably be expected to result in any liability of any
Acquired Corporation to any Person including the Pension Benefit Guaranty
Corporation, the Department of Treasury, or the Department of Labor.
 
2.11(o) Part 2.11(o) of the Company Disclosure Schedule contains an accurate and
complete list as of the date of this Agreement of all currently
outstanding  loans and advances made by any of the Acquired Corporations to any
employee, director, consultant or independent contractor, or an Affiliate of any
of the foregoing, other than routine travel and expense advances made to
employees in the Ordinary Course of Business.  The Acquired Corporations have
not, since July 1, 2004, extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company, or an
Affiliate of any such director or executive officer.  Part 2.11(o) of the
Company Disclosure Schedule identifies any extension of credit maintained by the
Acquired Corporations to which the second sentence of Section 13(k)(1) of the
Exchange Act applies.
 
2.11(p) Each of the Acquired Corporations has complied, and are presently in
material compliance with all Legal Requirements relating to employment, equal
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, income tax
withholding, occupational safety and health, and/or privacy rights of
employees.  During the three-year period prior to the date of this Agreement,
none of the Acquired Corporations has been a party to any action in which any of
the Acquired Corporations was, or is, alleged to have violated any Legal
Requirement relating to employment, equal opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health, and/or
privacy rights of employees.
 
18

--------------------------------------------------------------------------------


 
2.11(q) Except as described on Part 2.11(q) of the Company Disclosure Schedule,
there are no retired employees, officers, managers or directors of any of the
Acquired Corporations, or their dependents, receiving benefits or scheduled to
receive benefits from any of the Acquired Corporations in the future.
 
2.12 Compliance with Legal Requirements; Governmental Authorizations.  The
Acquired Corporations are, and at all times since July 1, 2004 have been, in
material compliance with each Legal Requirement that is or was applicable to any
of them or to the conduct or operation of their business or the ownership or use
of any of their assets; no event has occurred or circumstance exists that (with
or without notice or lapse of time or both) (A) may constitute or result in a
material violation by any of the Acquired Corporations of, or a substantial
failure on the part of any of the Acquired Corporations to comply with, any
Legal Requirement, or (B) may give rise to any obligation on the part of any of
the Acquired Corporations to undertake, or to bear all or any portion of the
cost of, any substantial remedial action of any nature; and none of the Acquired
Corporations has received, at any time since July 1, 2004, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of any of the Acquired
Corporations to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.  Part 2.12 of the Company Disclosure Schedule
lists, and the Company has made available to Parent copies of, all reports made
by any attorney to the Company’s chief legal officer, chief executive officer,
Company Board (or committee thereof) or other representative pursuant to 17 CFR
Part 205, and all responses thereto.
 
2.13 Environmental Matters.  Each of the Acquired Corporations is, and at all
times has been, in substantial compliance with, and has not been and is not in
material violation of or subject to any material liability under, any
Environmental Law.  None of the Acquired Corporations has any basis to expect,
nor has any of them or, to the Company’s Knowledge, any other Person for whose
conduct they are or may be held to be responsible received, any  written order,
notice, or other communication from (i) any Governmental Body or private citizen
acting in the public interest, or (ii) the current or prior owner or operator of
any Facilities, of any actual or potential material violation by any of the
Acquired Corporations, or failure by any of the Acquired Corporations to comply
with, any Environmental Law, or of any actual or threatened material obligation
by an Acquired Corporation to undertake or bear the cost of any Environmental,
Health, and Safety Liabilities with respect to any of the Facilities or any
other properties or assets (whether real, personal, or mixed) in which any of
the Acquired Corporations has or has had an interest, or with respect to any
property or Facility at or to which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used, or processed by any of the
Acquired Corporations or any other Person for whose conduct any of the Acquired
Corporations are or may be held legally responsible (“Acquired Corporations
Hazardous Material”), or from which Acquired Corporations Hazardous Materials
have been transported, treated, stored, handled, transferred, disposed,
recycled, or received.  No underground storage tanks or underground
impoundments, including, without limitation, treatment or storage tanks, sumps,
or water, gas or oil wells, have been used by the Acquired Corporations, or, to
the Company’s Knowledge, by others, at, on or under any Facilities.  To the
Company’s Knowledge, no asbestos or asbestos-containing material, formaldehyde
or insulating material containing urea formaldehyde, or material containing
polychlorinated biphenyls, is present in, on or at any of the Facilities.  The
Acquired Corporations have delivered to Parent true and complete copies of all
material investigations, reports, studies, audits, tests, sampling results,
monitoring, evaluations or analyses possessed or initiated by the Acquired
Corporations pertaining to any Hazardous Material in, on, beneath or adjacent to
any of the Facilities, or to which the Acquired Companies have sent any
Hazardous Material, or concerning compliance by the Acquired Corporations, or
any other person for whose conduct the Acquired Corporations are legally
responsible, with any Environmental Law.
 
2.14 Legal Proceedings.
 
2.14(a) There is no pending Legal Proceeding (i) that has been commenced by or
against any of the Acquired Corporations or that otherwise relates to or may
affect the business of, or any of the assets owned or used by, any of the
Acquired Corporations, except for such Legal Proceedings as are normally
incident to the business carried on by the Acquired Corporations and could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect on the Acquired Corporations, (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the Contemplated Transactions, or (iii) against any
director or officer of any of the Acquired Corporations pursuant to Section 8A
or 20(b) of the Securities Act or Section 21(d) or 21C of the Exchange Act.
 
19

--------------------------------------------------------------------------------


 
2.14(b) To the Knowledge of the Company, (i) no Legal Proceeding that if pending
would be required to be disclosed under the preceding paragraph has been
threatened, and (ii) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Legal Proceeding.
 
2.15 Absence of Certain Changes and Events.  From December 28, 2007, through the
date of this Agreement, the Acquired Corporations have conducted their
businesses only in the Ordinary Course of Business and there has not been any
Material Adverse Effect on the Acquired Corporations, and no event has occurred
or circumstance exists that may result in a Material Adverse Effect on the
Acquired Corporations, or:
 
2.15(a) any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of any of the Acquired
Corporations (whether or not covered by insurance) that has had or could
reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations;
 
2.15(b) (i) any declaration, accrual, set aside or payment of any dividend or
any other distribution in respect of any shares of capital stock of any Acquired
Corporation, or (ii) any repurchase, redemption or other acquisition by any
Acquired Corporation of any shares of capital stock or other securities;
 
2.15(c) any sale, issuance or grant, or authorization of the issuance of,
(i) any capital stock or other security of any Acquired Corporation (except for
Company Common Stock issued upon the valid exercise of Company Options or
Company Warrants or the exercise, settlement or conversion of equity-based
awards under the Company Stock Plans issuances under the ESPP, or issuances
pursuant to the Company 401(k) Plan), (ii) any option, warrant or right to
acquire any capital stock or any other security of any Acquired Corporation
(except for equity-based awards described in Section 2.3), or (iii) any
instrument convertible into or exchangeable for any capital stock or other
security of any Acquired Corporation;
 
2.15(d) any amendment or waiver of any of the rights of any Acquired Corporation
under, or acceleration of vesting under, (i) any provision of any of the Company
Stock Plans or (ii) any provision of any Contract evidencing any Company Option
or other equity-based award;
 
2.15(e) any creation of any Subsidiary of an Acquired Corporation or acquisition
by any Acquired Corporation of any equity interest or other interest in any
other Person;
 
2.15(f) any change of the methods of accounting or accounting practices of any
Acquired Corporation in any material respect;
 
2.15(g) any material Tax election by any Acquired Corporation;
 
2.15(h) any commencement or settlement of any Legal Proceeding by any Acquired
Corporation; or
 
2.15(i) any agreement or commitment to take any of the actions referred to in
clauses (a) through (h) above.
 
2.16 Contracts; No Defaults.
 
2.16(a) Part 2.16(a) of the Company Disclosure Schedule lists as of the date
hereof, and, except to the extent filed in full without redaction as an exhibit
to a Filed Company SEC Report, the Company has made available to Parent copies
of, each Acquired Corporation Contract and other instrument or document
(including any amendment to any of the foregoing)
 
20

--------------------------------------------------------------------------------


 
(i) described in paragraphs (b)(3), (b)(4), (b)(9) or (b)(10) of Item 601 of
Regulation S-K of the SEC;
 
(ii) with any director, officer or Affiliate of the Company;
 
(iii) evidencing, governing or relating to indebtedness for borrowed money,
 
(iv) not entered into in the Ordinary Course of Business that involves
expenditures or receipts in excess of $250,000;
 
(v) that in any way purports to limit the freedom of any Acquired Corporation or
any of their Affiliates to engage in any line of business or to compete with any
Person or in any geographic area or to hire or retain any Person, other than
agreements with third parties for the purpose of pursuing business opportunities
with a Governmental Body;
 
(vi) relating to the employment of, or the performance of services by, any
employee or consultant, or pursuant to which any of the Acquired Corporations is
or may become obligated to make any severance, termination or similar payment in
excess of $100,000 to any current or former employee or director; or pursuant to
which any of the Acquired Corporations is or may become obligated to make any
bonus or similar payment (other than payments constituting base salary) in
excess of $100,000 to any current or former employee or director;
 
(vii) (A) relating to the acquisition, transfer, development, sharing or license
of any Proprietary Rights and/or Technology relating to any Acquired Corporation
Product (except for any Contract pursuant to which (i) any Proprietary Rights is
licensed to the Acquired Corporations under any third party software license
generally available to the public, or (ii) any Proprietary Rights is licensed by
any of the Acquired Corporations to any Person on a non exclusive basis pursuant
to an unmodified standard license agreement, the form of which has been provided
to Parent) or (B) of the type referred to in Section 2.8(c);
 
(viii) providing for indemnification of any officer, director, employee or
agent;
 
(ix) (A) relating to the acquisition, issuance, voting, registration, sale or
transfer of any securities, (B) providing any Person with any preemptive right,
right of participation, right of maintenance or any similar right with respect
to any securities, or (C) providing any of the Acquired Corporations with any
right of first refusal with respect to, or right to repurchase or redeem, any
securities, except for Contracts evidencing Company Options or employment
Contracts entered into in the Ordinary Course of Business which contemplate the
issuance of Company Options;
 
(x) incorporating or relating to any guaranty, any warranty or any indemnity or
similar obligation, except for Contracts substantially identical to the standard
forms of end user licenses previously made available by the Company to Parent;
 
(xi) relating to any currency hedging;
 
(xii) imposing or containing “standstill” or similar provisions;
 
(xiii) (A) to which any Governmental Body is a party or under which any
Governmental Body has any rights or obligations, or (B) directly or indirectly
benefiting any Governmental Body (including any subcontract or other Contract
between any Acquired Corporation and any contractor or subcontractor to any
Governmental Body);
 
21

--------------------------------------------------------------------------------


 
(xiv) requiring that any of the Acquired Corporations give any notice or provide
any information to any Person prior to considering or accepting any Acquisition
Proposal or similar proposal, or prior to entering into any discussions,
agreement, arrangement or understanding relating to any Acquisition Transaction
or similar transaction;
 
(xv) other than in the Ordinary Course of Business contemplating or involving
the payment or delivery of cash or other consideration in an amount or having a
value in excess of $200,000 in the aggregate, or contemplating or involving the
performance of services having a value in excess of $200,000 in the aggregate;
and
 
(xvi) any other Contract, if a breach of such Contract could reasonably be
expected to have a Material Adverse Effect on the Acquired Corporations.
 
Each of the foregoing is a “Company Material Contract.”
 
2.16(b) Each Company Material Contract is valid and in full force and effect,
and is enforceable in accordance with its terms subject to the effect of
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to rights of creditors
generally and (ii) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies.
 
2.16(c) (i) None of the Acquired Corporations has violated or breached, or
committed any default under, any Acquired Corporation Contract, except for
violations, breaches and defaults that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect
on the Acquired Corporations; and, to the Knowledge of the Company, no other
Person has violated or breached, or committed any default under, any Acquired
Corporation Contract, except for violations, breaches and defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the Acquired Corporations; (ii) to
the Knowledge of the Company, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will or would
reasonably be expected to, (A) result in a violation or breach of any of the
provisions of any Acquired Corporation Contract, (B) give any Person the right
to declare a default or exercise any remedy under any Acquired Corporation
Contract, (C) give any Person the right to receive or require a rebate,
chargeback, penalty or change in delivery schedule under any Acquired
Corporation Contract, (D) give any Person the right to accelerate the maturity
or performance of any Acquired Corporation Contract, (E) result in the
disclosure, release or delivery of any Acquired Corporation Source Code, or
(F) give any Person the right to cancel, terminate or modify any Acquired
Corporation Contract, except in each such case for defaults, acceleration
rights, termination rights and other rights that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on the Acquired Corporations; and (iii) since December 28, 2007,
none of the Acquired Corporations has received any notice or other communication
regarding any actual or possible violation or breach of, or default under, any
Acquired Corporation Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that have not had and
would not reasonably be expected to have a Material Adverse Effect on the
Acquired Corporations.
 
2.17 Insurance.  The Acquired Corporations are covered by valid and currently
effective insurance policies issued in favor of the Company that are customary
for companies of similar size and financial condition and are adequate in amount
to cover all currently pending or overtly threatened claims, including without
limitation any claims for breach of warranty and claims for indemnification
regarding any of the Acquired Corporation’s products or services.  All such
policies are in full force and effect, all premiums due thereon have been paid
and the Acquired Corporations have complied with the provisions of such
policies.  The Acquired Corporations have not been advised of any defense to
coverage in connection with any claim to coverage asserted or noticed by the
Acquired Corporations under or in connection with any of their extant insurance
policies.  The Acquired Corporations have not received any written notice from
or on behalf of any insurance carrier issuing policies or binders relating to or
covering any of the Acquired Corporations that there will be a cancellation or
non renewal of existing policies or binders, or that alteration of any equipment
or any improvements to real estate occupied by or leased to or by the Acquired
Corporations, purchase of additional equipment, or material modification of any
of the methods of doing business, will be required.
 
22

--------------------------------------------------------------------------------


 
2.18 Labor Matters.  Except as disclosed in the Filed Company SEC Reports,
(i) none of the Acquired Corporations is a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization; (ii) none of the Acquired Corporations is the
subject of any Legal Proceeding asserting that any of the Acquired Corporations
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment; (iii) there is
no strike, work stoppage or other labor dispute involving any of the Acquired
Corporations pending or, to the Company’s Knowledge, threatened; (iv) no
complaint, charge or Legal Proceeding by or before any Governmental Body brought
by or on behalf of any employee, prospective employee, former employee, retiree,
labor organization or other representative of its employees is pending or, to
the Company’s Knowledge, threatened against any of the Acquired Corporations;
(v) no material grievance is pending or, to the Company’s Knowledge, threatened
against any of the Acquired Corporations; and (vi) none of the Acquired
Corporations is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Body relating to employees or employment
practices.
 
2.19 Government Contracting.
 
2.19(a) Except as set forth in Part 2.19(a) of the Company Disclosure Schedule,
there are (i) no outstanding claims against the Company, either by any
Governmental Body or any prime contractor, subcontractor, vendor or other third
party arising under or relating to any Government Contract, and (ii) no disputes
between the Company and any Governmental Body under the Contract Disputes Act or
any other federal statute or between the Company and any prime contractor,
subcontractor or vendor arising under or relating to any such Government
Contract.  Except as set forth in Part 2.19(a) of the Company Disclosure
Schedule, to the Knowledge of the Company there are no facts that could
reasonably be expected to result in a claim or dispute under clause (i) or (ii)
of the immediately preceding sentence.
 
2.19(b) The Company has submitted all required provisional bid labor and
indirect rates through fiscal year 2008 and final indirect rates to the
cognizant U.S. Government administrative contracting officer through fiscal year
2006.  All such submissions are consistent with all government regulations cost
accounting rules and regulations, including but not limited to the Federal
Acquisition Regulations.  No unallowable costs were contained therein.
 
2.19(c) Except as set forth in Part 2.19(c) of the Company Disclosure Schedule,
neither the Company nor, to the Knowledge of the Company, any of its present
employees, consultants or agents is (or during the last five years has been)
suspended or debarred from doing business with any Governmental Body or is (or
during such period was) the subject of a finding of non-responsibility or
ineligibility for any Governmental Body.
 
2.19(d) Except as set forth in Part 2.19(d) of the Company Disclosure Schedule,
to the Knowledge of the Company, no statement, representation or warranty made
by Company in any Government Contract, any government bid or any exhibit thereto
or in any certificate, statement, list, schedule or other document submitted or
furnished to any Governmental Body in connection with any Government Contract or
government bid (i) contained on the date so furnished or submitted any untrue
statement of material fact, or failed to state a material fact necessary to make
the statements contained therein, in light of the circumstances in which they
are made, not misleading, or (ii) contains any untrue statement of a material
fact, or fails to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading, except where, in the case of both clauses (i) and (ii), any untrue
statement or failure to state a fact would not have a Material Adverse Effect on
the Company.
 
2.19(e) The Company, in conducting the Business as it relates to government
contracts, is in material compliance with all government accounting principals
and governing regulations.  No unidentified unallowable costs exist on the books
and records of the Company.
 
2.19(f) The Company has submitted all required labor rate proposals, as well as
all final indirect rate submissions, to the cognizant Defense Contract
Management Agency (DCMA) Administrative Contracting Officer for prior years in
accordance with applicable Federal Acquisition Regulations, and there are no
outstanding or unresolved matters with respect thereto.
 
23

--------------------------------------------------------------------------------


 
2.19(g) Except as set forth in Part 2.19(g) of the Company Disclosure
Schedule:  (i) none of the Company’s employees, consultants or agents is (or
during the last five years has been) under administrative, civil or criminal
investigation, indictment or request for information by any Governmental Entity
relating to the performance of his or her duties to the Company; (ii) there is
not pending any audit or investigation of the Company, its officers, employees
or representatives nor within the last five years has there been any audit or
investigation of the Company, officers, employees or representatives resulting
in a material adverse finding with respect to any alleged irregularity,
misstatement or omission arising under or relating to any government contract;
and (iii) during the last five years, the Company has not made any voluntary
disclosure to any Governmental Body with respect to any alleged irregularity,
misstatement or omission arising under or relating to a government
contract.  Except as set forth in Part 2.19(g) of the Company Disclosure
Schedule, the Company has not had any irregularities, misstatements or omissions
arising under or relating to any government contract that has led or is expected
to lead, either before or after the Effective Time, to any of the consequences
set forth in clause (i) or (ii) of the immediately preceding sentence or any
other material damage, penalty assessment, recoupment of payment or disallowance
of cost.
 
2.20 Interests of Officers and Directors.  None of the officers or directors of
any of the Acquired Corporations or any of their respective Affiliates (other
than the Acquired Corporations) has any interest in any property, real or
personal, tangible or intangible, used in or pertaining to the business of the
Acquired Corporations, or in any supplier, distributor or customer of the
Acquired Corporations, or any other relationship, contract, agreement,
arrangement or understanding with the Acquired Corporations, except as disclosed
in the Filed Company SEC Reports and except for the normal rights of a
stockholder and rights under the Plans and the Company Options.
 
2.21 Export Control Laws; Encryption and Other Restricted Technology.  The
Acquired Corporations have complied with all U.S. export control Legal
Requirements regarding any export of its products or technology, including the
Export Administration Regulations (“EAR”) maintained by the U.S. Department of
Commerce and the International Traffic in Arms Regulations (“ITAR”) maintained
by the Department of State.  The Acquired Corporations’ business as currently
conducted does not require any of the Acquired Corporations to obtain a license
from the United States Departments of Commerce or State or an authorized body
thereof under ITAR or EAR or other legislation regulating the development,
commercialization or export of technology.  The Acquired Corporations have not
received any correspondence from the export control authorities in any country,
including the U.S. Departments of Commerce or State, regarding any pre-penalty
notice, notice of penalty, subpoena or request for documents, or notice of
audit, investigation or inquiry by a special agent or other export control agent
or official.
 
2.22 Business Relationships.  To the Company’s Knowledge, the execution of this
Agreement and the consummation of the Merger and the other Contemplated
Transactions will not materially adversely affect the relationships of the
Acquired Corporations with any material customers, distributors, licensors,
designers and suppliers.  None of the Acquired Corporations has received any
notification that any material distributor, reseller, original equipment
manufacturer, customer, supplier, foundry or manufacturer will discontinue or
materially reduce the purchase, supply or the manufacture, as the case may be,
of any Acquired Corporation Products.
 
2.23 International Trade Matters.  The Company is, and at all times since
January 1, 2002 has been, in compliance with and has not been and is not in
material violation of any International Trade Law (defined below), including but
not limited to, all laws and regulations related to the import and export of
commodities, software, and technology from and into the United States, and the
payment of required duties and tariffs in connection with same.  The Company has
no basis to expect, nor has any of them or any other person for whose conduct
they are or may be held to be responsible received, any actual or threatened
order, notice, or other communication from any governmental body of any actual
or potential violation or failure to comply with any International Trade
Law.  “International Trade Law” shall mean U.S. statutes, laws and regulations
applicable to international transactions, including, but not limited to, the
Export Administration Act, the Export Administration Regulations, the Foreign
Corrupt Practices Act, the Arms Export Control Act, the International Traffic in
Arms Regulations, the International Emergency Economic Powers Act, the Trading
with the Enemy Act, the U.S. Customs laws and regulations, the Foreign Asset
Control Regulations, and any regulations or orders issued thereunder.
 
2.24 Rights Plan.  The Company does not have any shareholder rights plan or
“poison pill” in effect, including without limitation any agreement with a third
party trust or fiduciary entity with respect thereto.
 
24

--------------------------------------------------------------------------------


 
2.25 Opinion of Financial Advisor.  The Company’s Board of Directors has
received the opinion of Imperial Capital LLC (“Imperial”) (a copy of whose
engagement letter has been provided to Parent) dated February 20, 2008, to the
effect that, as of such date, the Exchange Ratio in the Merger is fair to the
shareholders of the Company from a financial point of view.  A copy of that
opinion has been delivered to Parent, for informational purposes only.
 
2.26 Brokers.  No broker, finder, investment banker or other Person (other than
Imperial) is entitled to any brokerage, finder’s or other fee or commission in
connection with the Merger and the Contemplated Transactions based upon
arrangements made by or on behalf of any Acquired Corporation.  There are no
Acquired Corporation Contracts between the Acquired Corporations and Imperial
pursuant to which such firm would be entitled to any payment relating to the
Contemplated Transactions other than the engagement letter described in
Section 2.25.
 
2.27 Full Disclosure.  None of the information supplied or to be supplied by or
on behalf of the Company for inclusion or incorporation by reference in the Form
S-4 Registration Statement will, at the time the Form S-4 Registration Statement
is filed with the SEC or at the time it becomes effective under the Securities
Act, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  None of the information supplied or to be supplied by or on
behalf of the Company for inclusion or incorporation by reference in the Joint
Proxy Statement/Prospectus will, at the time the Joint Proxy
Statement/Prospectus is mailed to the shareholders of the Company or the
stockholders of Parent or at the time of the Company Shareholders’ Meeting or
the Parent Stockholders’ Meeting contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading.  Notwithstanding the foregoing, no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference therein about Parent supplied by Parent for
inclusion or incorporation by reference in the Form S-4 Registration Statement
or the Joint Proxy Statement/Prospectus.
 
2.28 Sale of Products; Performance of Services.
 
2.28(a) To the Knowledge of the Company, each Acquired Corporation product,
system, program, Proprietary Right or other asset designed, developed,
manufactured, assembled, sold, installed, licensed or otherwise made available
by the Company since July 1, 2004 or by any other Acquired Corporation since the
later of July 1, 2004 or the date of its acquisition by the Company to any
Person:
 
(i) materially conformed and complied with the terms and requirements of any
applicable warranty or other Contract and with all applicable material Legal
Requirements; and
 
(ii) was free of any bug, virus, design defect or other defect or deficiency at
the time it was sold or otherwise made available, other than any immaterial bug
or similar defect that would not adversely affect in any material respect such
product, system, program, Acquired Corporation Proprietary Rights or other asset
(or the operation or performance thereof).
 
2.28(b) To the Knowledge of the Company, all installation services, programming
services, repair services, maintenance services, support services, training
services, upgrade services and other services that have been performed by the
Acquired Corporations were performed properly and in full conformity with the
terms and requirements of all applicable warranties and other Contracts and with
all applicable material Legal Requirements, and the financial results of the
performance of such services have been reflected in the financial statements
contained in the Filed Company SEC Reports in accordance with GAAP.
 
25

--------------------------------------------------------------------------------


 
2.28(c) Since December 31, 2006, no customer or other Person has asserted or
overtly threatened to assert any claim against any of the Acquired Corporations
(i) under or based upon any warranty provided by or on behalf of any of the
Acquired Corporations, or (ii) under or based upon any other warranty relating
to any product, system, program, Proprietary Rights or other asset designed,
developed, manufactured, assembled, sold, installed, repaired, licensed or
otherwise made available by any of the Acquired Corporations or any services
performed by any of the Acquired Corporations.
 
SECTION 3 REPRESENTATIONS AND WARRANTIES OF PARENT.
 
Except as set forth in Parent Disclosure Schedule, Parent represents and
warrants to the Company as follows:
 
3.1 Organization and Good Standing.
 
3.1(a) Parent and each of its Subsidiaries are corporations or other Entities
duly organized, validly existing, and in good standing (where such concept is
applicable) under the laws of their respective jurisdictions of incorporation or
organization, with full corporate power or other Entity authority to conduct
their respective businesses as now being conducted, to own or use the respective
properties and assets that they purport to own or use, and to perform all their
respective obligations under the Parent Contracts.  Parent and its Subsidiaries
are duly qualified to do business as foreign corporations and are in good
standing (where such concept is applicable) under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by them, or the nature of the activities conducted by them, requires
such qualification, except where the failure to be so qualified could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect on Parent and its Subsidiaries.
 
3.1(b) Part 3.1(b) of the Parent Disclosure Schedule lists, as of the date of
this Agreement, all of Parent’s Subsidiaries and indicates as to each the type
of Entity and its jurisdiction of organization.  Parent has made available to
the Company copies of the Organizational Documents of Parent, as currently in
effect.
 
3.1(c) Parent has made available to the Company copies of the charters of each
committee of Parent’s Board of Directors and any code of conduct or similar
policies adopted by Parent.
 
3.2 Authority; No Conflict.
 
3.2(a) Parent has all necessary corporate power and authority to execute and
deliver this Agreement and the other agreements referred to in this Agreement to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the Contemplated Transactions.  Except for the requirement, under
Parent’s agreement with the NASDAQ Stock Market and the NASDAQ Stock Market’s
rules incorporated by reference therein, to obtain the Required Parent
Stockholder Vote, the execution and delivery of this Agreement by Parent and the
consummation by Parent of the Contemplated Transactions have been duly and
validly authorized by all necessary corporate action and no other corporate
proceedings on the part of Parent are necessary to authorize this Agreement or
to consummate the Contemplated Transactions (other than, with respect to the
Merger, the filing the Merger Agreement required by Delaware Law and California
Law).  The Board of Directors of Parent (the Parent Board) has unanimously
approved this Agreement and declared it to be advisable.  This Agreement has
been duly and validly executed and delivered by Parent and, assuming the due
execution and delivery of this Agreement by the Company, constitutes the legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors generally and (ii) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
 
26

--------------------------------------------------------------------------------


 
3.2(b) Neither the execution and delivery of this Agreement nor the consummation
of any of the Contemplated Transactions do or will, directly or indirectly (with
or without notice or lapse of time or both); (i) contravene, conflict with, or
result in a violation of (A) any provision of the Organizational Documents of
Parent or any of its Subsidiaries, or (B) any resolution adopted by the Parent
Board or the stockholders of Parent or any of its Subsidiaries; (ii) contravene,
conflict with, or result in a violation of, or give any Governmental Body or
other Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief (other than dissenter’s rights) under,
any Legal Requirement or any order to which Parent or any of its Subsidiaries,
or any of the assets owned or used by Parent or any of its Subsidiaries, may be
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by Parent or any of its Subsidiaries to which Parent or any of its
Subsidiaries is party or by which Parent or any of its Subsidiaries or any of
their respective assets are bound; (iv) cause Parent or any of its Subsidiaries
to become subject to, or to become liable for the payment of, any Tax; (v) cause
any of the assets owned by Parent or any of its Subsidiaries to be reassessed or
revalued by any Governmental Body; (vi) contravene, conflict with, or result in
a violation or breach of any provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Parent Contract;
(vii) require a Consent from any Person; or (viii) result in the imposition or
creation of any Encumbrance upon or with respect to any of the assets owned or
used by Parent or any of its Subsidiaries, except, in the case of clauses (ii),
(iii), (iv), (v), (vi), (vii) and (viii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent or delay
consummation of the Merger in any material respect, or otherwise prevent Parent
or Merger Sub from performing its obligations under this Agreement in any
material respect, or would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect on Parent and its
Subsidiaries.
 
3.2(c) The execution and delivery of this Agreement by Parent and Merger Sub do
not, and the performance of this Agreement and the consummation of the
Contemplated Transactions by Parent and Merger Sub will not, require any Consent
of, or filing with or notification to, any Governmental Body, except (i) for
(A) applicable requirements, if any, of the Exchange Act, the Securities Act,
the NASDAQ Stock Market and Blue Sky Laws, (B) the pre-merger notification
requirements of the HSR Act, (C) filing of appropriate merger documents as
required by Delaware Law and California Law and (D) any applicable non-United
States competition, antitrust and investment laws and (ii) for such other
Consents, filings or notifications where failure to obtain such Consents, or to
make such filings or notifications, would not prevent or delay the consummation
of the Merger in any material respect, or otherwise prevent Parent and Merger
Sub from performing their obligations under this Agreement in any material
respect, or would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect on Parent and its Subsidiaries.
 
3.2(d) Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement and the other agreements referred to in this Agreement to
perform its obligations hereunder and thereunder and to consummate the Merger
and the Contemplated Transactions.  The execution and delivery of this Agreement
by Merger Sub and the consummation by Merger Sub of the Contemplated
Transactions have been duly and validly authorized by all necessary corporate
action and no other corporate proceedings on the part of the Merger Sub are
necessary to authorize this Agreement or to consummate the Contemplated
Transactions (other than, with respect to the Merger, the approval and adoption
of this Agreement by Parent as the holder of a majority of the outstanding
shares of Merger Sub Common Stock and the filing of appropriate merger documents
as required by Delaware Law and California Law).  The Board of Directors of
Merger Sub has unanimously approved this Agreement, declared it to be advisable
and resolved to recommend to Parent that it vote in favor of the adoption of
this Agreement in accordance with Delaware Law.  This Agreement has been duly
and validly executed and delivered by Merger Sub and constitutes the legal,
valid and binding obligations of Merger Sub, enforceable against the Merger Sub
in accordance with its terms.
 
27

--------------------------------------------------------------------------------


 
3.3 Capitalization.  The authorized capital stock of Parent consists of
195,000,000 shares of Parent Common Stock.  As of the date hereof, (a)
78,998,922 shares of Parent Common Stock are issued and outstanding, all of
which are duly authorized, validly issued, fully paid and nonassessable, (b)
28,550 shares of Parent Common Stock are reserved for issuance pursuant to
Parent RSU Awards not yet granted, (d) 2,916,250 shares of Parent Common Stock
are reserved for issuance upon the exercise of outstanding Parent RSU Awards and
(e) 8,324,607 shares of Parent Common Stock reserved for issuance pursuant to
Parent Stock Option grants not yet granted, (g) 6,133,018 shares of Parent
Common Stock are reserved for issuance upon the exercise of outstanding Parent
Stock Option grants and (h) there are 5,000,000 shares of Parent Preferred Stock
authorized, of which there are 3,646,363 undesignated shares, 63,637 designated
as Series A shares, 90,000 designated as Series B shares, of which 10,000 shares
are currently issued and outstanding, and 1,200,000 designated as Series C
shares.  Except as described above, there are not any bonds, debentures, notes
or other indebtedness or other securities of Parent having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matter on which the shareholders of Parent may vote.  Except as set forth in
the second sentence of this Section 3.3, as of the date hereof no shares of
capital stock or other voting securities of Parent are issued or reserved for
issuance.  Except as set forth in this Section 3.3, there are no Options
relating to the issued or unissued capital stock of Parent or any of its
Subsidiaries, or obligating Parent or any of its Subsidiaries to issue, grant or
sell any shares of capital stock of, or other equity interests in, or securities
convertible into equity interests in, Parent or any of its Subsidiaries.  Since
December 31, 2007 through the date of this Agreement, Parent has not issued any
shares of its capital stock.  All shares of Parent Common Stock reserved for
issuance, upon issuance on the terms and conditions of the instruments pursuant
to which they are issuable, will be duly and validly issued, fully paid and
nonassessable.  Neither Parent nor any of its Subsidiaries has any obligation to
acquire any shares of Parent Common Stock or any capital stock of Parent’s
subsidiaries or make any investment in or loan to, any other Person.  Each
outstanding share of capital stock of each of Parent’s Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable and each such share
owned by Parent or one of its Subsidiaries is free and clear of all Encumbrances
of any nature whatsoever.  None of the outstanding equity securities or other
securities of Parent or any of its Subsidiaries was issued in violation of the
Securities Act or any other Legal Requirement.  Other than pursuant to this
Agreement, neither Parent nor any of its Subsidiaries owns, or has any
obligation to acquire, any securities of any Person (other than Subsidiaries of
Parent) or any direct or indirect equity or ownership interest in any other
business.  Neither Parent nor any Subsidiary of Parent is a general partner of
any general or limited partnership.  Each Parent Stock Option or other right to
acquire Parent Common Stock or other equity of Parent has at all times since
January 1, 2004 been properly accounted for in accordance with GAAP in Parent’s
audited financial statements.
 
3.4 SEC Reports.
 
3.4(a) Parent has on a timely basis filed all forms, reports and documents
required to be filed by it with the SEC since January 1, 2004.  Parent has made
available to the Company copies in the form filed with the SEC (including the
full text of any document filed subject to a request for confidential treatment)
of all of the following that have been filed with the SEC prior to the date
hereof, except to the extent available in full without redaction on the SEC’s
web site through EDGAR two days prior to the date of this
Agreement:  (i) Parent’s Annual Reports on Form 10-K for each fiscal year of
Parent beginning since January 1, 2005, (ii) its Quarterly Reports on Form 10-Q
for each of the first three fiscal quarters in each of the fiscal years of
Parent referred to in clause (i) above, (iii) all proxy statements relating to
Parent’s meetings of stockholders (whether annual or special) held, and all
information statements relating to stockholder consents, since the beginning of
the first fiscal year referred to in clause (i) above, (iv) its Current Reports
on Form 8-K filed since the beginning of the first fiscal year referred to in
clause (i) above, (v) all other forms, reports, registration statements and
other documents (other than preliminary materials if the corresponding
definitive materials have been provided to the Company pursuant to this
Section 3.4) filed by Parent with the SEC since the beginning of the first
fiscal year referred to in clause (i) above (the forms, reports, registration
statements and other documents referred to in clauses (i), (ii), (iii), (iv) and
(v) above, whether or not available through EDGAR, are, collectively, the
“Parent SEC Reports”), (vi) all certifications and statements required by Rules
13a-14 and 15d-14 under the Exchange Act and Sections 302 and 906 of SOX, and
the rules and regulations of the SEC promulgated thereunder, with respect to any
report referred to in clause (i) or (ii) (the “Parent Certifications”), and
(vii) all comment letters received by Parent from the Staff of the SEC since
January 1, 2004 and all responses to such comment letters by or on behalf of
Parent.  No Subsidiary of Parent is, or since January 1, 2004 has been, required
to file any document with the SEC.  As used in this Section 3.4, the term “file”
shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the SEC.
 
28

--------------------------------------------------------------------------------


 
3.4(b) Each of Parent SEC Reports (i) as of the date of the filing of such
report, complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and, to the extent then
applicable, SOX, including in each case, the rules and regulations thereunder,
and (ii) as of its filing date (or, if amended or superseded by a subsequent
filing prior to the date hereof, on the date of such filing) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading.
 
3.4(c) The Parent Certifications complied with Rules 13a-14 and 15d-14 under the
Exchange Act and Sections 302 and 906 of SOX, and the rules and regulations of
the SEC promulgated thereunder, and the statements contained in Parent
Certifications were true and correct as of the date of the filing thereof.
 
3.4(d) Parent and its Subsidiaries have implemented and maintain disclosure
controls and procedures (as defined by Rule 13a-15 or 15d-15 under the Exchange
Act), and such controls and procedures are effective to ensure that (i) all
material information required to be disclosed by Parent in the reports that it
files under the Exchange Act is recorded, processed, summarized and reported
with the time periods specified in the SEC’s rules and forms, and (ii) all such
information is accumulated and communicated to Parent’s management, including
its principal executive officer and principal financial officer, as appropriate
to allow timely decisions regarding required disclosure.  Parent has made
available to the Company copies of all policies, manuals and other material
documents promulgating, such disclosure controls and procedures.  Parent is, and
since January 1, 2004 has been, in compliance with (i) the applicable listing
and corporate governance rules of the NASDAQ Stock Market, and (ii) the
applicable provisions of SOX.  Parent has made available to the Company true,
correct and complete copies of all correspondence between Parent and the NASDAQ
Stock Market and between Parent and the SEC since January 1, 2004.
 
3.4(e) Parent and its Subsidiaries have implemented and maintain a system of
internal control over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) sufficient to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
without limitation, that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  Since September 29, 2007, (a) there have not been any changes in
the internal control over financial reporting of Parent and its Subsidiaries
that have materially affected, or are reasonably likely to materially affect,
their internal control over financial reporting, and (b) all “significant
deficiencies” and “material weaknesses” (as such terms are defined by the Public
Accounting Oversight Board) have been disclosed to Parent’s outside auditors and
the audit committee of Parent’s Board.
 
3.5 Financial Statements.
 
3.5(a) The financial statements and notes contained or incorporated by reference
in Parent SEC Reports fairly present the financial condition and the results of
operations, changes in stockholders’ equity, and cash flow of Parent and its
consolidated Subsidiaries as at the respective dates of and for the periods
referred to in such financial statements, all in accordance with GAAP and
Regulation S-X of the SEC, subject, in the case of interim financial statements,
to normal recurring year-end adjustments (the effect of which will not,
individually or in the aggregate, be materially adverse) and the omission of
notes to the extent permitted by Regulation S-X of the SEC (that, if presented,
would not differ materially from notes to the financial statements included in
Parent’s Annual Report on Form 10-K for the year ended December 31, 2006 (the
consolidated balance sheet included in such Annual Report, the “Parent Balance
Sheet”); the financial statements referred to in this Section 3.5 reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements.  No
financial statements of any Person other than Parent and its Subsidiaries are,
or since January 1, 2004 have been, required by GAAP to be included in the
consolidated financial statements of the Parent.
 
3.5(b) Part 3.5(b) of the Parent Disclosure Schedule lists, and Parent has made
available to the Company copies of, the documents creating or governing all of
Parent’s Off-Balance Sheet Arrangements.
 
29

--------------------------------------------------------------------------------


 
3.6 Absence of Certain Changes and Events.  From September 29, 2007 through the
date of this Agreement, Parent and its Subsidiaries have conducted their
business only in the Ordinary Course of Business and there has not been any
Material Adverse Effect on Parent and its Subsidiaries, and no event has
occurred or circumstance exists that may result in a Material Adverse Effect on
Parent and its Subsidiaries, or:
 
3.6(a) any material loss, damage or destruction to, or any material interruption
in the use of, any of the assets of Parent and its Subsidiaries (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect on Parent;
 
3.6(b) (i) any declaration, accrual, set aside or payment of any dividend or any
other distribution in respect of any shares of capital stock of Parent or its
Subsidiaries, or (ii) any repurchase, redemption or other acquisition by Parent
or its Subsidiaries of any shares of capital stock or other securities;
 
3.6(c) any sale, issuance or grant, or authorization of the issuance of, (i) any
capital stock or other security of Parent (except for Parent Common Stock issued
upon the valid exercise, settlement or conversion of each restricted stock unit
award granted (or previously assumed) by Parent representing a right to receive
upon a future date or dates shares of Parent Common Stock (each a “Parent RSU
Award”) or other equity-based awards under governing share-based plan documents,
including plan documents governing options that have previously been assumed by
Parent as a result of corporate acquisition transactions by the Company, as
applicable (collectively, and in each case, the “Parent Stock Plans”), (ii) any
option, warrant or right to acquire any capital stock or any other security of
Parent and its Subsidiaries (except for Parent RSU Awards or other equity-based
awards described in Section 3.3), or (iii) any instrument convertible into or
exchangeable for any capital stock or other security of Parent and its
Subsidiaries;
 
3.6(d) any amendment or waiver of any of the rights of Parent or any Subsidiary
of Parent under, or acceleration of vesting under, (i) any provision of any of
the Parent Stock Plans or (ii) any provision of any Contract evidencing any
other equity-based award;
 
3.6(e) any amendment to any Organizational Document of Parent or any Subsidiary
of Parent, any merger, consolidation, share exchange, business combination,
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction involving Parent or any Subsidiary of Parent;
 
3.6(f) any change of the methods of accounting or accounting practices of Parent
or any Subsidiary of Parent in any material respect;
 
3.6(g) any agreement or commitment to take any of the actions referred to in
clauses (a) through (f) above.
 
3.7 Operation of Merger Sub.  Merger Sub has been formed solely for the purpose
of engaging in the transactions contemplated hereby, has not engaged in any
business activities and will have no assets, liabilities or obligations other
than as contemplated by this Agreement.
 
3.8 Property.  Parent and its Subsidiaries (i) have good and valid title to all
property material to the business of Parent and its Subsidiaries as reflected in
the latest audited financial statements included in the Parent SEC Reports as
being owned by Parent or acquired after the date thereof (except for property
sold or otherwise disposed of in the Ordinary Course of Business since the date
thereof), free and clear of any Encumbrances except (A) the lien of Parent’s
principal lender, (B) Permitted Encumbrances, and (C) such imperfections or
irregularities of title or Encumbrances as do not affect the use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair the business operations in which such properties are used, in either case
in such a manner as to have a Material Adverse Effect on Parent and its
Subsidiaries and (ii) are collectively the lessee of all property material to
the business of Parent and its Subsidiaries which are reflected as leased in the
latest audited financial statements included in Parent SEC Reports (or on the
books and records of Parent as of the date thereof) or acquired after the date
thereof (except for leases that have expired by their terms) and are in
possession of the properties purported to be leased thereunder, and each such
lease is valid and in full force and effect without default thereunder by the
lessee or, to the Knowledge of Parent, the lessor, other than defaults that
would not have a Material Adverse Effect on Parent.  For the avoidance of doubt,
the representations and warranties set forth in this Section 3.8 do not apply to
Proprietary Rights, which matters are specifically addressed in Section 3.9.
 
30

--------------------------------------------------------------------------------


 
3.9 Proprietary Rights.
 
3.9(a) Parent and its Subsidiaries own or have a valid right to use all
Proprietary Rights used or currently proposed to be used in the business of any
of Parent and its Subsidiaries as conducted prior to or on the date of this
Agreement, and all Proprietary Rights necessary or appropriate to make, use,
offer for sale, sell or import the Parent Product(s).
 
3.9(b) Claims.
 
(i) No Person has asserted or threatened a claim, against Parent or its
Subsidiaries, nor to the Knowledge of the Parent are there any facts which could
give rise to a claim, which would adversely affect any Parent’s or its
Subsidiaries’ ownership rights to, or rights under, any Parent Proprietary
Rights, or any Contract or other arrangement under which Parent or its
Subsidiaries claims any right, title or interest under any Parent Proprietary
Rights;
 
(ii) None of Parent or its Subsidiaries is subject to any proceeding or
outstanding decree, order, judgment or stipulation restricting in any manner the
use, transfer or licensing of any Parent Proprietary Rights by Parent or its
Subsidiaries, the use, transfer or licensing of any Parent Products by Parent or
its Subsidiaries, or which may adversely affect the validity, use or
enforceability of any Parent Proprietary Rights;
 
(iii) No Person has asserted or threatened a claim against Parent or its
Subsidiaries, nor to the Knowledge of the Parent are there any facts which could
give rise to a claim, that any Parent Product (or any Parent Proprietary Right
embodied in any Parent Product) infringes (directly or indirectly) or
misappropriates or constitutes unlawful use of any Person’s Proprietary
Rights.  No Person has notified Parent or its Subsidiaries that Parent requires
a license to any of that Person’s Proprietary Rights and neither Parent or its
Subsidiaries has received any unsolicited written offer to license (or any other
notice of) any Person’s Proprietary Rights.
 
3.9(c) The execution, delivery or performance of this Agreement or any ancillary
agreement contemplated hereby, the consummation of the transactions contemplated
by this Agreement or such ancillary agreements and the satisfaction of any
closing condition will not contravene, conflict with or result in any limitation
on Parent, or the Parent’s right, title or interest in or to the Parent
Proprietary Rights.
 
3.9(d) No product liability claims have been threatened, alleged or filed
against Parent or its Subsidiaries related to any Parent Product.
 
3.10 No Undisclosed Liabilities.  Parent and its Subsidiaries have no
liabilities or obligations of any nature (whether absolute, accrued, contingent,
determined, determinable, choate, inchoate or otherwise), except for
(i) liabilities or obligations reflected or reserved against in the Parent
Balance Sheet, or (ii) current liabilities incurred in the Ordinary Course of
Business since the date of the Parent Balance Sheet that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
Parent.
 
3.11 Taxes.
 
3.11(a) Timely Filing of Tax Returns.  Parent and its Subsidiaries have filed or
caused to be filed all Tax Returns that are or were required to be filed by or
with respect to any of them pursuant to applicable Legal Requirements.  All Tax
Returns filed by Parent and its Subsidiaries were (and as to Tax Returns not
filed as of the date hereof, will be) in all material respects true, complete
and correct and filed on a timely basis.
 
31

--------------------------------------------------------------------------------


 
3.11(b) Payment of Taxes.  Parent and its Subsidiaries have, within the time and
in the manner prescribed by law, paid (and until Closing, will pay within the
time and manner required by law) all Taxes that are due and payable by the
Parent and its Subsidiaries.
 
3.11(c) Withholding Taxes.  Parent and its Subsidiaries have complied (and until
Closing will comply) with all applicable laws, rules and regulations relating to
the withholding of Taxes and have, within the times and in the manner prescribed
by law, paid over (and until Closing will pay over) to the proper Governmental
Body all amounts required to be paid under applicable laws, rules and
regulations relating to the paying over of Taxes.
 
3.11(d) Audits.  To the Knowledge of Parent, no Tax Return of any of the Parent
or its Subsidiaries is under audit or examination by any Governmental Body, and
no notice of such an audit or examination has been received by any of the Parent
or its Subsidiaries and none of the Parent or its Subsidiaries has Knowledge of
any threatened audits, investigations or claims for or relating to Taxes, and
there are no matters under discussion with any Governmental Body with respect to
Taxes.  No issues relating to Taxes were raised in writing by the relevant
Governmental Body during any presently pending audit or examination, and no
issues relating to Taxes were raised in writing by the relevant Governmental
Body in any completed audit or examination that can reasonably be expected to
recur in a later taxable period.  Part 3.11(d) of the Parent Disclosure Schedule
lists, and the Parent has made available to Company copies of, all examiner’s or
auditor’s reports, notices of proposed adjustments or similar commissions
received by any of the Parent or its Subsidiaries from any Governmental Body
since December 31, 2004.
 
3.11(e) Tax Reserves.  The charges, accruals, and reserves with respect to Taxes
on the respective books of each of the Parent and its Subsidiaries are adequate
(and until Closing will continue to be adequate) to pay all Taxes not yet due
and payable and have been determined in accordance with generally accepted
United States accounting principles.  No differences exist between the amounts
of the book basis and the tax basis of assets (net of liabilities) that are not
accounted for on any accrual on the books of the Parent or its Subsidiaries for
federal income tax purposes.  There exists no proposed assessment of Taxes
against any of the Parent or its Subsidiaries .
 
3.11(f) Tax Liens.  No Encumbrance for Taxes exists with respect to any assets
or properties of any of the Parent or its Subsidiaries , nor will any such
encumbrances exist at Closing except for statutory liens for Taxes not yet due.
 
3.11(g) Tax Sharing Agreements.  Part 3.11(g) of the Parent Disclosure Schedule
lists, and Parent has made available to Company copies of, any Tax sharing
agreement, Tax allocation agreement, Tax indemnity obligation or similar written
or unwritten agreement, arrangement, understanding or practice with respect to
Taxes (including any advance pricing agreement, closing agreement or other
agreement relating to Taxes with any Governmental Body) to which any of the
Parent or its Subsidiaries is a party or by which any of the Parent or its
Subsidiaries is bound.  No such agreements shall be modified or terminated prior
to Closing without the consent of Company.
 
3.11(h) Extensions of Time for Filing Tax Returns.  None of the Parent or its
Subsidiaries has requested any extension of time within which to file any Tax
Return, which Tax Return has not since been filed.
 
3.11(i) Waiver of Statutes of Limitations.  None of the Parent or its
Subsidiaries has executed any outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns.
 
3.11(j) Powers of Attorney.  No power of attorney currently in force has been
granted by any of the Parent or its Subsidiaries concerning any Taxes or Tax
Return.
 
3.11(k) Tax Rulings.  None of the Parent or its Subsidiaries has received or
been the subject of a Tax Ruling or a request for Tax Ruling.  None of the
Parent or its Subsidiaries has entered into a Closing Agreement with any
Governmental Authority that would have a continuing effect after the Closing
Date.
 
32

--------------------------------------------------------------------------------


 
3.11(l) Availability of Tax Returns.  Part 3.11(l) of the Parent Disclosure
Schedule lists, and Parent has made available, and will continue to make
available, to Company complete and accurate copies of all Tax Returns, and any
amendments thereto, filed by or on behalf of, or which include, any of the
Parent and its Subsidiaries, for all taxable periods ending after December 31,
2004 and on or prior to the Closing Date.
 
3.11(m) Opinions of Counsel.  Part 3.11(m) of the Parent or its Subsidiaries
Disclosure Schedule lists, and Parent has provided to Company true and complete
copies of all memoranda and opinions of counsel, whether inside or outside
counsel, and all memoranda and opinions of accountants or other tax advisors,
which have been received by any of the Parent or its Subsidiaries with respect
to Taxes.
 
3.11(n) Section 481 Adjustments.  None of the Parent or its Subsidiaries is
required to include in income any adjustment pursuant to Internal Revenue Code
Section 481 by reason of a voluntary change in accounting method initiated by
any of the Parent or its Subsidiaries, and the Internal Revenue Service has not
proposed any such change in accounting method.
 
3.11(o) Net Operating Loss Carryovers.  The amount of each Parent and its
Subsidiaries’ net operating losses, and the dates on which they arose, are set
forth in Part 3.11(o) of the Parent Disclosure Schedule.
 
3.11(p) Tax Credit Carryovers.  The amount of tax credit carryover for each of
Parent and its Subsidiaries, and the nature of those tax credits and years in
which they arose, are set forth in Part 3.11(p) of the Parent Disclosure
Schedule.
 
3.11(q) Section 338 Election.  No election under Section 338 of the Code has
been made by or with respect to any of the Parent or its Subsidiaries or any of
their respective assets or properties.
 
3.11(r) Intercompany Transactions.  None of the Parent or its Subsidiaries has
engaged in any transactions with Affiliates which would require the recognition
of income by any of the Parent or its Subsidiaries with respect to such
transaction for any period ending on or after the Closing Date.
 
3.11(s) Section 162(m).  The disallowance of a deduction under Section 162(m) of
the Code for employee remuneration will not apply to any amount paid or payable
by any of the Parent or its Subsidiaries under any program, arrangement or
understanding currently in effect.
 
3.11(t) Qualification as a Reorganization.  Neither Parent nor any of its
Subsidiaries has taken any action, nor to the Parent’s Knowledge is there any
fact or circumstance, that could reasonably be expected to prevent the Merger
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code.
 
3.11(u) Deferred Revenue.  None of the Parent or its Subsidiaries has any
material taxable income that will be reportable in a taxable period beginning
after the Closing that is attributable to a transaction that occurred prior to
the Closing.
 
3.11(v) Tax Shelters.  Neither the Parent nor any of its Subsidiaries has
participated in any transaction that is either a “listed transaction” or that
the Parent believes in good faith is a “reportable transaction” or a
“transaction of interest” (all as defined in Treas. Reg. § 1.6011-4).
 
3.11(w) Deferred Compensation.  None of the Parent or its Subsidiaries is a
party to any “nonqualified deferred compensation plan” subject to Section 409A
of the Code that would subject any Person to tax pursuant to Section 409A of the
Code based upon a good faith interpretation of all applicable regulations,
notices and regulatory guidance.
 
33

--------------------------------------------------------------------------------


 
3.11(x) Transfer Pricing.  All material related party transactions involving the
Parent or its Subsidiaries is in compliance with applicable U.S. and foreign
transfer pricing principles and is supported by a study prepared in compliance
with transfer pricing documentation requirements and, to the extent applicable,
Section 482 of the Code and the Treasury Regulations promulgated thereunder, as
well as any comparable provisions of state, local, or foreign law, to the extent
applicable.
 
3.11(y) Joint Venture.  None of the Parent or its Subsidiaries has ever been a
party to any joint venture, partnership or other agreement that could be treated
as a partnership for Tax purposes.
 
3.11(z) USRPHC.  None of the Parent or its Subsidiaries has ever been a “United
States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.
 
3.11(aa) FIN 48.  Part 3.11(aa) of the Parent Disclosure Schedule lists all open
or uncertain tax positions (as defined in Financial Accounting Standards Board
Interpretation No. 48) taken by the Parent, if any.
 
3.11(bb) Taxable Presence.  Neither Parent nor any Subsidiary of Parent has a
permanent establishment in any country other than its country of organization or
is subject to Tax in a jurisdiction outside its country of organization.
 
3.12 Employee Benefits.
 
3.12(a) Parent has complied, and is now in compliance, in all material respects
with all provisions of ERISA, the Code and all laws and regulations applicable
to all of Parent’s employee benefit plans, programs, policies, practices, and
other arrangements providing benefits to any current or former employee, officer
or director of Parent or beneficiary or dependent thereof, whether or not
written, and whether covering one person or more than one person sponsored or
maintained by Parent, to which Parent and any of its Subsidiaries contributes or
is obligated to contribute, or with respect to which Parent  has or may have any
liability (each, a “Parent Plan”), and each Parent Plan has been maintained,
funded, and administered in accordance with its terms.  There is not now, nor do
any circumstances exist that could give rise to, any requirement for the posting
of security with respect to a Parent Plan or the imposition of any Encumbrance
on the assets of Parent under ERISA or the Code.  No prohibited transaction has
occurred with respect to any Parent Plan.
 
3.12(b) There are no pending or threatened claims (other than claims for
benefits in the ordinary course), lawsuits or arbitrations which have been
asserted or instituted against any Parent Plan, any fiduciaries thereof with
respect to their duties to any Parent Plan or the assets of any of the trusts
under any Parent Plan which could reasonably be expected to result in any
liability of Parent or its Subsidiaries to any Person including the Pension
Benefit Guaranty Corporation, the Department of Treasury, or the Department of
Labor.
 
3.12(c) Part 3.12(c) of the Parent Disclosure Schedule includes a complete list
of all employee benefit plans, programs, policies, practices, and other
arrangements providing benefits to any current or former employee, officer or
director of Parent or its Subsidiaries, or beneficiary or dependent thereof,
whether or not written, and whether covering one person or more than one person,
including the Benefit Plans sponsored or maintained by Parent, to which Parent
contributes or is obligated to contribute, or with respect to which Parent has
or may have any liability (“Parent Plans”).  Without limiting the generality of
the foregoing, the term “Parent Plans” includes all employee welfare benefit
plans within the meaning of Section 3(1) of ERISA, all employee pension benefit
plans within the meaning of Section 3(2) of ERISA, and all other employee
benefit, bonus, incentive, deferred compensation, stock purchase, stock option,
severance (or restriction on termination in the absence of a notice period),
change of control and fringe benefit plans, programs or agreements.
 
34

--------------------------------------------------------------------------------


 
3.12(d) With respect to each Parent Plan, Parent has made available to the
Company a true, correct and complete copy of:  (i) each writing constituting a
part of such Plan, including without limitation all plan documents, benefit
schedules, trust agreements, and insurance contracts and other funding vehicles,
and a written description of any unwritten Plan; (ii) the three most recently
filed Annual Reports (Form 5500 Series) and accompanying schedules, if any, and
audit reports; (iii) the current summary plan description and any material
modifications thereto, if any; (iv) the most recent annual financial report, if
any; (v) the most recent actuarial report, if any; (vi) the most recent
advisory, opinion, and/or determination letter from the IRS, as applicable; and
(vii) all discrimination tests for the three most recent plan years.  Except as
specifically provided in the foregoing documents made available to Parent, there
are no amendments to any Plan or any new Plan that have been adopted or approved
nor has the Company undertaken to make any such amendments or adopt or approve
any new Plan.
 
3.12(e) Part 3.12(e) of the Parent Disclosure Schedule identifies each Plan that
is intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“Qualified Plans”).  Each Qualified Plan is so qualified, and the Internal
Revenue Service has issued a currently applicable favorable determination letter
with respect to each Qualified Plan that has not been revoked, or the Plan is a
prototype plan which may rely on a currently applicable opinion letter issued
with respect to the Plan, and, to the Knowledge of Parent, there are no existing
circumstances nor any events that have occurred that could adversely affect the
qualified status of any Qualified Plan or the related trust.  No act or omission
has occurred with respect to any Qualified Plan which could increase the cost of
any such plan or result in the imposition of any liability, lien, penalty, or
tax under ERISA or the Code.
 
3.12(f) All contributions required to be made to any Plan by applicable law or
regulation or by any plan document or other contractual undertaking, and all
premiums due or payable with respect to insurance policies funding any Plan, for
any period through the date hereof have been timely made or paid in full or, to
the extent not required to be made or paid on or before the date hereof, have
been fully reflected on the financial statements contained in the Company SEC
Reports.
 
3.12(g) Neither Parent nor any ERISA Affiliate maintains, contributes to (or has
ever maintained, contributed to or been required to contribute to), or has any
liability or potential liability under (or with respect to) any (a) plan or
arrangement which is subject to (i) the minimum funding requirements of Code
Section 412, (ii) Part 3 of Title I of ERISA, or (iii) Title IV of ERISA,
(b) “multiemployer plan” (as defined in Section 3(37) of ERISA), (c) multiple
employer plan, including any multiple employer welfare arrangement (as defined
in Section 3(40) of ERISA), (d) voluntary employees’ beneficiary association
(within the meaning of Code Section 501(c)(9)), (e) welfare benefit fund (within
the meaning of Code Section 419), (f) nonqualified deferred compensation plan as
described in Code Section 409A, or (g) self-funded group health plan.
 
3.12(h) All liabilities in connection with the termination of any employee
pension benefit plan that was sponsored, maintained or contributed to by Parent
or any of its Subsidiaries at any time within the past three years have been
fully satisfied.  Each Plan can be amended, terminated or otherwise discontinued
at any time in accordance with its terms without liability on the part of Parent
or any ERISA Affiliate.
 
3.12(i) To Parent’s Knowledge, there does not now exist, nor do any
circumstances exist that could result in, any Controlled Group Liability that
could be a liability of Parent following the Closing.  Without limiting the
generality of the foregoing, neither Parent nor any ERISA Affiliate of Parent
has engaged in any transaction described in Section 4069 or Section 4204 of
ERISA.
 
3.12(j) Parent has no liability for life, health, medical or other welfare
benefits to former employees or beneficiaries or dependents thereof, except for
health continuation coverage as required by Section 4980B of the Code or Part 6
of Title I of ERISA and at no expense to Parent.
 
3.12(k) All Plans covering foreign employees of Parent comply with applicable
local law and are fully funded and/or book reserved to the extent applicable.
 
35

--------------------------------------------------------------------------------


 
3.12(l) No labor organization or group of employees of the Parent or its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding or any other labor relations tribunal or
authority.  The Parent and its Subsidiaries have complied with the Worker
Adjustment and Retraining Notification Act.
 
3.12(m) Part 3.12(m) of the Parent Disclosure Schedule contains an accurate and
complete list as of the date of this Agreement of all loans and advances made by
Parent to any employee, director, consultant or independent contract, other than
routine travel and expense advances made to employees in the Ordinary Course of
Business.  Parent has not, since July 30, 2002, extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer of
Parent.  Part 3.12(m) of the Parent Disclosure Schedule identifies any extension
of credit maintained by Parent to which the second sentence of Section 13(k)(1)
of the Exchange Act applies.
 
3.12(n) The Parent and its Subsidiaries have complied, and are presently in
material compliance with all Legal Requirements relating to employment, equal
opportunity, nondiscrimination, immigration, wages, hours, benefits,
collectively bargaining, the payment of social security and similar taxes,
income tax withholding, occupational safety and health, and/or privacy rights of
employees.  During the three-year period prior to the date of this Agreement,
neither the Parent nor its Subsidiaries have been a party to any action in which
the Parent or its Subsidiaries was, or is, alleged to have violated any Legal
Requirement relating to employment, equal opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health, and/or
privacy rights of employees.
 
3.12(o) Except as described on Part 3.12(o) of the Parent Disclosure Schedule,
there are no retired employees, officers, managers or directors of any of Parent
or its Subsidiaries, or their dependents, receiving benefits or scheduled to
receive benefits from any of Parent or its Subsidiaries in the future.
 
3.13 Compliance with Legal Requirements; Governmental Authorizations.  Parent
and its Subsidiaries are, and at all times since January 1, 2004 have been, in
material compliance with each Legal Requirement that is or was applicable to any
of them or to the conduct or operation of their business or the ownership or use
of any of their assets; no event has occurred or circumstance exists that (with
or without notice or lapse of time or both) (A) may constitute or result in a
material violation by any of Parent or its Subsidiaries of, or a substantial
failure on the part of any of Parent or its Subsidiaries to comply with, any
Legal Requirement, or (B) may give rise to any obligation on the part of any
Parent or its Subsidiaries to undertake, or to bear all or any portion of the
cost of, any substantial remedial action of any nature; and none of Parent or
its Subsidiaries has received, at any time since January 1, 2004, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible, or potential violation
of, or failure to comply with, any Legal Requirement, or (B) any actual,
alleged, possible, or potential obligation on the part of any of Parent or its
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.  Part 3.13 of the Parent Disclosure Schedule
lists, and Parent has made available to Parent copies of, all reports made by
any attorney to Parent’s chief legal officer, chief executive officer, Company
Board (or committee thereof) or other representative pursuant to 17 CFR
Part 205, and all responses thereto.
 
3.14 Environmental Matters.  Each of Parent and its Subsidiaries is, and at all
times has been, in substantial compliance with, and has not been and is not in
material violation of or subject to any material liability under, any
Environmental Law.  None of Parent or its Subsidiaries has any basis to expect,
nor has any of them or, to Parent’s Knowledge, any other Person for whose
conduct they are or may be held to be responsible received, any  written order,
notice, or other communication from (i) any Governmental Body or private citizen
acting in the public interest, or (ii) the current or prior owner or operator of
any Facilities, of any actual or potential material violation by any of Parent
or its Subsidiaries, or failure by any of Parent or its Subsidiaries to comply
with, any Environmental Law, or of any actual or threatened material obligation
by Parent or its Subsidiaries to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which any of Parent or its Subsidiaries has or has had an interest, or with
respect to any property or Facility at or to which Hazardous Materials were
generated, manufactured, refined, transferred, imported, used, or processed by
any of Parent and its Subsidiaries or any other Person for whose conduct any of
Parent and its Subsidiaries are or may be held legally responsible (“Parent
Hazardous Material”), or from which Parent Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.  No underground storage tanks or underground impoundments, including,
without limitation, treatment or storage tanks, sumps, or water, gas or oil
wells, have been used by any of the Parent and its Subsidiaries, or, to the
Parent’s Knowledge, by others, at, on or under any facilities.  To the Parent’s
Knowledge, no asbestos or asbestos-containing material, formaldehyde or
insulating material containing urea formaldehyde, or material containing
polychlorinated biphenyls, is present in, on or at any of the Parent’s
facilities.  The Parent has delivered to the Acquired Corporations true and
complete copies of all material investigations, reports, studies, audits, tests,
sampling results, monitoring, evaluations or analyses possessed or initiated by
any of the Parent and its Subsidiaries pertaining to any Hazardous Material in,
on, beneath or adjacent to any of the Parent’s facilities, or to which the
Parent and its Subsidiaries have sent any Hazardous Material, or concerning
compliance by the Parent and its Subsidiaries, or any other person for whose
conduct the Parent and its Subsidiaries are legally responsible, with any
Environmental Law.
 
36

--------------------------------------------------------------------------------


 
3.15 Legal Proceedings.
 
3.15(a) There is no pending Legal Proceeding (i) that has been commenced by or
against Parent or any of its Subsidiaries or that otherwise relates to or may
affect the business of, or any of the assets owned or used by, Parent or any of
its Subsidiaries, except for such Legal Proceedings as are normally incident to
the business carried on by Parent and its Subsidiaries and could not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Effect on Parent and its Subsidiaries, (ii) that challenges, or that may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, any of the Contemplated Transactions, or (iii) against any director or
officer of Parent or any of its Subsidiaries pursuant to Section 8A or 20(b) of
the Securities Act or Section 21(d) or 21C of the Exchange Act.
 
3.15(b) To the Knowledge of Parent, (i) no Legal Proceeding that, if pending,
would be required to be disclosed under the preceding paragraph has been
threatened, and (ii) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Legal Proceeding.
 
3.16 Real Property; Equipment; Leasehold.  All material items of equipment and
other tangible assets owned by or leased to Parent are adequate for the uses to
which they are being put, are in good and safe condition and repair (ordinary
wear and tear excepted) and are adequate for the conduct of the business of
Parent in the manner in which such business is currently being
conducted.  Parent does not own any material real property or any material
interest in real property.
 
3.17 Contracts; No Defaults.
 
3.17(a) Part 3.17(a) of the Parent Disclosure Schedule lists as of the date
hereof, and, except to the extent filed in full without redaction as an exhibit
to a Parent SEC Report, Parent has made available to the Company copies of, each
Parent Contract and other instrument or document (including any amendment to any
of the foregoing)
 
(i) described in paragraphs (b)(3), (b)(4), (b)(9) or (b)(10) of Item 601 of
Regulation S-K of the SEC;
 
(ii) with any director, officer or Affiliate of Parent;
 
(iii) evidencing, governing or relating to indebtedness for borrowed money,
 
(iv) not entered into in the Ordinary Course of Business that involves
expenditures or receipts in excess of $250,000;
 
(v) that in any way purports to limit the freedom of Parent or any of its
Affiliates to engage in any line of business or to compete with any Person or in
any geographic area or to hire or retain any Person;
 
(vi) relating to the employment of, or the performance of services by, any
employee or consultant, or pursuant to which Parent or any Subsidiary of Parent
is or may become obligated to make any severance, termination or similar payment
in excess of $100,000 to any current or former employee or director; or pursuant
to which Parent or any Subsidiary of Parent is or may become obligated to make
any bonus or similar payment (other than payments constituting base salary) in
excess of $100,000 to any current or former employee or director;
 
(vii) relating to the acquisition, transfer, development, sharing or license of
any Proprietary Rights and/or Technology (except for any Contract pursuant to
which (i) any Proprietary Rights are licensed to Parent under any third party
software license generally available to the public, or (ii) any Proprietary
Rights are licensed by Parent to any Person on a non exclusive basis pursuant to
an unmodified standard license agreement, the form of which has been provided to
Parent);
 
37

--------------------------------------------------------------------------------


 
(viii) providing for indemnification of any officer, director, employee or
agent;
 
(ix) (A) relating to the acquisition, issuance, voting, registration, sale or
transfer of any securities, (B) providing any Person with any preemptive right,
right of participation, right of maintenance or any similar right with respect
to any securities, or (C) providing Parent or any Subsidiary of Parent with any
right of first refusal with respect to, or right to repurchase or redeem, any
securities, except for Contracts evidencing options or employment Contracts
entered into in the Ordinary Course of Business which contemplate the issuance
of Options;
 
(x) incorporating or relating to any guaranty, any warranty or any indemnity or
similar obligation, except for Contracts substantially identical to the standard
forms of end user licenses previously made available by Parent to the Company;
 
(xi) relating to any currency hedging;
 
(xii) imposing or containing “standstill” or similar provisions;
 
(xiii) (A) to which any Governmental Body is a party or under which any
Governmental Body has any rights or obligations, or (B) directly or indirectly
benefiting any Governmental Body (including any subcontract or other Contract
between Parent and any contractor or subcontractor to any Governmental Body);
 
(xiv) requiring that Parent give any notice or provide any information to any
Person prior to considering or accepting any Acquisition Proposal or similar
proposal, or prior to entering into any discussions, agreement, arrangement or
understanding relating to any Acquisition Transaction or similar transaction;
 
(xv) contemplating or involving the payment or delivery of cash or other
consideration in an amount or having a value in excess of $200,000 in the
aggregate, or contemplating or involving the performance of services having a
value in excess of $200,000 in the aggregate; and
 
(xvi) any other Contract, if a breach of such Contract could reasonably be
expected to have a Material Adverse Effect on Parent.
 
Each of the foregoing is a “Parent Material Contract.”
 
3.17(b) Each Parent Material Contract is valid and in full force and effect, and
is enforceable in accordance with its terms, subject to the effect of
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to rights of creditors
generally and (ii) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies.
 
3.17(c) (i) Neither Parent nor any Subsidiary of Parent has violated or
breached, or committed any default under, any Contract to which it is a party,
except for violations, breaches and defaults that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on Parent and its Subsidiaries; and, to the Knowledge of Parent,
no other Person has violated or breached, or committed any default under, any
such Contract, except for violations, breaches and defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on Parent and its Subsidiaries; (ii) to the Knowledge of
Parent, no event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will or would reasonably be expected
to, (A) result in a violation or breach of any of the provisions of any such
Contract, (B) give any Person the right to declare a default or exercise any
remedy under any such Contract, (C) give any Person the right to receive or
require a rebate, chargeback, penalty or change in delivery schedule under any
such Contract, (D) give any Person the right to accelerate the maturity or
performance of any such Contract, or (E) give any Person the right to cancel,
terminate or modify any such Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on Parent and its Subsidiaries; and (iii) since
September 29, 2007, neither Parent nor any Subsidiary of Parent has received any
notice or other communication regarding any actual or possible violation or
breach of, or default under, any such Contract, except in each such case for
defaults, acceleration rights, termination rights and other rights that have not
had and would not reasonably be expected to have a Material Adverse Effect on
Parent and its Subsidiaries.
 
38

--------------------------------------------------------------------------------


 
3.18 Insurance.  Parent and its Subsidiaries are covered by valid and currently
effective insurance policies issued in favor of Parent and its Subsidiaries are
that are customary for companies of similar size and financial condition and are
adequate in amount to cover all currently pending or overtly threatened claims,
including without limitation any claims for breach of warranty and claims for
indemnification regarding any of the Acquired Corporation’s products or
services.  All such policies are in full force and effect, all premiums due
thereon have been paid and Parent and its Subsidiaries have complied with the
provisions of such policies.  Parent and its Subsidiaries have not been advised
of any defense to coverage in connection with any claim to coverage asserted or
noticed by Parent or any of its Subsidiaries under or in connection with any of
its extant insurance policies.  Parent has not received any written notice from
or on behalf of any insurance carrier issuing policies or binders relating to or
covering that there will be a cancellation or non renewal of existing policies
or binders, or that alteration of any equipment or any improvements to real
estate occupied by or leased to or by Parent, purchase of additional equipment,
or material modification of any of the methods of doing business, will be
required.
 
3.19 Labor Matters.  Except as disclosed in the Parent SEC Reports, (i) neither
Parent nor any Subsidiary of Parent is a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization; (ii) neither Parent nor any Subsidiary of Parent is
the subject of any Legal Proceeding asserting that it has committed an unfair
labor practice or seeking to compel it to bargain with any labor organization as
to wages or conditions of employment; (iii) there is no strike, work stoppage or
other labor dispute involving Parent or any of its Subsidiaries pending or, to
Parent’s Knowledge, threatened; (iv) no complaint, charge or Legal Proceeding by
or before any Governmental Body brought by or on behalf of any employee,
prospective employee, former employee, retiree, labor organization or other
representative of its employees is pending or, to Parent’s Knowledge, threatened
against Parent or any of its Subsidiaries; (v) no material grievance is pending
or, to Parent’s Knowledge, threatened against Parent or any of its Subsidiaries;
and (vi) neither Parent nor any Subsidiary of Parent is a party to, or otherwise
bound by, any consent decree with, or citation by, any Governmental Body
relating to employees or employment practices.
 
3.20 Government Contracting.
 
3.20(a) Except as set forth in Part 3.20(a) of the Parent Disclosure Schedule,
there are (i) no outstanding claims against Parent, either by any Governmental
Body or any prime contractor, subcontractor, vendor or other third party arising
under or relating to any Government Contract, and (ii) no disputes between
Parent and any Governmental Body under the Contract Disputes Act or any other
federal statute or between the Company and any prime contractor, subcontractor
or vendor arising under or relating to any such Government Contract.  Except as
set forth in Part 3.20(a) of the Parent Disclosure Schedule, to the Knowledge of
Parent there are no facts that could reasonably be expected to result in a claim
or dispute under clause (i) or (ii) of the immediately preceding sentence.
 
3.20(b) Parent has submitted all required provisional bid labor and indirect
rates through fiscal year 2008 and final indirect rates to the cognizant U.S.
Government administrative contracting officer through fiscal year 2006.  All
such submissions are consistent with all government regulations cost accounting
rules and regulations, including but not limited to the Federal Acquisition
Regulations.  No unallowable costs were contained therein.
 
3.20(c) Except as set forth in Part 3.20(c) of the Parent Disclosure Schedule,
neither Parent nor, to the Knowledge of Parent, any of its present employees,
consultants or agents is (or during the last five years has been) suspended or
debarred from doing business with any Governmental Body or is (or during such
period was) the subject of a finding of non-responsibility or ineligibility for
any Governmental Body.
 
3.20(d) Except as set forth in Part 3.20(d) of the Parent Disclosure Schedule,
to the Knowledge of Parent, no statement, representation or warranty made by
Parent in any Government Contract, any government bid or any exhibit thereto or
in any certificate, statement, list, schedule or other document submitted or
furnished to any Governmental Body in connection with any Government Contract or
government bid (i) contained on the date so furnished or submitted any untrue
statement of material fact, or failed to state a material fact necessary to make
the statements contained therein, in light of the circumstances in which they
are made, not misleading, or (ii) contains any untrue statement of a material
fact, or fails to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading, except where, in the case of both clauses (i) and (ii), any untrue
statement or failure to state a fact would not have a Material Adverse Effect on
Parent.
 
39

--------------------------------------------------------------------------------


 
3.20(e) Parent, in conducting its business as it relates to government
contracts, is in material compliance with all government accounting principals
and governing regulations.  No unidentified unallowable costs exist on the books
and records of Parent.
 
3.20(f) Parent has submitted all required labor rate proposals, as well as all
final indirect rate submissions, to the cognizant Defense Contract Management
Agency (DCMA) Administrative Contracting Officer for prior years in accordance
with applicable Federal Acquisition Regulations, and there are no outstanding or
unresolved matters with respect thereto.
 
3.20(g) Except as set forth in Part 3.20(g) of the Parent Disclosure
Schedule:  (i) none of Parent’s employees, consultants or agents is (or during
the last five years has been) under administrative, civil or criminal
investigation, indictment or request for information by any Governmental Entity
relating to the performance of his or her duties to Parent; (ii) there is not
pending any audit or investigation of Parent, its officers, employees or
representatives nor within the last five years has there been any audit or
investigation of Parent, officers, employees or representatives resulting in a
material adverse finding with respect to any alleged irregularity, misstatement
or omission arising under or relating to any government contract; and
(iii) during the last five years, Parent has not made any voluntary disclosure
to any Governmental Body with respect to any alleged irregularity, misstatement
or omission arising under or relating to a government contract.  Except as set
forth in Part 3.20(g) of the Parent Disclosure Schedule, Parent has not had any
irregularities, misstatements or omissions arising under or relating to any
government contract that has led or is expected to lead, either before or after
the Effective Time, to any of the consequences set forth in clause (i) or
(ii) of the immediately preceding sentence or any other material damage, penalty
assessment, recoupment of payment or disallowance of cost.
 
3.21 Interests of Officers and Directors.  None of the officers or directors of
Parent or any of its Subsidiaries has any interest in any property, real or
personal, tangible or intangible, used in or pertaining to the business of
Parent or any of its Subsidiaries, or in any supplier, distributor or customer
of the Parent, or any other relationship, contract, agreement, arrangement or
understanding with Parent, except as disclosed in the Parent SEC Reports and
except for the normal rights of a stockholder and rights under the employee
benefit plans of Parent.
 
3.22 Export Control Laws; Encryption and Other Restricted Technology.  Parent
and its Subsidiaries have complied with all U.S. export control Legal
Requirements regarding any export of its products or technology, including the
Export Administration Regulations (“EAR”) maintained by the U.S. Department of
Commerce and the International Traffic in Arms Regulations (“ITAR”) maintained
by the Department of State.  The business of Parent and its Subsidiaries as
currently conducted does not require any of them to obtain a license from the
United States Departments of Commerce or State or an authorized body thereof
under ITAR or EAR or other legislation regulating the development,
commercialization or export of technology.  Neither Parent nor any Subsidiary of
Parent has received any correspondence from the export control authorities in
any country, including the U.S. Departments of Commerce or State, regarding any
pre-penalty notice, notice of penalty, subpoena or request for documents, or
notice of audit, investigation or inquiry by a special agent or other export
control agent or official.
 
3.23 International Trade Matters.  Parent and its Subsidiaries is, and at all
times since January 1, 2002 has been, in compliance with and have not been and
is not in material violation of any International Trade Law, including but not
limited to, all laws and regulations related to the import and export of
commodities, software, and technology from and into the United States, and the
payment of required duties and tariffs in connection with same.  Parent and its
Subsidiaries have no basis to expect, nor has any of them or any other person
for whose conduct they are or may be held to be responsible received, any actual
or threatened order, notice, or other communication from any governmental body
of any actual or potential violation or failure to comply with any International
Trade Law.
 
3.24 Brokers.  No broker, finder, investment banker or other Person (other than
Wachovia Capital Markets, LLC) (a copy of whose engagement letter has been
provided to the Company) is entitled to any brokerage, finder’s or other fee or
commission in connection with the Merger and the Contemplated Transactions based
upon arrangements made by or on behalf of Parent.
 
40

--------------------------------------------------------------------------------


 
3.25 Full Disclosure.  None of the information supplied or to be supplied by or
on behalf of Parent for inclusion or incorporation by reference in the Form S-4
Registration Statement will, at the time the Form S-4 Registration Statement is
filed with the SEC or at the time it becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  None of the information supplied or to be supplied by or on behalf
of Parent for inclusion or incorporation by reference in the Joint Proxy
Statement/Prospectus will, at the time the Joint Proxy Statement/Prospectus is
mailed to the shareholders of the Company or the stockholders of Parent or at
the time of the Company Shareholders’ Meeting or the Parent Stockholders’
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  Notwithstanding the foregoing, no representation or warranty is
made by Parent with respect to statements made or incorporated by reference
therein about the Company supplied by the Company for inclusion or incorporation
by reference in the Form S-4 Registration Statement or the Joint Proxy
Statement/Prospectus.
 
3.26 Sale of Products; Performance of Services.
 
3.26(a) To the Knowledge of Parent, each product, system, program, Proprietary
Right or other asset designed, developed, manufactured, assembled, sold,
installed, licensed or otherwise made available by Parent or any of its
Subsidiaries to any Person since January 1, 2004:
 
(i) materially conformed and complied with the terms and requirements of any
applicable warranty or other Contract and with all applicable material Legal
Requirements; and
 
(ii) was free of any bug, virus, design defect or other defect or deficiency at
the time it was sold or otherwise made available, other than any immaterial bug
or similar defect that would not adversely affect in any material respect such
product, system, program, Proprietary Right or other asset (or the operation or
performance thereof).
 
3.26(b) To the Knowledge of Parent, all installation services, programming
services, repair services, maintenance services, support services, training
services, upgrade services and other services that have been performed by Parent
or any Subsidiary of Parent were performed properly and in full conformity with
the terms and requirements of all applicable warranties and other Contracts and
with all applicable material Legal Requirements, and the financial results of
the performance of such services have been reflected in the financial statements
contained in the Parent SEC Reports, in accordance with GAAP.
 
3.26(c) Since December 31, 2006, no customer or other Person has asserted or
overtly threatened to assert any claim against Parent or any Subsidiary of
Parent (i) under or based upon any warranty provided by or on behalf of Parent
any Subsidiary of Parent, or (ii) under or based upon any other warranty
relating to any product, system, program, Proprietary Rights or other asset
designed, developed, manufactured, assembled, sold, installed, repaired,
licensed or otherwise made available by Parent or any Subsidiary of Parent or
any services performed by Parent or any Subsidiary of Parent.
 
SECTION 4 CONDUCT OF BUSINESS.
 
4.1 Covenants of the Company.  Except as consented to in writing by Parent,
which consent shall not be unreasonably withheld, or as set forth in Section 4.1
of the Company Disclosure Schedule or as otherwise expressly permitted by or
provided for in this Agreement, from and after the date of this Agreement until
the earlier of the termination of this Agreement in accordance with its terms or
the Effective Time, each of the Acquired Corporations shall carry on its
business in the Ordinary Course of Business, pay its debts and Taxes and perform
its other material obligations when due (subject to good faith disputes over
such debts, Taxes or material obligations), comply in all material respects with
all applicable Legal Requirements, and use commercially reasonable efforts in a
manner not less diligent than past practices to maintain and preserve its
business organization, assets and properties, keep available the services of its
present officers and key employees and preserve its advantageous business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it to the end that its goodwill and ongoing
business shall not be materially impaired between the date of this Agreement and
the Effective Time.  Without limiting the generality of the foregoing, except as
listed on Schedule 4.1 of the Company Disclosure Schedule or as otherwise
permitted by or provided for in this Agreement, from and after the date of this
Agreement until the earlier of the termination of this Agreement in accordance
with its terms or the Effective Time, none of the Acquired Corporations shall
directly or indirectly, do any of the following without the prior written
consent of Parent, which consent shall not be unreasonably withheld:
 
41

--------------------------------------------------------------------------------


 
4.1(a) (A) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, securities or other property) in respect of, any
of its capital stock (other than dividends and distributions by a direct or
indirect wholly owned Subsidiary of the Company to its parent); (B) split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock or any of its other securities; or (C) purchase,
redeem or otherwise acquire any shares of its capital stock or any other of its
securities or any rights, warrants or options to acquire any such shares or
other securities, except for reacquisition or repurchase upon forfeiture of
unvested restricted stock pursuant to the terms of any applicable restricted
stock purchase or grant agreement;
 
4.1(b) except as permitted by Section 4.1(m), issue, deliver, sell, grant,
pledge or otherwise dispose of or encumber any shares of its capital stock, any
other voting securities or any securities convertible into or exercisable or
exchangeable for, or any rights, warrants or options to acquire, any such
shares, voting securities or convertible, exercisable or exchangeable securities
(other than upon the exercise, settlement or conversion of Company Options or
other equity-based awards or rights under the Company Stock Plans or issued
pursuant to the ESPP, the Company Warrants, the Company 401(k) Plan or the
convertible debt of the Company, in each case as outstanding or existing on the
date of this Agreement in accordance with their terms;
 
4.1(c) amend its Organizational Documents, except for amendments required by any
Legal Requirement or the rules and regulations of the SEC or the American Stock
Exchange, or that are expressly required by this Agreement;
 
4.1(d) acquire (A) by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof or
(B) any assets that are material, in the aggregate, to the Acquired
Corporations, taken as a whole, except purchases of inventory, components or,
subject to Section 4.1(i) below, property, plant or equipment (including
engineering development equipment) in the Ordinary Course of Business;
 
4.1(e) sell, lease, license, pledge, or otherwise dispose of or encumber any
properties or assets of the Acquired Corporations, except for the sale of
inventory in the Ordinary Course of Business and transactions related thereto;
 
4.1(f) adopt or implement any shareholder rights plan;
 
4.1(g) except for agreements permitted by Section 5.1, enter into an agreement
with respect to any merger, consolidation, liquidation or business combination,
or any acquisition or disposition of all or substantially all of the assets or
securities of the Acquired Corporations;
 
4.1(h) (A) except with respect to its existing revolving line of credit and term
loan, incur or suffer to exist any indebtedness for borrowed money other than
such indebtedness which existed as of December 28, 2007 as reflected on the
Company Balance Sheet or guarantee any such indebtedness of another Person,
(B) issue, sell or amend any debt securities or warrants or other rights to
acquire any debt securities of the Company or any of its Subsidiaries, guarantee
any debt securities of another Person, enter into any agreement to maintain any
financial statement condition of another Person or enter into any arrangement
having the economic effect of any of the foregoing, (C) make any loans, advances
(other than routine advances to employees of the Company and its Subsidiaries in
the Ordinary Course of Business) or capital contributions to, or investment in,
any other Person, other than the Company or any of its direct or indirect wholly
owned Subsidiaries, or (D) other than in the Ordinary Course of Business, enter
into any hedging agreement or other financial agreement or arrangement, intended
to protect the Company or its Subsidiaries against fluctuations in commodities
prices or exchange rates;
 
42

--------------------------------------------------------------------------------


 
4.1(i) make any capital expenditures or other expenditures for the acquisition
of property, plant or equipment, or any rights to any of the foregoing, in
excess of $250,000 for the Acquired Corporations, taken as a whole, other than
in the Ordinary Course of Business;
 
4.1(j) make any changes in accounting methods, principles or practices, except
as may be required by a change in GAAP or Legal Requirements or, except as so
required, change any assumption underlying, or method of calculating, any bad
debt, contingency or other reserve;
 
4.1(k) pay, discharge, settle or satisfy any claims, liabilities or obligations
(whether absolute, accrued, asserted or unasserted, contingent or otherwise) in
excess of $250,000 in the aggregate, other than payments, settlements, or
satisfactions made in the Ordinary Course of Business or in accordance with
their terms as in effect on the date of this Agreement, of claims, liabilities
or obligations reflected or reserved against in, or contemplated by, the most
recent consolidated financial statements (or the notes thereto) of the Company
included in the Company SEC Reports filed prior to the date of this Agreement
(to the extent so reflected or reserved against) or incurred since the date of
such financial statements in the Ordinary Course of Business;
 
4.1(l) waive any material benefits of, release or eliminate any rights under or
otherwise modify in any material adverse respect, fail to enforce, or consent to
any matter with respect to which its consent is required under, any
confidentiality, standstill or similar agreements to which any of the Acquired
Corporations is a party, except as provided in Section 5.1;
 
4.1(m) modify, amend or terminate any Company Material Contracts (except for
modifications, amendments or terminations in the Ordinary Course of Business of
a Company Material Contract referenced in Section 2.16(a)(xiii)), or knowingly
waive, release or assign any material rights or claims (including any write off
or other compromise of any accounts receivable of any of the Acquired
Corporations), except in the Ordinary Course of Business;
 
4.1(n) (A) enter into any Company Material Contract or agreement except a
Company Material Contract referenced in Section 2.16(a)(xiii) in the Ordinary
Course of Business or (B) license any material Proprietary Rights and/or
Technology to or from any third party other than in the Ordinary Course of
Business;
 
4.1(o) except in the Ordinary Course of Business or as required to comply with
Legal Requirements or agreements or pursuant to plans or arrangements existing
on the date hereof, (A) take any action with respect to, adopt, enter into,
terminate or amend any employment, severance, retirement, retention, incentive
or similar agreement, arrangement or benefit plan for the benefit or welfare of
any current or former director, officer, employee or consultant or any
collective bargaining agreement (provided, however, that the Company may hire
employees or independent contractors (i) for the sole purpose of replacing
employees who have terminated their employment, provided that the hired
employees must be hired on terms and conditions, including compensation, which
are not materially greater than the terms and conditions on which the employees
being replaced were retained, (ii) with respect to any open requisitions for
employment existing on the date hereof or (iii) who are temporary employees or
independent contractors hired in the Ordinary Course of Business terminable at
will with no more than 20 business days notice without severance or ongoing
benefit obligations), (B) except as may be approved by the Company Board in
connection with the transactions described in this Agreement, increase in any
respect the compensation or fringe benefits of, or pay any bonus to, any
director, officer, employee or consultant, (other than increases not in excess
of ten percent (10%) of base salary granted to non-officer employees, (C) amend
or accelerate the payment, right to payment or vesting of any compensation or
benefits, including any outstanding Company Options or other equity-based
awards, except pursuant to their terms or as otherwise contemplated in this
Agreement or as approved by the Company Board in connection with the
transactions described in this Agreement, (D) pay any material benefit not
provided for as of the date of this Agreement under any benefit plan, (E) grant
any awards under any bonus, incentive, performance or other compensation plan or
arrangement or benefit plan, including the grant of stock options, stock
appreciation rights, stock based or stock related awards, performance units or
restricted stock, or the removal of existing restrictions in any benefit plans
or agreements or awards made thereunder (other than any such removal caused by
this Agreement or the Contemplated Transactions pursuant to the terms of a
benefit plan, agreement or award), or (F) take any action other than in the
Ordinary Course of Business to fund or in any other way secure the payment of
compensation or benefits under any employee plan, agreement, contract or
arrangement or benefit plan;
 
43

--------------------------------------------------------------------------------


 
4.1(p) make or rescind any Tax election, settle or compromise any Tax Liability
or amend any Tax return;
 
4.1(q) initiate any litigation against any third party, or compromise or settle
any material litigation or arbitration proceeding, for an amount in excess of
$250,000;
 
4.1(r) open or close any facility or office;
 
4.1(s) fail to maintain insurance at levels substantially comparable to levels
existing as of the date of this Agreement;
 
4.1(t) except with respect to any amounts disputed in good faith by the Company,
fail to pay when due accounts payable and other obligations of the Acquired
Corporations in the Ordinary Course of Business; or
 
4.1(u) authorize any of, or commit or agree, in writing or otherwise, to take
any of, the foregoing actions or any action that would materially impair, delay,
or prevent the satisfaction of any conditions in Section 6 hereof other than as
specifically provided for in Section 4.1 or Section 5.1.
 
4.2 Covenants of Parent.  From the date hereof until the Effective Time, unless
the Company shall otherwise consent in writing, which consent shall not be
unreasonably withheld, or except as listed on Schedule 4.2 of the Parent
Disclosure Schedule or as otherwise expressly permitted by or provided for in
this Agreement, Parent shall, and shall cause each of its Subsidiaries to,
conduct its business in the Ordinary Course of Business, pay its debts and Taxes
and perform its other material obligations when due (subject to good faith
disputes given such debts, Taxes or material obligations), comply with all
applicable material Legal Requirements, and use commercially reasonable efforts
to preserve intact its business organization, assets and properties, and
goodwill and relationships with third parties, and to keep available the
services of its current officers and key employees to the end that its goodwill
and ongoing business shall not be materially impaired between the date of this
Agreement and the Effective Time.  In addition to and without limiting the
generality of the foregoing, except as listed on Schedule 4.2 of the Parent
Disclosure Schedule or as otherwise expressly permitted by or provided for in
this Agreement, from the date hereof until the Effective Time, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld:
 
4.2(a) Parent shall not adopt or propose any material change in its
Organizational Documents except for such amendments (A) required by any Legal
Requirement or the rules and regulations of the SEC or the NASDAQ or (B) that do
not have a Material Adverse Effect on Parent and would not materially restrict
the operations of Parent; and Parent shall not permit its Subsidiaries to adopt
or propose any material change in their Organizational Documents except for such
amendments that do not have a Material Adverse Effect on Parent and would not
materially restrict the operation of any business thereof;
 
4.2(b) Parent shall not, and shall not permit its Subsidiaries to, change any
method of accounting or accounting principles or practices by Parent or any
Subsidiary, except for any such change required by any Legal Requirement or by a
change in any Legal Requirement or GAAP, or, except as so required, change any
assumption underlying, or method of calculating, any bad debt, contingency or
other reserve;
 
4.2(c) Parent shall not, and shall not permit any of its Subsidiaries to, fail
to (A) timely file or furnish to or with the SEC all reports, schedules, forms,
statements and other documents required to filed or furnished (except those
filings by Affiliates of Parent required under Section 16(a) of the Exchange Act
which do not have a Material Adverse Effect on Parent), or (B) comply in all
material respects with the requirements of SOX applicable to it; and
 
44

--------------------------------------------------------------------------------


 
4.2(d) Parent shall not, and shall not permit any of its Subsidiaries to,
acquire (A) by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof or
(B) any assets that are material, in the aggregate, to Parent, except purchases
of inventory, components or property, plant or equipment (including engineering
development equipment) in the Ordinary Course of Business;
 
4.2(e) Parent shall not, and shall not permit any of its Subsidiaries to, sell,
lease, pledge, or otherwise dispose of or encumber any properties or assets of
Parent or its Subsidiaries, except for the sale of inventory in the Ordinary
Course of Business and transactions related thereto;
 
4.2(f) Parent shall not, and shall not permit any of its Subsidiaries to, enter
into an agreement with respect to any merger, consolidation, liquidation or
business combination, or any acquisition or disposition of all or substantially
all of the assets or securities of Parent or any of its Subsidiaries;
 
4.2(g) Parent shall not, and shall not permit any of its Subsidiaries, to agree
or commit to do any of the foregoing or any action that would materially impair,
delay, or prevent the satisfaction of any conditions in Section 6 other than as
specifically provided for in Section 4.2.
 
4.3 Confidentiality.  The parties acknowledge that Parent and Company have
previously executed a confidentiality agreement dated as of August 24, 2007 (the
“Confidentiality Agreement”), which Confidentiality Agreement shall continue in
full force and effect in accordance with its terms, except as expressly modified
herein.
 
SECTION 5 ADDITIONAL AGREEMENTS.
 
5.1 No Solicitation. 
 
5.1(a) No Solicitation or Negotiation.  From the date of this Agreement until
the Effective Time, except as set forth in this Section 5.1, none of the
Acquired Corporations shall, nor shall any of their directors, officers,
investment bankers, attorneys, accountants or other advisors or representatives
(such directors, officers, investment bankers, attorneys, accountants, other
advisors and representatives, collectively, “Representatives”), directly or
indirectly:
 
(i) solicit, initiate, or knowingly or intentionally encourage or facilitate,
any inquiries, offers or proposals that constitute, or could reasonably be
expected to lead to, any Acquisition Proposal (including, without limitation,
amending or granting any waiver or release under any standstill or similar
agreement with respect to any Company Common Stock, except as expressly
permitted by this Section); or
 
(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, furnish to any Person any non-public information with
respect to, assist or participate in any effort or attempt by any Person with
respect to, or otherwise knowingly or intentionally cooperate in any way with,
any Acquisition Proposal (provided, however, that providing notice of the
restrictions set forth in this Section 5.1 to a third party in response to any
such inquiry, request or Acquisition Proposal shall not, in and of itself, be
deemed a breach of this Section).
 
Notwithstanding the foregoing, prior to the time that the Required Company
Shareholder Vote has been obtained (the “Company Specified Time”), the Company
may, to the extent required by the fiduciary obligations of the Company Board,
as determined in good faith by the Company Board after consultation with outside
counsel, in response to an unsolicited, bona fide written Acquisition Proposal
made or received after the date of this Agreement that the Company Board
determines in good faith after consultation with outside counsel and its
financial advisor is reasonably likely to lead to a “Superior Proposal,” in each
case that did not result from a breach by the Company of, or actions by its
Representatives inconsistent with, this Section, and subject to compliance with
Section 5.1(c), (x) furnish non-public information with respect to the Company
to the Person making such Acquisition Proposal and its Representatives, and
(y) participate in discussions or negotiations with such Person and its
Representatives regarding such Acquisition Proposal, if, in the case of either
clause (x) or (y), prior to taking such action the Company enters into a
customary confidentiality agreement not less restrictive of the other party than
the Confidentiality Agreement.  Without limiting the foregoing, it is agreed
that any violation of the restrictions set forth in this Section 5.1(a) by any
Representative of the Company or any of its Subsidiaries, whether or not such
Person is purported to act on behalf of the Company or otherwise, shall be
deemed to be a breach of this Section 5.1(a) by the Company.
 
45

--------------------------------------------------------------------------------


 
5.1(b) No Change in Recommendation or Alternative Acquisition
Agreement.  Neither the Company Board nor any committee thereof shall:
 
(i) except as set forth in this Section, withdraw, qualify or modify, or
publicly propose to withdraw, qualify or modify, in a manner adverse to Parent
or the Merger Sub, the approval or recommendation by the Company Board or any
such committee of the adoption of this Agreement (a “Company Adverse
Recommendation Change”);
 
(ii) adopt, approve or recommend, or publicly propose to adopt, approve or
recommend, any Acquisition Proposal; or
 
(iii) authorize, cause or permit any of the Acquired Corporations to enter into
any letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or similar agreement (an “Alternative
Acquisition Agreement”) constituting or relating to any Acquisition Proposal
(other than a confidentiality agreement referred to in Section 5.1(a) entered
into in the circumstances referred to in Section 5.1(a)).
 
Notwithstanding the foregoing, at any time prior to the Company Specified Time
and subject to Section 5.1(c), the Company Board may, in response to an
Acquisition Proposal that the Company Board determines in good faith (after
consultation with its outside counsel and its financial advisor) constitutes a
Superior Proposal and that was unsolicited and made after the date hereof and
that did not otherwise result from a breach of this Section 5.1, make an Adverse
Recommendation Change if the Company Board has concluded in good faith, after
consultation with its outside counsel, that, in light of such Superior Proposal,
the failure of the Company Board to effect a Company Adverse Recommendation
Change would result in a breach of its fiduciary duties under applicable Legal
Requirements; provided, however, that the Company shall not be entitled to
exercise its right to make a Company Adverse Recommendation Change pursuant to
this sentence unless the Company has: (A) provided to Parent five business days’
prior written notice (such notice, a “Notice of Superior Proposal”), which
notice shall not be deemed to be a Company Adverse Recommendation Change,
advising Parent that the Company Board intends to take such action and
specifying the reasons therefor, including the then current material terms and
conditions of any Superior Proposal that is the basis of the proposed action by
the Company Board and the identity of the Person making the proposal (it being
understood and agreed that any material amendment to any term of any such
Superior Proposal shall require a new Notice of Superior Proposal and a new
three business day period), (B) during such five business day period (or three
business day period, in the case of an amendment) if requested by Parent, the
Company engaged in good faith negotiations with Parent to amend this Agreement
in such a manner that any Acquisition Proposal which was determined to
constitute a Superior Proposal no longer is a Superior Proposal and (C) at the
end of such period such Acquisition Proposal has not been withdrawn and
continues to constitute a Superior Proposal (taking into account any changes to
the terms of this Agreement proposed by Parent following a Notice of Superior
Proposal, as a result of the negotiations required by clause (B) or otherwise).
 
Nothing in this Section 5.1 shall be deemed to (A) impermissibly circumscribe
the ability of the Company Board to fulfill its fiduciary duty; (B) create an
inference of Parent’s consent to the Company’s taking any action described in
clauses (ii) or (iii) of the first sentence of this Section 5.1(b), or (C)
except upon a termination of this Agreement pursuant to Section 7.1(i), limit
the Company’s obligation to call, give notice of, convene and hold the
Shareholders’ Meeting, regardless of whether the Company Board has effected a
Company Adverse Recommendation Change.
 
5.1(c) Notices to Parent; Additional Negotiations.  The Company shall promptly
(within 24 hours) advise Parent in writing, upon the Company receiving any
Acquisition Proposal or any request for nonpublic information in connection with
any Acquisition Proposal, , the material terms and conditions of any such
Acquisition Proposal and the identity of the Person making any such Acquisition
Proposal.  The Company shall not provide any information to or participate in
discussions or negotiations with the Person making any Acquisition Proposal
until after the Company has first notified Parent of such Acquisition Proposal
as required by the preceding sentence.  The Company shall keep Parent reasonably
informed in all material respects of the status of any such Acquisition Proposal
and shall (i) promptly (within 24 hours) notify Parent orally and in writing if
it has begun to furnish information to, or to participate in discussions or
negotiations with, a Person making any such Acquisition Proposal and shall
promptly (within 24 hours) advise Parent in writing of any material change in
the terms of any such Acquisition Proposal, (ii) provide to Parent as soon as
practicable after receipt or delivery thereof any proposed transaction documents
received from or on behalf of any third party relating to any Acquisition
Proposal and (iii) if Parent shall make a counterproposal (including, without
limitation, following delivery of a written notice to Parent pursuant to Section
5.1(b)), consider and cause its financial and legal advisors to consider in good
faith the terms of such counterproposal. Contemporaneously with providing any
non-public information to a third party in connection with any such Acquisition
Proposal, the Company shall furnish a copy of such information to Parent (to the
extent not already previously provided).  None of the Acquired Corporations
shall enter into any confidentiality agreement with any Person subsequent to the
date hereof which prohibits the Company from providing such information to
Parent.
 
46

--------------------------------------------------------------------------------


 
Certain Permitted Disclosure.  Nothing contained in this Section 5.1, in
Section 5.5 or otherwise contained in this Agreement shall be deemed to prohibit
the Company from taking and disclosing to its shareholders a position with
respect to a tender offer contemplated by Rule 14d-9 or Rule
14e-2(a) promulgated under the Exchange Act or from making any required
disclosure to the Company’s shareholders if, in the good faith judgment of the
Company Board, after consultation with outside counsel, such action would be
required under applicable Legal Requirements.
 
5.1(d) Cessation of Ongoing Discussions.  The Acquired Corporations shall, and
shall cause their Representatives to, cease immediately all discussions and
negotiations regarding any proposal that constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal.
 
5.2 Joint Proxy Statement/Prospectus; Registration Statement.
 
5.2(a) As promptly as practicable after the execution of this Agreement, Parent
and the Company shall jointly prepare and file with the SEC the Joint Proxy
Statement/Prospectus and the Form S-4 Registration Statement.  Each of Parent
and the Company shall provide promptly to the other such information concerning
its business affairs and financial statements as, in the reasonable judgment of
the providing party or its counsel, may be required or appropriate for inclusion
in the Joint Proxy Statement/Prospectus and the Form S-4 Registration Statement,
or in any amendments or supplements thereto, shall cause its counsel to
cooperate with the other party’s counsel in the preparation of the Joint Proxy
Statement/Prospectus and the Form S-4 Registration Statement and shall request
the cooperation of such party’s auditors in the preparation of the Joint Proxy
Statement/Prospectus and the Form S-4 Registration Statement.  Each of Parent
and the Company shall respond to any comments of the SEC and shall use all
commercially reasonable efforts to have the Form S-4 Registration Statement
declared effective under the Securities Act as promptly as practicable after
such filings, and each of Parent and the Company will provide the other with a
reasonable opportunity to review and comment (which comments will be considered
by the other party in good faith) on any amendment or supplement on the Joint
Proxy Statement/Prospectus or the Form S-4 Registration Statement prior to the
filing thereof with the SEC.  The Company and Parent shall cause the Joint Proxy
Statement/Prospectus to be mailed to their respective stockholders at the
earliest practicable time after the Form S-4 Registration Statement is declared
effective under the Securities Act.  Each of Parent and the Company shall notify
the other promptly upon the receipt of any comments from the SEC or its staff or
any other government officials and of any request by the SEC or its staff or any
other government officials for amendments or supplements to the Form S-4
Registration Statement, the Joint Proxy Statement/Prospectus or any filing
pursuant to Section 5.2 or for additional information and shall supply the other
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC, or its staff or any other
government officials, on the other hand, with respect to the Form S-4
Registration Statement, the Joint Proxy Statement/Prospectus, the Merger or any
filing pursuant to Section 5.2(b).  Each of Parent and the Company shall use all
commercially reasonable efforts to cause all documents that it is responsible
for filing with the SEC or other regulatory authorities under this Section 5.2
to comply in all material respects with all Legal Requirements.
 
5.2(b) If, at any time prior to the Company Specified Time or the Parent
Specified Time, any information is discovered or any event occurs with respect
to Parent or any of the Acquired Corporations, or any change occurs with respect
to the other information included in the Form S-4 Registration Statement or the
Joint Proxy Statement/Prospectus which is required to be described in an
amendment of, or a supplement to, the Form S-4 Registration Statement or the
Joint Proxy Statement/Prospectus so that such document does not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, then (i) the party learning of such information shall
notify the other parties promptly of such event, and Parent and the Company
shall promptly file with the SEC any necessary amendment or supplement to the
Form S-4 Registration Statement or the Joint Proxy Statement/Prospectus,
respectively, (ii) Parent shall use its reasonable best efforts to have such
amendment or supplement cleared for mailing as soon as practicable, and, Parent
and the Company shall, as required by Legal Requirements, disseminate the
information contained in such amendment or supplement to holders of Company
Common Stock; provided that no amendment or supplement will be filed and no such
information shall be otherwise disseminated without prior consultation between
Parent and the Company and providing Parent and the Company with a reasonable
opportunity to review and comment on such amendment or supplement.
 
47

--------------------------------------------------------------------------------


 
5.2(c) Parent and the Company shall promptly make all necessary filings with
respect to the Merger under the Securities Act, the Exchange Act, applicable
Blue Sky Laws and the rules and regulations thereunder.
 
5.3 NASDAQ Quotation; AMEX Quotation.  Parent agrees to use commercially
reasonable efforts to continue the quotation of Parent Common Stock on the
NASDAQ Stock Market during the term of this Agreement.  Company agrees to use
commercially reasonable efforts to continue the quotation of Company Common
Stock on the American Stock Exchange during the term of this Agreement.
 
5.4 Access to Information.  Each of Parent and the Company shall afford to each
other’s officers, employees, accountants, counsel, financial advisors, and other
representatives, reasonable access (subject to Legal Requirements regarding the
sharing of such information), during normal business hours, and upon reasonable
prior notice, during the period from the date hereof through the Effective Time
or the termination of this Agreement, to its properties, books, contracts,
commitments, personnel and records in a manner commensurate with due diligence
conducted by any party prior to the date hereof.  Any investigation conducted
pursuant to the access contemplated by this Section 5.4 shall be conducted in a
manner that does not unreasonably interfere with the conduct of the business of
the parties or their respective Subsidiaries, as the case may be, or create a
risk of damage or destruction to any property or assets of the parties or their
respective Subsidiaries.  During such period, the Company and Parent shall
furnish or make available promptly to each other (except as otherwise available
on EDGAR) (a) a copy of each report, schedule, registration statement and other
document filed or received by it during such period pursuant to the requirements
of federal or state securities laws and (b) all other information concerning its
business, properties, assets and personnel as the other may reasonably
request.  Parent and the Company, as the case may be, will hold any such
information which is nonpublic in confidence in accordance with the
Confidentiality Agreement.  No information or knowledge obtained in any
investigation pursuant to this Section 5.4 or otherwise shall affect or be
deemed to modify any representation or warranty contained in this Agreement or
the conditions to the obligations of the parties to consummate the
Merger.  Notwithstanding the foregoing, Parent and the Company may restrict or
otherwise prohibit access to any documents or information to the extent that
(i) access to such documents or information would risk of waiver of any
attorney-client privilege, work product doctrine or other applicable privilege
applicable to such documents or information or (ii) access to a contract to
which any of the Acquired Corporations or Parent and its Subsidiaries is a party
or otherwise bound would violate or cause a default under, or give a third party
the right terminate or accelerate the rights under, such contract.
 
5.5 Stockholders’ Meeting.
 
5.5(a) The Company, acting through the Company Board, shall take all actions in
accordance with Legal Requirements, the Organizational Documents of the Company
and the rules of The American Stock Exchange to promptly and duly call, give
notice of, convene and hold as promptly as practicable, and in any event within
45 days after the declaration of effectiveness of the Form S-4 Registration
Statement, the Company Shareholders’ Meeting for the purpose of considering and
voting upon the Company Voting Proposal.  Subject to Section 5.1(b), to the
fullest extent permitted by applicable Legal Requirements, (i) the Company Board
shall recommend adoption of this Agreement by the shareholders of the Company
(the “Company Voting Proposal”) and include such recommendation in the Joint
Proxy Statement/Prospectus, (ii) neither the Company Board nor any committee
thereof shall effect a Company Adverse Recommendation Change and (iii) the
Company shall use its reasonable best efforts to solicit from its shareholders
proxies in favor of the Company Voting Proposal and shall take all other action
necessary or advisable to secure the Required Company Shareholder Vote.  Without
limiting the generality of the foregoing, (i) the Company agrees that its
obligation to duly call, give notice of, convene and hold a meeting of the
holders of Company Common Stock, as required by this Section, shall not be
affected by the withdrawal, amendment or modification of the recommendation by
the Company Board or committee thereof and (ii) the Company agrees that its
obligations pursuant to this Section shall not be affected by the commencement,
public proposal, public disclosure or communication to the Company of any
Acquisition Proposal.
 
5.5(b) Parent, acting through Parent’s Board, shall take all actions in
accordance with Legal Requirements, the Organizational Documents of Parent and
the rules of The NASDAQ Stock Market to promptly and duly call, give notice of,
convene and hold as promptly as practicable, and in any event within 45 days
after the declaration of effectiveness of the Form S-4 Registration Statement,
the Parent Stockholders’ Meeting for the purpose of considering and voting upon
the issuance of Parent Common Stock in the Merger (the “Parent Voting
Proposal”).  The Parent Board shall recommend approval of the Parent Voting
Proposal by the stockholders of Parent and include such recommendation in the
Joint Proxy Statement/Prospectus; neither the Parent Board nor any committee
thereof shall withdraw, qualify or modify, or publicly propose to withdraw,
qualify or modify in any manner adverse to the Company the recommendation of the
Parent Board that the Parent’s stockholders vote in favor of the Parent Voting
Proposal (a “Parent Adverse Recommendation Change”); and Parent shall use its
reasonable best efforts to solicit from its stockholders proxies in favor of the
Parent Voting Proposal and shall take all other action necessary or advisable to
secure the Required Parent Stockholder Vote.
 
48

--------------------------------------------------------------------------------


 
5.5(c) Without limiting the generality of the foregoing, Parent agrees that its
obligation to duly call, give notice of, convene and hold a meeting of the
holders of Parent Common Stock, as required by this Section, shall not be
affected by a Parent Adverse Recommendation Change. Nothing contained in this
Section 5.5 or otherwise contained in this Agreement shall be deemed to prohibit
Parent from taking and disclosing to its stockholders a position with respect to
a tender offer contemplated by Rule 14d-9 or Rule 14e-2(a) promulgated under the
Exchange Act or from making any required disclosure to Parent’s stockholders if,
in the good faith judgment of the Parent Board, after consultation with outside
counsel, such action is required under applicable Legal Requirements.
 
5.5(d) Unless otherwise mutually agreed upon by the parties, the respective
record dates and meeting dates for the Company Shareholders Meeting and for the
Parent Shareholders Meeting shall be the same.
 
5.5(e) Except to the extent required by Legal Requirements, the Company shall
not (i) change the date specified in the Joint Proxy Statement/Prospectus for
the Company Shareholders’ Meeting or (ii) postpone, delay or adjourn the Company
Shareholders’ Meeting, except, in each case, after consultation with Parent,
(A) to the extent necessary to ensure that any amendment or supplement to the
Joint Proxy Statement/Prospectus required by applicable Legal Requirements is
provided to the shareholders of the Company sufficiently in advance of the
Company Shareholders’ Meeting or (B) if there are an insufficient number of
shares of Company Common Stock represented in person or by proxy at the Company
Shareholders’ Meeting to constitute a quorum or to adopt this Agreement, in
which case the Company may adjourn the Company Shareholders’ Meeting and use its
reasonable best efforts to obtain a quorum and/or the Required Company
Shareholder Vote as promptly as practicable in the prevailing
circumstances.  Except to the extent required by Legal Requirements, Parent
shall not (i) change the date specified in the Joint Proxy Statement/Prospectus
for the Parent Stockholders’ Meeting or (ii) postpone, delay or adjourn the
Parent Stockholders’ Meeting, except, in each case, after consultation with the
Company, (A) to the extent necessary to ensure that any amendment or supplement
to the Joint Proxy Statement/Prospectus required by applicable Legal
Requirements is provided to the stockholders of Parent sufficiently in advance
of the Parent Stockholders’ Meeting or (B) if there are an insufficient number
of shares of Parent Common Stock represented in person or by proxy at the Parent
Stockholders’ Meeting to constitute a quorum, in which case Parent may adjourn
the Parent Stockholders’ Meeting and use its reasonable best efforts to obtain a
quorum and/or the Required Parent Stockholder Vote as promptly as practicable in
the prevailing circumstances.
 
5.6 Legal Conditions to the Merger.
 
5.6(a) Subject to the terms hereof, including Section 5.6(b), the Company and
the Parent shall each use all commercially reasonable efforts to (i) take, or
cause to be taken, all actions, and do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated hereby
as promptly as practicable, (ii) as promptly as practicable, obtain from any
Governmental Body or any other third party any consents, licenses, permits,
waivers, approvals, authorizations, or orders required to be obtained or made by
the Acquired Corporations or Parent in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (iii) as promptly as practicable, make all
necessary filings, and thereafter make any other required submissions, with
respect to this Agreement and the Merger required under (A) the Securities Act,
the Exchange Act and any other applicable federal or state securities laws,
(B) the HSR Act, any foreign antitrust laws or regulations, and any related
governmental request thereunder, and (C) any other Legal Requirements, and
(iv) execute or deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  The Company and the Parent shall cooperate with each other
in connection with the making of all such filings (subject to Legal Requirements
regarding the sharing of information), including providing copies of all such
documents to the non-filing party and its advisors prior to filing and, if
requested, accepting all reasonable additions, deletions or changes suggested in
connection therewith.  The Company and the Parent shall each use all
commercially reasonable efforts (subject to Legal Requirements regarding the
sharing of information) to furnish to each other all information required for
any application or other filing to be made pursuant to the rules and regulations
of any applicable law (including all information required to be included in the
Joint Proxy Statement/Prospectus and the Form S-4 Registration Statement) in
connection with the transactions contemplated by this Agreement.  For the
avoidance of doubt, Parent and the Company agree that nothing contained in this
Section 5.6 shall modify or affect their respective rights and responsibilities
under Section 5.6(b).
 
49

--------------------------------------------------------------------------------


 
5.6(b) Subject to the terms hereof, Parent and the Company agree, and shall
cause each of their respective Subsidiaries, to cooperate and to use all
commercially reasonable efforts to obtain any government clearances, approvals,
actions, or non-actions required for Closing under the HSR Act, the Sherman Act,
as amended, the Clayton Act, as amended, the Federal Trade Commission Act, as
amended, and any other federal, state or foreign law, regulation or decree
designed to prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade and/or competition (collectively,
“Antitrust Laws”), to respond to any government requests for information under
any Antitrust Law, and to contest and resist any action, including any
legislative, administrative or judicial action, and to have vacated, lifted,
reversed or overturned any decree, judgment, injunction or other order (whether
temporary, preliminary or permanent) (an “Antitrust Order”) that restricts,
prevents or prohibits, or threatens to restrict, prevent, or prohibit, the
consummation of the Merger or any other transactions contemplated by this
Agreement under any Antitrust Law.  The parties hereto will consult and
cooperate with one another, and consider in good faith the views of one another,
in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto in connection with proceedings under or relating to any Antitrust
Law.  Parent shall be entitled to direct any proceedings or negotiations with
any Governmental Body relating to any of the foregoing, provided that it shall
afford the Company a reasonable opportunity to participate therein.  In
furtherance and not in limitation of the foregoing, Company shall (i) keep
Parent informed of any communication received from, or given to, the United
States Federal Trade Commission, the United States Department of Justice, or any
other United States or foreign Governmental Body and of any communication
received from or given to any Person (other than the employees, agents,
attorneys, representatives, advisors, consultants, or Affiliates of Company) in
connection with any proceeding by a private party, in each case regarding any of
the transactions contemplated hereby; and (ii) permit Parent to review in
advance any communication given by Company to, and consult with Parent in
advance of any meeting or conference with, the United States Federal Trade
Commission, the United States Department of Justice, or any other United States
or foreign Governmental Body or, in connection with any proceeding by a private
party, with any other Person (other than the employees, agents, attorneys,
representatives, advisors, consultants, or Affiliates of Company) and, to the
extent permitted by the United States Federal Trade Commission, the United
States Department of Justice, or any other United States or foreign Governmental
Body or other Person, give Parent the opportunity to attend and participate in
such meetings and conferences.
 
5.6(c) Notwithstanding anything in this Agreement to the contrary, neither
Parent nor any of its Affiliates shall be under any obligation to make
proposals, execute or carry out agreements or submit to orders providing for the
sale, license or other disposition or holding separate (through the
establishment of a trust or otherwise) of any assets of Parent or any of its
Affiliates or the Company or any of its Affiliates or the holding separate of
the shares of Company Common Stock (or shares of stock of the Surviving
Corporation) or imposing or seeking to impose any material limitation on the
ability of Parent or any of its Affiliates to conduct their business or own such
assets or to acquire, hold or exercise full rights of ownership of the shares of
Company Common Stock (or shares of stock of the Surviving Corporation).
 
5.6(d) At the request of Parent, the Acquired Corporations shall agree to hold
separate (including by trust or otherwise) or to divest any of their respective
businesses, Subsidiaries or assets, or to take or agree to take any action with
respect to, or agree to any limitation on, any of their respective businesses,
Subsidiaries or assets, provided that any such action is conditioned upon the
consummation of the Merger.
 
5.6(e) Each of Parent and the Acquired Corporations shall give any notices to
third parties, and use all commercially reasonable efforts to obtain any third
party consents related to or required in connection with the Merger that are
(A) necessary to consummate the transactions contemplated hereby, (B) disclosed
or required to be disclosed in the Company Disclosure Schedule or Parent
Disclosure Schedule, as the case may be, or (C) required to prevent the
occurrence of an event that could reasonably be expected to have a Material
Adverse Effect on the Company or Parent, as the case may be, prior to or after
the Effective Time.
 
5.7 Public Disclosure.  Parent and the Company shall consult with each other
before issuing any press release or otherwise making any public statement with
respect to the Merger or any of the other transactions contemplated by this
Agreement.  In addition each of Parent and the Company shall not, and shall not
permit any of its Representatives to, make any disclosure regarding the Merger
or any of the other transactions contemplated by this Agreement unless (a) the
other party shall have approved such disclosure or (b) such party shall have
been advised in writing by its outside legal counsel that such disclosure is
required by applicable law.
 
50

--------------------------------------------------------------------------------


 
5.8 Section 368(a) Reorganization.  Parent and Company shall each use all
commercially reasonable efforts to cause the Merger to be treated as a
reorganization within the meaning of Section 368(a) of the Code.  The parties
hereto hereby adopt this Agreement as a plan of reorganization.
 
5.9 NASDAQ Stock Market Listing.  Parent shall, if required by the rules of The
NASDAQ Stock Market, file with The NASDAQ Stock Market  a Notification Form for
Listing Additional Shares with respect to the shares of Parent Common Stock
issuable in connection with the Merger.
 
5.10 Shareholder Litigation.  Until the earlier of the termination of this
Agreement in accordance with its terms or the Effective Time, the Company shall
give Parent the opportunity to participate in the defense or settlement of any
shareholder litigation against the Company or the Company Board relating to this
Agreement or any of the transactions contemplated by this Agreement, and shall
not settle any such litigation without Parent’s prior written consent, which
will not be unreasonably withheld or delayed.
 
5.11 Indemnification. 
 
5.11(a) From and after the Effective Time, Parent shall, to the fullest extent
permitted by law, cause the Surviving Corporation, for a period of six years
from the Effective Time, to honor all of the Company’s obligations to indemnify
and hold harmless each present and former director and officer of any of the
Acquired Corporations (the “Indemnified Parties”), against any costs or expenses
(including attorneys’ fees), judgments, fines, losses, claims, damages,
liabilities or amounts paid in settlement incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to matters
existing or occurring at or prior to the Effective Time, whether asserted or
claimed prior to, at or after the Effective Time, to the extent that such
obligations to indemnify and hold harmless exist at the Effective Time.
 
5.11(b) For a period of six years after the Effective Time, Parent shall cause
the Surviving Corporation to maintain (to the extent available in the market) in
effect a directors’ and officers’ liability insurance policy covering those
Persons who are currently covered by the Company’s directors’ and officers’
liability insurance policy (a complete and accurate copy of which has been
delivered or made available to Parent prior to the date of this Agreement) with
coverage in amount and scope at least as favorable to such Persons as the
Company’s existing coverage; provided, that in no event shall Parent or the
Surviving Corporation be required to expend in excess of 200% of the annual
premium currently paid by the Company for such coverage.
 
5.11(c) If Parent or the Surviving Corporation or any of its successors or
assigns shall (i) consolidate with or merge into any other Person and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfer all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provisions shall be made so
that the successors and assigns of Parent or the Surviving Corporation, as the
case may be, shall assume all of the obligations of Parent and the Surviving
Corporation set forth in this Section 5.11.
 
5.11(d) The provisions of this Section are intended to be in addition to the
rights otherwise available to the current officers and directors of the Company
by law, charter, statute, by-law or agreement, and shall operate for the benefit
of, and shall be enforceable by, each of the Indemnified Parties, their heirs
and their representatives.  Parent shall guarantee the obligations of the
Surviving Corporation with respect to any and all amounts payable under this
Section.
 
51

--------------------------------------------------------------------------------


 
5.12 Employee Matters.  With respect to the employees of the Acquired
Corporations who remain employed after the Effective Time by the Acquired
Corporations for a period of at least 180 days following the Effective Time (the
“Continuing Employees”), and to the extent permitted under the terms of Parent’s
applicable benefit plans, Parent shall treat and cause its applicable benefit
plans to treat the service of the Continuing Employees with the Acquired
Corporations prior to the Effective Time as service rendered to Parent or any
Affiliate of Parent for purposes of eligibility to participate and vesting,
including applicability of minimum waiting periods for participation.  Parent
shall use commercially reasonable efforts to provide that no such Continuing
Employee, or any of his or her eligible dependents, who, at the Effective Time,
are participating in the Acquired Company’s group health plan shall be excluded
from Parent’s group health plan, or limited in coverage thereunder, by reason of
any waiting period restriction or pre-existing condition
limitation.  Notwithstanding the foregoing, (a) any Continuing Employees who
were employed with the Acquired Corporations for at least four years prior to
the Effective Time will continue to accrue vacation time at the applicable rate
under the Acquired Corporations vacation policy, and (b) Parent shall not be
required to provide any coverage, benefits or credit inconsistent with the terms
of any Parent benefit plans or which would duplicate benefits provided through
the Acquired Corporations’ Benefit Plans.  Furthermore, nothing contained in
this Section shall require or imply that the employment of the employees of the
Acquired Corporations who are employed at the Effective Time will continue for
any particular period of time following the Effective Time.  This Section is not
intended, and shall not be deemed, to confer any rights or remedies upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns, to create any agreement of employment with any Person or
to otherwise create any third-party beneficiary hereunder, or to be interpreted
as an amendment to any plan of Parent or any Affiliate of Parent.
 
5.13 Employee Benefit Plan – 401(k) Plan.  If requested in writing by Parent,
the Company shall take all action necessary to terminate, or cause to terminate,
effective as of the end of the last full payroll period prior to the Closing
Date, any Company Benefit Plan that is a 401(k) plan.  If Parent provides such a
request to the Company, Parent shall receive from the Company evidence that the
Company’s 401(k) plan has been terminated pursuant to resolutions of its Board
of Directors (the form and substance of which resolutions shall be subject to
review and approval of Parent), effective as of the day referred to above.
 
5.14 Notification of Certain Matters.  Parent shall give prompt notice to the
Company, and the Company shall give prompt notice to Parent, of the occurrence,
or failure to occur, of any event, which occurrence or failure to occur causes,
or would be reasonably likely to cause (a) (i) any representation or warranty of
such party contained in this Agreement that is qualified as to materiality or
that makes reference to a Material Adverse Effect to be untrue or inaccurate in
any respect or (ii) any other representation or warranty of such party contained
in this Agreement to be untrue or inaccurate in any material respect, in each
case at any time from and after the date of this Agreement until the Effective
Time, or (b) any material failure of Parent and the Merger Sub or the Company,
as the case may be, or of any officer, director, employee or agent thereof, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it under this Agreement.  Notwithstanding the above, the
delivery of any notice pursuant to this Section will not limit or otherwise
affect the remedies available hereunder to the party receiving such notice or
the conditions to such party’s obligation to consummate the Merger.
 
5.15 Exemption from Liability Under Section 16(b).
 
5.15(a) The Board of Directors of the Company, or a committee thereof consisting
of non-employee directors (as such term is defined for purposes of Rule 16b-3
under the Exchange Act), shall adopt a resolution in advance of the Effective
Time providing that the receipt by the Company Insiders (as defined below) of
Parent Common Stock Awards, as applicable, in exchange for shares of Company
Common Stock or Outstanding Company Options pursuant to the transactions
contemplated hereby is intended to be exempt pursuant to Rule 16b-3 under the
Exchange Act.
 
5.15(b) The Board of Directors of Parent, or a committee thereof consisting of
non-employee directors (as such term is defined for purposes of Rule 16b-3 under
the Exchange Act), shall adopt a resolution in advance of the Effective Time
providing that the receipt by Parent Insiders (as defined below) of Parent
Common Stock in exchange for shares of Company Common Stock pursuant to the
transactions contemplated hereby and to the extent such securities are listed in
the Section 16 Information, is intended to be exempt pursuant to Rule 16b-3
under the Exchange Act.
 
52

--------------------------------------------------------------------------------


 
5.15(c) For purposes of this Agreement, “Section 16 Information” means
information regarding the Company Insiders and the number of shares of Company
Common Stock or Outstanding Company Options deemed to be beneficially owned by
each such Company Insider and expected to be exchanged for Parent Common Stock
in connection with the Merger, which shall be provided by the Company to Parent
within 10 business days after the date of this Agreement.
 
5.15(d) For purposes of this Agreement, “Company Insiders” mean those officers
and directors of the Company who are subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to Company equity securities, as
listed in the Section 16 Information, and “Parent Insiders” mean those Company
Insiders, if any, who after the consummation of the Merger will be subject to
the reporting requirements of Section 16(a) of the Exchange Act with respect to
Parent equity securities.
 
5.16 Tax Matters.
 
5.16(a) From the date of this Agreement until the Effective Time, each of Parent
and its Subsidiaries and the Acquired Corporations, consistent with past
practice, shall (i) duly and timely file all Tax Returns and other documents
required by it to be filed with federal, state and local Tax authorities the
failure to file of which could have a material negative impact, financial or
otherwise, subject to extensions permitted by law and properly granted by the
appropriate authority, provided that each such party notifies all other parties
hereto that it is availing itself of such extensions, and (ii) pay all Taxes
shown due on such Tax Returns.
 
5.16(b) Each party shall reasonably cooperate in the preparation, execution, and
filing of all returns, questionnaires, applications, or other documents
regarding any real property transfer or gains, sales, use, transfer, value
added, stock transfer and stamp taxes, any transfer, recording, registration and
other fees and any similar taxes which become payable in connection with the
transactions contemplated by this Agreement.  From the date hereof through the
Effective Time, the Acquired Corporations shall use reasonable efforts to
provide Parent with any other Tax information reasonably requested by Parent.
 
5.17 Obligations of Merger Sub.  Parent shall take all action necessary to cause
Merger Sub and the Surviving Corporation to perform their respective obligations
under this Agreement and to consummate the transactions contemplated hereby upon
the terms and subject to the conditions set forth in this Agreement.
 
SECTION 6 CONDITIONS TO MERGER.
 
6.1 Conditions to Each Party’s Obligation To Effect the Merger.  The respective
obligations of each party to this Agreement to effect the Merger shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions:
 
6.1(a) Shareholder Approval.  The Company Voting Proposal shall have been
approved at the Company Shareholders’ Meeting by the Required Company
Shareholder Vote and the Parent Voting Proposal shall have been approved at the
Parent Stockholders’ Meeting by the applicable Required Parent Stockholder Vote.
 
6.1(b) HSR Act and other Antitrust Laws.  The waiting period applicable to the
consummation of the Merger under the HSR Act shall have expired or been
terminated, and all other necessary approvals under applicable Antitrust Laws
shall have been obtained.
 
6.1(c) Governmental Approvals.  Other than the filing of the Agreement of
Merger, all authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Body in connection with the Merger and the consummation of the other
transactions contemplated by this Agreement, shall have been filed, been
obtained or occurred on terms and conditions which may not reasonably be
expected to have a Material Adverse Effect on the Company or Parent.
 
53

--------------------------------------------------------------------------------


 
6.1(d) Registration Statement; Joint Proxy Statement/Prospectus.  The Form S-4
Registration Statement shall have become effective under the Securities Act and
no stop order suspending the effectiveness of the Form S-4 Registration
Statement shall have been issued and no proceeding for that purpose, and no
similar proceeding with respect to the Joint  Proxy Statement/Prospectus, shall
have been initiated or threatened in writing by the SEC or its staff and not
concluded or withdrawn.
 
6.1(e) No Injunctions.  No Governmental Body of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any order, executive
order, stay, decree, judgment or injunction (preliminary or permanent) or
statute, rule or regulation which is in effect and which has the effect of
making the Merger illegal or otherwise prohibiting consummation of the Merger or
the other transactions contemplated by this Agreement.
 
6.1(f) Tax-Free Reorganization.  Each of Company and Parent shall have received
a written opinion from its respective counsel, dated as of the Closing Date, to
the effect that, for U.S. federal income tax purposes, the Merger will
constitute a reorganization within the meaning of Section 368 of the Code.  If
the respective counsel to Parent or Company does not render such opinion, this
condition will nonetheless be deemed satisfied with respect to such party if
counsel to the other party renders such opinion to such party.  Parent, Merger
Sub and the Company shall each execute and deliver to such counsel tax
representation letters requested by such counsel, and upon which such counsel
can rely, in connection with such written opinions.
 
6.1(g) Third Party Consents.  All consents or approvals required to be obtained
in connection with the Merger and the other transactions contemplated by this
Agreement shall have been obtained and shall be in full force and effect.
 
6.1(h) No Litigation.  There shall not be pending any legal proceeding:
(i) challenging or seeking to restrain or prohibit the consummation of the
Merger or any of the other transactions contemplated by this Agreement;
(ii) relating to the Merger and seeking to obtain from Parent or any of the
Acquired Corporations, any damages or other relief that would be material to any
party to this Agreement; (iii) seeking to prohibit or limit in any material
respect to Parent’s ability to vote, receive dividends with respect to or
otherwise exercise ownership rights with respect to any of the Company’s capital
stock; or (iv) which would affect adversely the right of Parent or Company to
own the assets or operate the business of Company.
 
6.2 Additional Conditions to Obligations of Parent and the Merger Sub.  The
obligations of Parent and the Merger Sub to effect the Merger shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
additional conditions, any of which may be waived, in writing, exclusively by
Parent and the Merger Sub:
 
6.2(a) Representations and Warranties.  The representations and warranties of
the Company set forth in this Agreement shall be true and correct  as of the
date of this Agreement and as of the Closing Date as though made on the Closing
Date, except (i) to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date, (ii) the
representations and warranties of the Company set forth in Section 2.3 shall be
true and correct in all material respects and (iii) as to all representations
and warranties of the Company other than those set forth in Section 2.3, where
the failure to be true and correct (without regard to any materiality
qualifications contained therein), individually or in the aggregate, has not
had, and would not be reasonably likely to have, a Material Adverse Effect on
the Acquired Corporations as a whole and Parent shall have received a
certificate signed on behalf of the Company by the chief executive officer and
the chief financial officer of the Company to such effect.
 
6.2(b) Performance of Obligations of the Acquired Corporations.  The Company
shall have performed in all material respects all obligations required to be
performed by it under this Agreement on or prior to the Closing Date; and Parent
shall have received a certificate signed on behalf of the Company by the chief
executive officer and the chief financial officer of the Company to such effect.
 
54

--------------------------------------------------------------------------------


 
6.2(c) Employment Agreements.  Each of the employees identified on Schedule
6.2(c) hereto as “Key Employees” shall have entered into employment agreements
with Parent and/or the Surviving Corporation pursuant to their execution of an
offer letter on Parent’s standard form substantially in the form attached as
Exhibit G hereto, immediately prior to the Effective Time which employment
agreements shall be effective immediately after the Effective Time.
 
6.2(d) No Restraints.  There shall not be instituted or pending any action or
proceeding by any Governmental Body (i) seeking to restrain, prohibit, make
illegal or otherwise interfere with the ownership or operation by the Parent or
any of its Subsidiaries of all or any material portion of the business of the
Acquired Corporations or of the Parent or any of its Subsidiaries or to compel
the Parent or any of its Subsidiaries to dispose of or hold separate all or any
material portion of the business or assets of the Acquired Corporations or of
the Parent or any of its Subsidiaries, (ii) seeking to impose limitations on the
ability of the Parent or any of its Subsidiaries effectively to exercise full
rights of ownership of the shares of Company Common Stock (or shares of stock of
the Surviving Corporation) including the right to vote any such shares on any
matters properly presented to shareholders or (iii) seeking to require
divestiture by the Parent or any of its Subsidiaries of any such shares.
 
6.2(e) Material Adverse Change.  There shall not have occurred any change in the
financial condition, properties, assets (including intangible assets),
liabilities, business, operations, results of operations or prospects of the
Acquired Corporations, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on the Acquired Corporations.  For
purposes of illustration and clarity, and without intending to impose any
limitation, each of the following shall be deemed to be an event which could
reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations:  an indictment of an Acquired Corporation or any current officer
or director of an Acquired Corporation with regard to matters involving an
Acquired Corporation as could result in any of the Acquired Corporations being
barred from government contracting, or the cancellation or termination of a
Company Material Contract to which a U.S. federal governmental agency or state
governmental agency in a party and which represents 10% or greater of the
Acquired Corporations’ annual revenue forecasted for calendar year 2008 (other
than as a consequence of an expiration of a Material Contract in accordance with
its terms).
 
6.2(f) Resignation Letters.  Company shall have delivered to Parent written
resignations of all officers and directors of the Company effective as of the
Effective Time.
 
6.3 Additional Conditions to Obligations of the Company.  The obligation of the
Company to effect the Merger shall be subject to the satisfaction on or prior to
the Closing Date of each of the following additional conditions, any of which
may be waived, in writing, exclusively by the Company:
 
6.3(a) Representations and Warranties.  The representations and warranties of
Parent and the Merger Sub set forth in this Agreement shall be true and correct
as of the date of this Agreement and as of the Closing Date as if made on the
Closing Date, except (i) to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date, and (ii) where the
failure to be true and correct (without regard to any materiality or Material
Adverse Effect qualifications contained therein), individually or in the
aggregate, has not had, and would not be reasonably likely to have, a Material
Adverse Effect on Parent and the Company shall have received a certificate
signed on behalf of Parent by the chief executive officer or the chief financial
officer of Parent to such effect.
 
6.3(b) Performance of Obligations of Parent and the Merger Sub.  Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by them under this Agreement on or prior to the Closing
Date; and the Company shall have received a certificate signed on behalf of
Parent by the chief executive officer or the chief financial officer of Parent
to such effect.
 
55

--------------------------------------------------------------------------------


 
6.3(c) No Material Adverse Change.  There shall not have occurred any change in
the financial condition, properties, assets (including intangible assets),
liabilities, business, operations, results of operations or prospects of Parent
and its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on Parent.  For purposes of
illustration and clarity, and without intending to impose any limitation, each
of the following shall be deemed to be an event which could reasonably be
expected to have a Material Adverse Effect on Parent:  an indictment of Parent
or any Subsidiary of Parent or any current officer or director of Parent or any
Subsidiary of Parent with regard to matters involving Parent or one of its
Subsidiaries as could result in the Parent being barred from government
contracting, or the cancellation or termination of a Parent Material Contract to
which a U.S. federal governmental agency or state governmental agency is a party
and which represents 10% or greater of Parent’s annual revenue forecasted for
calendar year 2008 (other than as a consequence of an expiration of a Material
Contract in accordance with its terms).
 
6.3(d) NASDAQ.  The shares of Parent Common Stock to be issued in the Merger and
the transactions contemplated hereby shall have been authorized for listing on
the NASDAQ Stock Market, subject to official notice of issuance.
 
SECTION 7 TERMINATION AND AMENDMENT.
 
7.1 Termination.  This Agreement may be terminated at any time prior to the
Effective Time (with respect to Sections 7.1(b) through 7.1(i), by written
notice by the terminating party to the other party), whether before or, subject
to the terms hereof, after the approval of the Company Voting Proposal by the
shareholders of the Company or the sole shareholder of the Merger Sub:
 
7.1(a) by mutual written consent of Parent and the Company;
 
7.1(b) by either Parent or Company if the Merger shall not have been consummated
by the six-month anniversary of the date of this Agreement (such date, as it may
be extended in accordance with this Section 7.1(b), the “Outside Date”), which
date may be extended (i) for a three-month period upon written notice of either
Parent or the Company to the other party on or prior to the six-month
anniversary of the date of this Agreement and (ii) for an additional three-month
period upon written notice of either Parent or the Company to the other party on
or prior to the expiration of the three-month period described in clause (i)
above, provided (x) all waiting periods (and any extensions thereof) applicable
to the consummation of the Merger under the HSR Act shall not have expired or
been terminated or any other approval under applicable Antitrust Laws as set
forth in Section 6.1(b) shall not have been obtained, in each case on or prior
to the Outside Date and (y) all other conditions to the closing of the Merger
set forth in Section 6 shall have been satisfied, other than those that by their
nature can be satisfied only at closing; provided that the right to terminate
this Agreement under this Section 7.1(b) shall not be available to any party
whose material breach of this Agreement has been a principal cause of, or
resulted in the failure of, the Merger to occur on or before the Outside Date);
 
7.1(c) by either Parent or the Company if a Governmental Body of competent
jurisdiction shall have enacted a Legal Requirement or issued a nonappealable
final order, decree, regulation or ruling or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Merger;
 
7.1(d) by either Parent or the Company if, at the Company Shareholders’ Meeting
(including any adjournment or postponement thereof permitted by this Agreement)
at which a vote on the Voting Proposal is taken, the Required Company
Shareholder Vote in favor of the Voting Proposal shall not have been obtained
(provided that the right to terminate this Agreement under this Section 7.1(d)
shall not be available to any party seeking termination if, at such time, such
party is in material breach of its obligations under this Agreement);
 
56

--------------------------------------------------------------------------------


 
7.1(e) by either Parent or the Company if (i) the Parent Stockholders’ Meeting
(including any adjournments and postponements thereof) shall have been held and
completed and Parent’s stockholders shall have voted on the Parent Voting
Proposal, and (ii) the Parent Voting Proposal shall not have been approved at
such meeting (and shall not have been approved at any adjournment or
postponement thereof) by the Required Parent Stockholder Vote (provided that the
right to terminate this Agreement under this Section 7.1(e) shall not be
available to any party seeking termination if, at such time, such party is in
material breach of its obligations under this Agreement);
 
7.1(f) by Parent, if: (i) the Company Board (or any committee thereof) shall
have failed to recommend approval of the Company Voting Proposal in the Joint
Proxy Statement/Prospectus, or shall have made a Company Adverse Recommendation
Change; (ii) the Company Board or any committee thereof shall have approved or
recommended to the shareholders of the Company an Acquisition Proposal (other
than the Merger); (iii) the Company shall have entered into any Alternative
Acquisition Agreement relating to any Acquisition Proposal; (iv) the Company
Board (or any committee thereof) shall have failed to reconfirm its
recommendation of the Company Voting Proposal within ten business days after
Parent requests in writing that the Company Board (or any committee thereof) do
so, provided such request may only be made in the event the Company has received
an Acquisition Proposal or any amendment to an Acquisition Proposal; or (v) the
Company shall have willfully breached its obligations under Section 5.1 or
Section 5.5(a).
 
7.1(g) by Parent, following a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Company set
forth in this Agreement, which breach or failure to perform (i) would cause the
conditions set forth in Section 6.2(a) or 6.2(b) not to be satisfied, and
(ii) if curable, shall not have been cured prior to the earlier of 30 days
following receipt by the Company of written notice from Parent of such breach or
failure to perform or the Outside Date;
 
7.1(h) by the Company, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of Parent or the
Merger Sub set forth in this Agreement, which breach or failure to perform
(i) would cause the conditions set forth in Section 6.2(a) or Section 6.2(b) not
to be satisfied, and (ii) if curable, shall not have been cured prior to the
earlier of 30 days following receipt by Parent of written notice from the
Company of such breach or failure to perform from the Company or the Outside
Date; or
 
7.1(i) by the Company, if the Company Board (or any committee thereof) shall
have made a Company Adverse Recommendation Change in response to a Superior
Proposal in accordance with the terms and conditions of Section 5.1(b) the
Company shall have paid Parent the Termination Fee concurrently with the
Company’s termination of this Agreement, and following the termination of this
Agreement, the Company enters into a definitive acquisition agreement with
respect to the Superior Proposal which was the subject of such Company Adverse
Recommendation Change.
 
7.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of Parent, the Company, the
Merger Sub or their respective officers, directors, stockholders, stockholders
or Affiliates; provided that (i) any such termination shall not relieve any
party from liability for any willful breach of this Agreement, fraud or knowing
misrepresentation and (ii) the provisions of Section 4.3 (Confidentiality),
Section 7.3 (Effect of Termination), Section 7.3 (Fees and Expenses) and Section
8 (Miscellaneous Provisions) (to the extent applicable to such surviving
sections) of this Agreement and the Confidentiality Agreements shall remain in
full force and effect and survive any termination of this Agreement.
 
7.3 Fees and Expenses.
 
7.3(a) Except as set forth in this Section, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses, whether or not the Merger is
consummated; provided however, that the Company and Parent shall share equally
(i) the filing fee of Parent’s pre-merger notification report under the HSR Act
and all fees and expenses incurred by Parent or the Company in seeking approvals
under all other applicable Antitrust Laws, and (ii) all fees and expenses, other
than accountants’ and attorneys’ fees, incurred with respect to the printing,
filing and mailing of the Joint Proxy Statement/Prospectus (including any
related preliminary materials) and the Form S-4 Registration Statement and any
amendments or supplements thereto.
 
57

--------------------------------------------------------------------------------


 
7.3(b) The Company shall pay Parent a termination fee equal to $2,394,000 (the
“Termination Fee”) in the event of the termination of this Agreement:
 
(i) by Parent pursuant to Section 7.1(f); or
 
(ii) by the Company pursuant to Section 7.1(i).
 
7.3(c) Any fee due under this Section 7.3(b)(i) shall be paid by wire transfer
of same-day funds concurrently with the Company’s termination of this Agreement.
 
7.3(d) The parties acknowledge that the agreements contained in this Section 7.3
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, the parties would not enter into this
Agreement.  If the Company fails to promptly pay to Parent any fee due
hereunder, the Company shall pay the costs and expenses (including legal fees
and expenses) in connection with any action, including the filing of any lawsuit
or other legal action, taken to collect payment, together with interest on the
amount of any unpaid fee at the publicly announced prime rate of Bank of
America, N.A. plus 2.0% per annum, compounded quarterly, from the date such fee
was required to be paid.  Payment of the fees described in this Section 7.3
shall not be in lieu of damages incurred in the event of a breach of this
Agreement described in clause (i) of Section 7.2.
 
SECTION 8 MISCELLANEOUS PROVISIONS.
 
8.1 Amendment.  This Agreement may be amended at any time prior to the Effective
Time by the parties hereto, by action taken or authorized by their respective
boards of directors, whether before or after adoption of this Agreement by the
shareholders of the Company or Merger Sub; provided, however, that after any
such shareholder approval of this Agreement, no amendment shall be made to this
Agreement that by law requires further approval or authorization by the
shareholders of the Company or Merger Sub without such further approval or
authorization.  This Agreement may not be amended, except by an instrument in
writing signed by or on behalf of each of the parties hereto.
 
8.2 Remedies Cumulative; Waiver.
 
8.2(a) The rights and remedies of the parties to this Agreement are cumulative
and not alternative.  Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  To the
maximum extent permitted by Legal Requirements, (i) no waiver that may be given
by a party will be applicable except in the specific instance for which it is
given; and (ii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of that party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
8.2(b) At any time prior to the Effective Time, Parent (with respect to the
Company) and the Company (with respect to Parent and Merger Sub), may, to the
extent legally allowed, (i) extend the time for the performance of any of the
obligations or other acts of such party to this Agreement, (ii) waive any
inaccuracies in the representation and warranties contained in this Agreement or
any document delivered pursuant to this Agreement and (iii) waive compliance
with any covenants, obligations or conditions contained in this Agreement.  Any
agreement on the part of a party to this Agreement to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.
 
58

--------------------------------------------------------------------------------


 
8.3 No Survival.  None of the representations and warranties, or any covenant to
be performed prior to the Effective Time, contained in this Agreement shall
survive the Effective Time and only the covenants that by their terms survive
the Effective Time and this Section 8 shall survive the Effective Time.
 
8.4 Entire Agreement.  This Agreement and the documents and instruments and
other agreements among the parties hereto as contemplated by or referred to
herein, including the Company Disclosure Schedule and Parent Disclosure
Schedule  and the Confidentiality Agreement constitute the entire agreement
among the parties to this Agreement and supersede all prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof.
 
8.5 Execution of Agreement; Counterparts; Electronic Signatures.
 
8.5(a) This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterpart.
 
8.5(b) The exchange of copies of this Agreement and of signature pages by
facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether mediated by the World Wide Web), by
electronic mail via “portable document format” (“.pdf”), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of an original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
 
8.5(c) Notwithstanding the Electronic Signatures in Global and National Commerce
Act (15 U.S.C. Sec. 7001 et seq.), the Uniform Electronic Transactions Act, or
any other Legal Requirement relating to or enabling the creation, execution,
delivery, or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the parties, no party shall
be deemed to have executed this Agreement or any other document contemplated by
this Agreement (including any amendment or other change thereto) unless and
until such party shall have executed this Agreement or such document on paper by
a handwritten original signature or any other symbol executed or adopted by a
party with current intention to authenticate this Agreement or such other
document contemplated.
 
8.6 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
 
8.7 Consent to Jurisdiction; Venue.  In any action or proceeding between any of
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the
parties:  (a) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware; and (b) agrees that all claims in respect of such action or proceeding
may be heard and determined exclusively in the Court of Chancery of the State of
Delaware.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect the right of any party to this Agreement to serve process in any
other manner permitted by Legal Requirements.
 
8.8 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
 
59

--------------------------------------------------------------------------------


 
8.9 Disclosure Schedules.
 
8.9(a) The Company Disclosure Schedule and Parent Disclosure Schedule shall be
arranged in separate Parts corresponding to the numbered and lettered sections
contained in Section 2 and Section 3 respectively.  Unless otherwise provided in
the respective Disclosure Schedule, the information disclosed in any numbered or
lettered “Part” shall be deemed to relate to and to qualify only the particular
representation or warranty set forth in the corresponding numbered or lettered
section in Section 2 or Section 3, as the case may be, and shall not be deemed
to relate to or to qualify any other representation or warranty.
 
8.9(b) If there is any inconsistency between the statements in this Agreement
and those in the Company Disclosure Statement or Parent Disclosure Schedule
(other than an exception set forth as such in the Company Disclosure Schedule or
Parent Disclosure Schedule), the statements in this Agreement will control.
 
8.10 Attorneys’ Fees.  In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder and except as provided
in Section 7.3, the prevailing party in such action or suit shall be entitled to
receive a reasonable sum for its attorneys’ fees and all other reasonable costs
and expenses incurred in such action or suit.
 
8.11 Assignments and Successors.  This Agreement shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the parties hereto
and their respective successors and assigns; provided, however, that neither
this Agreement nor any of the Company’s rights hereunder may be assigned by the
Company without the prior written consent of Parent.  Any attempted assignment
of this Agreement or of any such rights by the Company without such consent
shall be void and of no effect.
 
8.12 No Third Party Rights.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; provided, however, that after the Effective Time, the Indemnified
Persons shall be third party beneficiaries of, and entitled to enforce,
Section 5.11 “Indemnification.”
 
60

--------------------------------------------------------------------------------


 
8.13 Notices.  All notices, Consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); or (b) sent by facsimile
or e-mail with confirmation of transmission by the transmitting equipment
confirmed with a copy delivered as provided in clause (a), in each case to the
following addresses or facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number, e-mail address or person as a party may designate by notice to the other
parties):
 
Company (before the Closing):
SYS
5050 Murphy Canyon Road, Suite 200
San Diego, CA  92123
Attention: Chief Executive Officer
Fax no.: (858) 715-5510


with a copy to:
Luce, Forward, Hamilton & Scripps LLP
11988 El Camino Real, Suite 200
San Diego, CA  92130
Attention: Otto Sorensen
Fax no.: (619) 232-8311


Parent and Merger Sub:
Kratos Defense & Security Solutions, Inc.
4810 Eastgate Mall
San Diego, CA  92121
Attention: President
Fax no.: (858) 812-7303


with a copy to:
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, CA  92121
Attention:  Marty Lorenzo
Fax no.: (858) 638-6674


61

--------------------------------------------------------------------------------


 
8.14 Construction; Usage.
 
8.14(a) Interpretation.  In this Agreement, unless a clear contrary intention
appears:
 
(i) the singular number includes the plural number and vice versa;
 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
(iii) reference to any gender includes each other gender;
 
(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;
 
(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;
 
(vii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
 
(viii) “or” is used in the inclusive sense of “and/or;”
 
(ix) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding;”
 
(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and
 
(xi) any dollar thresholds set forth herein shall not be used as a benchmark for
determination of what is or is not “material” or a “Material Adverse Effect”
under this Agreement.
 
8.14(b) Legal Representation of the Parties.  This Agreement was negotiated by
the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
 
62

--------------------------------------------------------------------------------


 
8.14(c) Headings.  The headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
 
8.15 Enforcement of Agreement.  Except as otherwise expressly provided herein,
any and all remedies herein expressly conferred upon a party hereunder shall be
deemed cumulative with and not exclusive of any other remedy conferred hereby or
by law on such party, and the exercise of any one remedy shall not preclude the
exercise of any other.  The parties acknowledge and agree that each other party
hereunder would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by a  party hereunder could not be adequately
compensated in all cases by monetary damages alone.  Accordingly, in addition to
any other right or remedy to which a party hereunder may be entitled, at law or
in equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.
 
8.16 Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
8.17 Time of Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 


 
[REMAINDER OF PAGE LEFT BLANK – SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
63

--------------------------------------------------------------------------------

 

In witness whereof, the parties have caused this Agreement to be executed as of
the date first above written.
 
 

 

   Kratos Defense & Security Solutions,  Inc.        By: /s/ Eric M. DeMarco  
 Name: Eric M. DeMarco    Title: Chief Executive Officer, President        White
Shadow, Inc.    By: /s/Chris Caulson    Name: Chris Caulson    Title: Chief
Executive Officer        SYS    By: /s/ Clifton L. Cooke, Jr.    Name: Clifton
L. Cooke, Jr.    Title: Chief Executive Officer    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
64

--------------------------------------------------------------------------------

 
Execution Version



EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Acquired Corporation” means the Company or any of its Subsidiaries, and the
“Acquired Corporations” means the Company and all of its Subsidiaries.
 
“Acquired Corporation Contract” shall mean any Contract:  (a) to which any of
the Acquired Corporations is a party; (b) by which any of the Acquired
Corporations or any asset of any of the Acquired Corporations is or may become
bound or under which any of the Acquired Corporations has, or may become subject
to, any obligation; or (c) under which any of the Acquired Corporations has or
may acquire any right or interest.
 
“Acquired Corporation Product(s)” means: (i) the Vigilys product(s); (ii) the
Logic Innovations digital broadcast products; (iii) the cVideo Marathon
product(s); (iv) the NeuralStar Network Management product(s); and (v) the
DopplerVUE Network Management product(s).
 
“Acquired Corporation Proprietary Rights” shall mean any Proprietary Rights
which are owned by or licensed to any of the Acquired Corporations and which
relate to any Acquired Corporation Product.  For purposes of the foregoing, the
phrase “which relate to” shall mean absent the ownership of or a license to such
Proprietary Right, the using, making, selling, offering for sale, importing,
reproducing, modifying or distributing an Acquired Corporation Product would
infringe or misappropriate such Proprietary Right.
 
 “Acquired Corporation Source Code” shall mean any source code, or any portion,
aspect or segment of any source code that forms part of or is included in any
Acquired Corporation Product.
 
“Acquired Corporation Technology” means all Technology owned by any Acquired
Corporation or used in any Acquired Corporation Product or which is necessary or
required for the development, manufacturing or use of any Acquired Corporation
Product.
 
 “Acquired Corporations Hazardous Material” has the meaning set forth in
Section 2.13.
 
“Acquisition Proposal” shall mean  any proposal or offer, whether in one
transaction or a series of related transactions, for (i) a merger,
consolidation, dissolution, tender offer, exchange offer, recapitalization,
share exchange, business combination or other similar transaction involving any
of the Acquired Corporations, in which a Person or “group” (as defined in the
Exchange Act and the rules promulgated thereunder) of Persons directly or
indirectly acquires beneficial or record ownership of securities representing
more than 20% of the outstanding securities of any class of voting securities of
any of the Acquired Corporations; (ii) the issuance by any of the Acquired
Corporations of over 20% of its equity securities (other than pursuant to any
underwritten or broadly distributed offering), (iii) the acquisition (including,
without limitation, through any license or lease, other than nonexclusive
licenses in the Ordinary Course of Business) in any manner, directly or
indirectly, of assets that constitute or account for over 20% of the
consolidated net revenues, net income or assets of any of the Acquired
Corporations, (iv) any tender offer or exchange offer in which any Person or
“group” (as such term is defined under Section 13(d) under the Exchange Act)
shall acquire beneficial ownership (as such term is defined in Rule 13d-3 under
the Exchange Act), or the right to acquire beneficial ownership, of 20% or more
of the outstanding shares of Company Common Stock, (v) any recapitalization,
restructuring, liquidation, dissolution or other similar type of transaction
with respect to the Acquired Corporations in which a  Person or “group” (as
defined in the Exchange Act and the rules promulgated thereunder) of Persons
directly or indirectly shall acquire beneficial ownership of 20% or more of the
outstanding securities of any class of voting securities of any of the Acquired
Corporations; or (vi) any transaction which is similar in form, substance or
purpose to any of the foregoing transactions; in each case other than the
transactions contemplated by this Agreement.
 
65

--------------------------------------------------------------------------------


 
“Acquisition Transaction” shall mean any transaction or series of transactions
involving an Acquisition Proposal.
 
“Affiliate” shall mean a Person under the control of, controlling, or under
common contact with another Person.
 
“Agreement” shall mean the Agreement and Plan of Merger and Reorganization to
which this Exhibit A is attached, as it may be amended from time to time.
 
“Alternative Acquisition Agreement” has the meaning set forth in
Section 5.1(b)(iii).
 
“Antitrust Laws” shall mean the HSR Act and any other antitrust, unfair
competition, merger or acquisition notification, or merger or acquisition
control Legal Requirements under any applicable jurisdictions, whether federal,
state, local or foreign.
 
“Antitrust Order” has the meaning set forth in Section 5.6(a).
 
“Benefit Plans” has the meaning set forth in Section 2.11(a).
 
“Blue Sky Laws” has the meaning set forth in Section 2.2(c).
 
“California Secretary of State” has the meaning set forth in Section 0.
 
“Closing” has the meaning set forth in Section 0.
 
“Closing Agreement” has the meaning set forth in Section 2.10(k).
 
“Closing Date” has the meaning set forth in Section 0.
 
“Code” has the meaning set forth in the third paragraph of the Recitals.
 
“Company” has the meaning set forth in the first paragraph of this Agreement.
 
“Company Adverse Recommendation Change” has the meaning set forth in
Section 5.1(b)(i).
 
“Company Balance Sheet” has the meaning set forth in Section 2.5(a).
 
“Company Board” has the meaning set forth in Section 2.1(c).
 
“Company Certifications” has the meaning set forth in Section 2.4(a).
 
“Company Common Stock” shall mean the Common Stock, $0.001 par value per share,
of the Company.
 
66

--------------------------------------------------------------------------------


 
“Company Disclosure Schedule” shall mean the disclosure schedule that has been
prepared by the Company in accordance with the requirements of Section 8.9 and
that has been delivered by the Company to Parent on the date of this Agreement
and signed by the President of the Company.
 
“Company Insiders” has the meaning set forth in Section 5.15(d).
 
“Company Material Contract”  has the meaning set forth in Section 2.16(a).
 
“Company Option” has the meaning set forth in Section 1.8(a).
 
“Company SEC Reports” has the meaning set forth in Section 2.4(a).
 
“Company Shareholders’ Meeting” shall mean a meeting of the holders of Company
Common Stock to vote on the adoption of this Agreement.
 
“Company Specified Time” has the meaning set forth in Section 5.1(a).
 
“Company Stock Certificate” shall have the meaning set forth in Section 1.6.
 
“Company Stock Plans” has the meaning set forth in Section 1.8(c).
 
“Company Voting Proposal” has the meaning set forth in Section 5.5(a).
 
“Company Voting Undertakings” has the meaning set for in the fourth paragraph
under Recitals.
 
“Company Warrants” shall mean those certain warrants to purchase Company Common
Stock issued by the Company pursuant to a Securities Purchase Agreement dated as
of May 27, 2005 and otherwise as referenced in the Company Disclosure Schedule.
 
“Confidentiality Agreement” has the meaning set forth in Section 4.3.
 
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).
 
“Contemplated Transactions” has the meaning set forth in Section 2.2(a).
 
“Continuing Employees” has the meaning set forth in Section 5.12.
 
“Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, option, warranty, purchase
order, license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature.
 
“Controlled Group Liability” has the meaning set forth in Section 2.11(b).
 
67

--------------------------------------------------------------------------------


 
“Copyrights” shall mean all copyrights, copyrightable works, semiconductor
topography and mask work rights, and applications for registration thereof,
including all rights of authorship, use, publication, reproduction,
distribution, performance transformation, moral rights and rights of ownership
of copyrightable works, semiconductor topography works and mask works, and all
rights to register and obtain renewals and extensions of registrations, together
with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions.
 
“DGCL” shall mean the Delaware General Corporation Law.
 
“EAR” has the meaning set forth in Section 2.21.
 
“EDGAR” has the meaning set forth in Section 2.4(a).
 
“Effective Time” has the meaning set forth in Section 0.
 
“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, equitable interest, title retention or title reversion
agreement, preemptive right, community property interest or restriction of any
nature, whether accrued, absolute, contingent or otherwise (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).
 
“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.
 
“Environmental, Health, and Safety Liabilities” shall refer to any cost,
damages, expense, liability, obligation, or other responsibility arising from or
under  Environmental Law or Occupational Safety and Health Law and consisting of
or relating to:
 
(a)           any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
 
(b)           fines, penalties, judgments, awards, settlements, legal or
administrative Legal Proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
 
(c)           financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
 
(d)           any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
 
68

--------------------------------------------------------------------------------


 
“Environmental Law” shall refer to any Legal Requirement that requires or
relates to:
 
(a)           advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(b)           preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
 
(c)           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
(d)           assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
 
(e)           protecting resources, species, or ecological amenities;
 
(f)           reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
 
(g)           cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
 
(h)           making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.
 
“ERISA” has the meaning set forth in Section 2.11(b).
 
“ERISA Affiliate” has the meaning set forth in Section 2.11(b).
 
“ESPP” has the meaning set forth in Section 1.8(b).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Exchange Agent” has the meaning set forth in Section 1.7(a).
 
“Exchange Fund” has the meaning set forth in Section 1.7(a).
 
“Exchange Ratio” has the meaning set forth in Section 1.5(a)(iv).
 
“Facilities” shall mean any real property, leaseholds, or other interests
currently or formerly owned or operated by any Acquired Corporation and any
buildings, plants, structures, or equipment (including motor vehicles, tank
cars, and rolling stock) currently or formerly owned or operated by any Acquired
Corporation.
 
69

--------------------------------------------------------------------------------


 
“Filed Company SEC Reports” has the meaning set forth in Section 2.4(a).
 
“Final Purchase Date” has the meaning set forth in Section 1.8(b).
 
“Form S-4 Registration Statement” shall mean the registration statement on Form
S-4 to be filed with the SEC by Parent in connection with issuance of Parent
Common Stock in the Merger, as said registration statement may be amended prior
to the time it is declared effective by the SEC.
 
“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a basis consistent with the basis on
which the financial statements referred to in Section 2.5 and 3.5 were prepared.
 
“Governmental Authorization” shall mean any:  (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or
(b) right under any Contract with any Governmental Body.
 
“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Entity and any court or other tribunal).
 
“Government Contract” means any contract to which the Company and any
Governmental Body is a party, and any active contracts pursuant to which the
Company acts as a vendor or a subcontractor for a party having a contract with a
Governmental Body A task, purchase or delivery order under a Government Contract
shall not constitute a separate Government Contract for purposes of this
definition, but shall be part of the Government Contract to which it relates.
 
“Hazardous Materials” shall mean any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Imperial” has the meaning set forth in Section 2.22.
 
“Indemnification” has the meaning set forth in Section 8.12.
 
“Indemnified Parties” has the meaning set forth in Section 5.11(a).
 
“International Trade Law” has the meaning set forth in Section 2.23.
 
“Issued Patents” shall mean all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Body.
 
70

--------------------------------------------------------------------------------


 
“ITAR” has the meaning set forth in Section 2.21.
 
“Joint Proxy Statement/Prospectus” shall mean the joint proxy
statement/prospectus to be sent to the Company’s stockholders in connection with
the Company Shareholders’ Meeting and to the Parent’s stockholders in connection
with the Parent Stockholders’ Meeting.
 
“Key Employees” has the meaning set forth in Section 6.2(c).
 
“Knowledge” – an individual will be deemed to have “Knowledge” of a particular
fact or other matter if (a) such individual is actually aware of such fact or
other matter; (b) such individual should reasonably be aware of such fact or
matter; or (c) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonable investigation concerning the existence of such fact or other
matter.  The Company and Parent, respectively, will be deemed to have
“Knowledge” of a particular fact or other matter if any executive officer (as
such term is defined under the rules promulgated by the SEC) of the Company or
Parent, respectively, has, or at any time had, Knowledge of such fact or other
matter.
 
“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.
 
“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of the
NASDAQ Stock Market or the American Stock Exchange).
 
“Material Adverse Effect” shall refer to the following:
 
An event, violation, inaccuracy, circumstance or development will be deemed to
have a “Material Adverse Effect” on the Acquired Corporations if such event,
violation, inaccuracy, circumstance or development had or would reasonably be
likely to have a material adverse effect on (i) the business, condition,
capitalization, assets, liabilities, operations or financial performance of the
Acquired Corporations taken as a whole, (ii) the ability of the Company to
consummate the Merger or any of the other transactions contemplated by the
Agreement or to perform any of its obligations under the Agreement, or
(iii) Parent’s ability to operate the business of the Acquired Corporations
after the Closing, except to the extent that an such event, violation,
inaccuracy, circumstance or development results directly and proximately
from:  (A) changes in economic conditions in any country in which the Acquired
Corporations operate, except to the extent that the same disproportionately
impact the Acquired Corporations as compared to other similarly situated
companies; (B) changes to the conditions affecting the industries in which the
Acquired Corporations operate, except to the extent that the same
disproportionately impact the Acquired Corporations as compared to other
companies in the industries in which the Acquired Corporations operate;
(C) changes that are primarily attributable to the announcement  of this
Agreement; (D) changes in the market price or trading volume of the Company
Common Stock (provided that the underlying causes of such changes shall not be
excluded); (E) changes in Legal Requirements or GAAP, except to the extent that
the same disproportionately impact any of the Acquired Corporations as compared
to other companies affected by the change in Legal Requirements or GAAP.
 
71

--------------------------------------------------------------------------------


 
An event, violation, inaccuracy, circumstance or development will be deemed to
have a “Material Adverse Effect” on Parent if such event, violation, inaccuracy,
circumstance or development had or would reasonably be likely to have a material
adverse effect on (i) the business, condition, capitalization, assets,
liabilities, operations or financial performance of Parent and its Subsidiaries
taken as a whole, (ii) the ability of Parent to consummate the Merger or any of
the other transactions contemplated by the Agreement or to perform any of its
obligations under the Agreement, or (iii) Parent’s ability to operate the
Acquired Corporations after the Closing, except to the extent that an such
event, violation, inaccuracy, circumstance or development results directly and
proximately from:  (A) changes in economic conditions in any country in which
Parent or its Subsidiaries operates, except to the extent that the same
disproportionately impact Parent and its Subsidiaries, taken as a whole, as
compared to other similarly situated companies; (B) changes to the conditions
affecting the industries in which Parent or its Subsidiaries operate, except to
the extent that the same disproportionately impact Parent and its Subsidiaries,
taken as a whole,  as compared to other companies in the industries in which
Parent and its Subsidiaries operate; (C) changes that are primarily attributable
to, the announcement of this Agreement; (D) changes in the market price or
trading volume of Parent Common Stock (provided that the underlying causes of
such changes shall not be excluded); (E) changes in Legal Requirements or GAAP,
except to the extent that the same disproportionately impact Parent and its
Subsidiaries, taken as a whole, as compared to other companies affected by the
change in Legal Requirements or GAAP.
 
“Material Contract” has the meaning set forth in Section 2.16.
 
“Merger” shall have the meaning set forth in the first Recital of this
Agreement.
 
“Merger Agreement” shall have the meaning set forth in  Section 1.1.
 
“Merger Sub” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Notice of Superior Proposal” has the meaning set forth in Section 5.1(b).
 
“Occupational Safety and Health Law” shall mean any Legal Requirement designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(including those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
 
“Off-Balance Sheet Arrangement” means with respect to any Person, any
securitization transaction to which that Person or its Subsidiaries is party and
any other transaction, agreement or other contractual arrangement to which an
entity unconsolidated with that Person is a party, under which that Person or
its Subsidiaries, whether or not a party to the arrangement, has, or in the
future may have:  (a) any obligation under a direct or indirect guarantee or
similar arrangement; (b) a retained or contingent interest in assets transferred
to an unconsolidated entity or similar arrangement; (c) derivatives to the
extent that the fair value thereof is not fully reflected as a liability or
asset in the financial statements; or (d) any obligation or liability, including
a contingent obligation or liability, to the extent that it is not fully
reflected in the financial statements (excluding the footnotes thereto) (for
this purpose, obligations or liabilities that are not fully reflected in the
financial statements (excluding the footnotes thereto) include, without
limitation: obligations that are not classified as a liability according to
generally accepted accounting principles; contingent liabilities as to which, as
of the date of the financial statements, it is not probable that a loss has been
incurred or, if probable, is not reasonably estimable; or liabilities as to
which the amount recognized in the financial statements is less than the
reasonably possible maximum exposure to loss under the obligation as of the date
of the financial statements, but exclude contingent liabilities arising out of
litigation, arbitration or regulatory actions (not otherwise related to
off-balance sheet arrangements)).
 
“Options” shall mean any options, stock appreciation rights, warrants or other
rights, Contracts, arrangements or commitments of any character for the issuance
of equity.
 
72

--------------------------------------------------------------------------------


 
“Ordinary Course of Business” shall mean the Ordinary Course of Business
consistent with past custom and practice (including with respect to frequency
and amount).
 
“Organizational Documents” has the meaning set forth in Section 2.1(b).
 
“Outside Date” has the meaning set forth in Section 7.1(b).
 
“Outstanding Company Option” has the meaning set forth in Section 1.8(a).
 
“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Parent Adverse Recommendation Change” has the meaning set forth in
Section 5.5(b)
 
“Parent Balance Sheet” has the meaning set forth in Section 3.5.
 
“Parent Board” has the meaning set forth in Section 3.2(a).
 
“Parent Certifications” has the meaning set forth in Section 3.4.
 
“Parent Common Stock” shall mean the Common Stock, $.01 par value per share, of
Parent.
 
“Parent Contract” means any Contract:  (a) to which Parent or any of its
Subsidiaries is a party; (b) by which Parent or any of its Subsidiaries or any
of their assets is or may be bound or under which Parent or any of its
Subsidiaries has or may become subject to any obligation; or (c) under which
Parent or any of its Subsidiaries has or may acquire any right or interest.
 
“Parent Disclosure Schedule” shall mean the disclosure schedule that has been
prepared by Parent in accordance with the requirements of Section 3 and that has
been delivered by Parent to the Company on the date of this Agreement and signed
by the President of Parent.
 
“Parent Hazardous Material” has the meaning set forth in Section 3.14.
 
“Parent Insiders” has the meaning set forth in Section 5.15(d).
 
“Parent Material Contract” has the meaning set forth in Section 3.17(a).
 
“Parent Plan” has the meaning set forth in Section 3.12(a).
 
“Parent Product(s)” means each and all of the products developed or distributed
by Parent and its Subsidiaries (including without limitation all software
products), whether currently being distributed, currently under development, or
otherwise anticipated to be distributed under any product “road map” of Parent
and its Subsidiaries.
 
73

--------------------------------------------------------------------------------


 
“Parent Proprietary Rights” shall mean any Proprietary Rights owned by or
licensed to any of the Parent Corporations or otherwise used in the business of
any Parent Corporation.
 
“Parent RSU Award” has the meaning set forth in Section 3.6(c).
 
“Parent SEC Reports” has the meaning set forth in Section 3.4.
 
“Parent  Specified Time” has the meaning set forth in Section 5.5(b).
 
“Parent Stock Options” shall mean options to purchase shares of Parent Common
Stock.
 
“Parent Stock Plans” has the meaning set forth in Section 3.6(c).
 
“Parent Stockholders’ Meeting” shall mean a meeting of the holders of Parent
Common Stock to vote on the Parent Voting Proposal.
 
“Parent Voting Proposal” has the meaning set forth in Section 5.5(b).
 
“Parent Voting Undertakings” has the meaning set forth in the fifth paragraph in
Recitals.
 
“Part” shall mean a part or section of the Company Disclosure Schedule or Parent
Disclosure Schedule.
 
“Patents” shall mean the Issued Patents and the Patent Applications.
 
“Patent Applications” shall mean all published and unpublished nonprovisional
and provisional patent applications, reexamination proceedings, invention
disclosures and records of invention, applications for certificates of invention
and priority rights, in any country and regardless of formal name, including
without limitation, substitutions, continuations, continuations-in-part,
divisions, renewals, revivals, reissues, re-examinations and extensions thereof.
 
“Permitted Encumbrances” means:  (a) statutory liens for Taxes that are not yet
due and payable; (b) statutory liens to secure obligations to landlords, lessors
or renters under leases or rental agreements; (c) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance or similar programs mandated by Legal Requirements; (d) statutory
liens in favor of carriers, warehousemen, mechanics and materialmen, to secure
claims for labor, materials or supplies and other like liens; or
(e) Encumbrances imposed on the underlying fee interest in leased property.
 
“Person” shall mean any individual, Entity or Governmental Body.
 
“Plans” has the meaning set forth in Section 2.11(c).
 
“Proprietary Rights” shall mean any: (a)(i) Issued Patents, (ii) Patent
Applications, (iii) Trademarks, fictitious business names, domain names, and
domain name registrations, (iv) Copyrights, (v) Trade Secrets, (vi) protections
or rights under neighboring rights law, industrial design rights law,
semiconductor chip or mask work protection law, moral rights law, database
protection law, unfair competition law, publicity rights law, privacy rights
law, licenses and other conveyances, and all other intellectual properties and
rights (whether or not appropriate steps have been taken to protect, under
applicable law, such other intangible assets, properties or rights);
(b) renewals, extensions and restorations of any of the foregoing, now or
hereafter in force and effect, whether worldwide or in individual countries or
regions, or (c) any right to use or exploit any of the foregoing.
 
74

--------------------------------------------------------------------------------


 
“Qualified Plans” has the meaning set forth in Section 2.11(e).
 
“Registered Copyrights” shall mean all Copyrights for which registrations have
been obtained or applications for registration have been filed in the United
States Copyright Office and any other applicable Governmental Body, including
mask work and/or semiconductor topography registrations.
 
“Registered Trademarks” means all Trademarks for which registrations have been
obtained or applications for registration have been filed in the United States
Patent and Trademark Office and any applicable Governmental Body.
 
“Representatives” shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.
 
“Required Company Shareholder Vote” shall mean the affirmative vote to adopt
this Agreement by the holders of a majority of the shares of Company Common
Stock outstanding and entitled to vote at the Company Shareholders’ Meeting.
 
“Required Parent Stockholder Vote” shall mean the vote to approve the issuance
of Parent Common Stock in the Merger by the holders of a majority of the shares
of Parent Common Stock present (in person or by proxy) at the Parent
Stockholders’ Meeting and constituting a quorum for the purpose of voting on
such approval.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Secretary of State” has the meaning set forth in Section 0.
 
“Section 16 Information” has the meaning set forth in Section 5.15(c).
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“SOX” has the meaning set forth in Section 2.4(a).
 
“Subsidiary” – an Entity shall be deemed to be a “Subsidiary” of another Person
if such Person directly or indirectly owns, beneficially or of record, (a) an
amount of voting securities or other interests in such Entity that is sufficient
to enable such Person to elect at least a majority of the members of such
Entity’s board of directors or other governing body, or (b) at least 50% of the
outstanding equity or financial interests of such Entity.
 
“Superior Proposal” shall mean any unsolicited, bona fide written Acquisition
Proposal (on its most recently amended or modified terms, if amended or
modified), made by a third party on terms which the Company Board determines in
its good faith judgment to be more favorable from a financial point of view to
the holders of Company Common Stock than the transactions contemplated by this
Agreement, after receiving advice from its financial advisor and taking into
account all the terms and conditions of such proposal and this Agreement
(including any proposal by Parent to amend the terms of this Agreement), the
likelihood of consummation and all financial, regulatory, legal and other
factors; provided, however, that for purposes of this definition, the references
to “20%” in the definition of “Acquisition Proposal” shall be deemed to be
references to “50%.”
 
“Surviving Corporation” has the meaning set forth in Section 1.1.
 
75

--------------------------------------------------------------------------------


 
“Tax” shall mean any tax (including any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.
 
“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.
 
“Tax Ruling” has the meaning set forth in Section 2.10(k).
 
“Technology” means all manufacturing and operating specifications, data
processes, process technology, plans, drawings, blueprints, formulae, designs,
algorithms, data, databases, data collections and compilations, models,
methodologies, theories, ideas, techniques, discoveries, disclosures,
inventions, improvements, logic, code, work of authorship and any other tangible
or intangible form of technology, information or know-how.
 
“Termination Fee” has the meaning set forth in Section 7.3(b).
 
“Trade Secrets” means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes including fabrication process architecture
and process flow, customer lists, current and anticipated customer requirements,
price lists, market studies, business plans, computer software and programs
(including object code), computer software and database technologies, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), and any other information, however
documented, that is a trade secret within the meaning of the
applicable trade-secret protection law.
 
“Trademarks” shall mean all (i) trademarks, service marks, marks, logos,
insignias, designs, trade dress, names or other symbols, (ii) applications for
registration of trademarks, service marks, marks, logos, insignias, designs,
trade dress, names or other symbols, and (iii) trademarks, service marks, marks,
logos, insignias, designs, trade dress, names or other symbols for which
registrations has been obtained.
 
 “Voting Undertakings” has the meaning set forth in the fifth paragraph under
Recitals.


 
76

--------------------------------------------------------------------------------

 

 
 
Schedule A

 
 
List of Signatories for Company Voting Undertakings

 


 
 
Clifton L. Cooke, Jr.

 
 
Edward M. Lake

 


 

 
77

--------------------------------------------------------------------------------

 

 
Schedule B

 
 
List of Signatories for Parent Voting Undertakings

 


 


 
 
Scott I. Anderson

 
 
Bandel L. Carano

 
 
Eric M. DeMarco

 
 
William A. Hoglund

 
 
Scot B. Jarvis

 
 
Deanna Lund

 
 
Robin Mickle

 


 

 
78

--------------------------------------------------------------------------------

 

 
Schedule C

 
 
Schedule 6.2(c)

 
 
Key Employees

 


 
 
Clifton L. Cooke, Jr.

 


 



 
 
79

--------------------------------------------------------------------------------




 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

